     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 1 of 159 Page ID #:1



      Maura Walsh Ochoa (SBN 193799)
 1    Grotefeld Hoffmann LLP
 2    700 Larkspur Landing Cir., Ste 280
      Larkspur, CA 94939
 3    Telephone: 415.344.9670
      Facsimile: 415.989.2802
 4
      Marc Polansky (SBN 236176)
 5    Grotefeld Hoffmann LLP
      5535 Balboa Blvd., Suite 219
 6    Encino, CA 91316
      Telephone: 747.233.7150
 7    Facsimile: 747.233.7143
 8
      Attorneys for Plaintiffs
 9
      ZENITH INSURANCE COMPANY and
10    ZNAT INSURANCE COMPANY
11
12                  IN THE UNITED STATES DISTRICT COURT
13                     CENTRAL DISTRICT OF CALIFORNIA
14                               WESTERN DIVISION
15
16    ZENITH INSURANCE COMPANY
17
      and ZNAT INSURANCE COMPANY,             Civil Action No.: 2:18-cv-08479

18
19               Plaintiffs,
20         v.
21
      AMERISOURCEBERGEN DRUG
22
      CORPORATION; CARDINAL HEALTH,
23    INC.; McKESSON CORPORATION;
24    PURDUE PHARMA L.P.; PURDUE
      PHARMA, INC.; THE PURDUE
25    FREDERICK COMPANY, INC.; TEVA
26    PHARMACEUTICAL INDUSTRIES,
      LTD.; TEVA PHARMACEUTICALS
27
      USA, INC.; CEPHALON, INC.;
28    JOHNSON & JOHNSON;


                                          1
                                      COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 2 of 159 Page ID #:2




 1    JANSSEN PHARMACEUTICALS, INC.;
      ORTHO- MCNEIL-JANSSEN
 2    PHARMACEUTICALS, INC. n/k/a
 3    JANSSEN PHARMACEUTICALS, INC.;
      JANSSENPHARMACEUTICA INC. n/k/a
 4
      JANSSEN PHARMACEUTICALS, INC.;
 5    NORAMCO, INC.; ENDO HEALTH
 6    SOLUTIONS, INC.; ENDO
      PHARMACEUTICALS, INC.;
 7    ALLERGAN PLC f/k/a ACTAVIS PLS;
 8    WATSON PHARMACEUTICALS, INC.
      n/k/a ACTAVIS, INC.; WATSON
 9
      LABORATORIES, INC.; ACTAVIS LLC;
10    ACTAVIS PHARMA, INC. f/k/a
11    WATSON PHARMA, INC.;
      MALLINCKRODT PLC and
12    MALLINCKRODT LLC.,
13
                  Defendants.
14    _________________________________________
15
                                      COMPLAINT
16
17                Plaintiffs ZENITH INSURANCE COMPANY (hereinafter, “Zenith”)
18    and ZNAT INSURANCE COMPANY (hereinafter, “ZNAT”) bring this Complaint
19    against Defendants Purdue Pharma L.P.; Purdue Pharma, Inc.; The Purdue
20    Frederick   Company, Inc.; Teva Pharmaceutical Industries, LTD.; Teva
21    Pharmaceuticals USA, Inc.;     Cephalon, Inc.; Johnson & Johnson; Janssen
22    Pharmaceuticals, Inc.; Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen
23    Pharmaceuticals, Inc.; Janssen Pharmaceutica Inc. n/k/a Janssen Pharmaceuticals,
24    Inc.; Noramco, Inc.; Endo Health Solutions Inc.; Endo Pharmaceuticals, Inc.;
25    Allergan PLC f/k/a Actavis PLS; Watson Pharmaceuticals, Inc. n/k/a Actavis, Inc.;
26    Watson Laboratories, Inc.; Actavis, LLC; Actavis Pharma, Inc. f/k/a Watson
27    Pharma, Inc.; Mallinckrodt plc; Mallinckrodt LLC; McKesson Corporation;
28


                                           2
                                       COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 3 of 159 Page ID #:3




 1    Cardinal Health, Inc.; and AmerisourceBergen Drug Corporation (collectively
 2    "Defendants") and allege as follows:
 3                                      INTRODUCTION
 4
 5          1.     Plaintiffs bring this civil action to recover monetary losses that have
 6    been incurred as a direct and proximate result of Defendants' false, deceptive, and
 7    unfair marketing and/or unlawful diversion of prescription opioids. Such
 8    economic damages were foreseeable to Defendants and were sustained because of
 9    Defendants' actions and omissions.
10          2.     Plaintiffs bring this suit against the manufacturers of prescription
11    opioids. The manufacturers promoted, marketed, and advertised prescription
12    opioids which have been determined to be addictive, unnecessary in certain cases,
13    and dangerous by falsely representing to doctors that patients’ risk of drug
14    addiction was low. These pharmaceutical companies advertised to and persuaded
15    healthcare providers to prescribe addictive and unnecessary opioids.
16          3.     Plaintiffs also bring this suit against the wholesale distributors of
17    prescription opioids. The distributors and manufacturers unlawfully breached their
18    legal duties under federal law to monitor, detect, investigate, and report suspicious
19    orders of prescription opiates.
20                                          PARTIES
21          A.     Plaintiffs
22          4.     At all times relevant, ZENITH was a corporation organized under the
23    laws of California with its principal place of business at 21255 Califa Street,
24    Woodland Hills, California 91367 and was engaged in the insurance business
25    throughout the United States, including, but not limited to, California.
26          5.     At all times relevant, ZNAT was a corporation organized under the
27    laws of California with its principal place of business at 21255 Califa Street,
28


                                              3
                                          COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 4 of 159 Page ID #:4




 1    Woodland Hilles, California 91367 and was engaged in the insurance business
 2    throughout the United Stated, including, but not limited to, California.
 3          6.     At all relevant times, Plaintiffs have paid and/or provided
 4    reimbursement for some or the entire purchase price for prescription opioids
 5    pursuant to its policies of insurance, including, but not limited to, workers
 6    compensation policies, medical payments made pursuant to general liability
 7    insurance policies, medical payments pursuant to vehicle insurance policies, and
 8    medical payments made pursuant to property insurance policies.
 9          B.     Manufacturer Defendants
10          7.     At all relevant times, the Manufacturer Defendants identified and
11    discussed infra in this paragraph B have packaged, distributed, supplied, sold,
12    placed into the stream of commerce, labeled, described, marketed, advertised,
13    promoted, and purported to warn and/or inform their users and prescribers about
14    the risks, benefits, and effectiveness associated with the use of prescription opioid
15    drugs. At all times relevant, the Manufacturer Defendants have manufactured and
16    sold prescription opioid drugs without fulfilling their legal duty to prevent
17    diversion and report suspicious orders.
18          Purdue
19          8.     PURDUE PHARMA L.P. is a privately held limited partnership
20    organized under the laws of Delaware, with its principle place of business in
21    Stamford, Connecticut.
22          9.     PURDUE PHARMA INC. is a privately held New York corporation,
23    with its principal place of business in Stamford, Connecticut.
24          10.    THE PURDUE FREDERICK COMPANY, INC. is a privately held
25    New York corporation, with its principal place of business in Stamford,
26    Connecticut.
27          11.    At all relevant times, PURDUE PHARMA L.P., PURDUE PHARMA
28    INC., THE PURDUE FREDERICK COMPANY, INC., (collectively referred to as


                                              4
                                          COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 5 of 159 Page ID #:5




 1    “Purdue” hereafter) developed, promoted, sold, and distributed prescription
 2    opioids in the United States, including but not limited to the following:
 3     Drug Name Chemical Name                                                 Schedule
 4        OxyContin        Oxycodone hydrochloride extended release                              II
 5        MS Contin        Morphine sulfate extended release                                     II
 6
          Dilaudid         Hydromorphone hydrochloride                                           II
 7
          Dilaudid-HP      Hydromorphone hydrochloride                                           II
 8
          Butrans          Burenorphine                                                          III
 9
10        Hysingla ER      Hydrocodone bitrate                                                   II
11        Targiniq ER      Oxycodone hydrochloride and naloxone                                  II
                           hydrochloride
12
13            12.     Over half of Purdue’s revenue stems from the sale of prescription
14    opioids.1
15            13.     OxyContin is Purdue's best-selling opioid. Since 2009, Purdue 's
16    national annual sales of OxyContin have fluctuated between $2.47 billion and
17    $2.99 billion, up four-fold from 2006 sales of $800 million, despite Purdue and its
18    top executives pleading guilty in 2007 to criminal charges in connection with
19    Purdue’s deceptive OxyContin marketing practices, discussed infra. OxyContin
20    constitutes roughly 30% of the entire market for analgesic drugs (i.e., painkillers).
21            Cephalon
22            14.     CEPHALON, INC. is a Delaware corporation with its principal place
23    of business in Frazer, Pennsylvania.
24            15.     TEVA PHARMACEUTICAL INDUSTRIES, LTD. (“Teva LTD”) is
25    an Israeli Corporation with its principal place of business in Petah Tikva, Israel,
26
27
      1
        Seam Deprez, The Lawyer Who Beat Big Tobacco Takes on the Opioid Industry, Bloomberg Businessweek (Oct.
28    5, 2017), available at https://www.bloomberg.com/news/features/2017-10-05/the-lawyer-who-beat-big-tobacco-
      takes-on-the-opioid-industry.


                                                      5
                                                  COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 6 of 159 Page ID #:6




 1    which in 2011 acquired Cephalon, Inc., which is now a subsidiary and wholly
 2    owned by Teva, LTD.
 3               16.      TEVA PHARMACEUTICALS USA, INC. (“Teva USA”) is a
 4    Delaware corporation which is a wholly owned subsidiary of Teva, LTD., and
 5    specializes in the manufacturing and marketing of generic drugs, including
 6    opioids.
 7               17.      At all relevant times, Teva, LTD., Teva USA, and Cephalon, Inc.
 8    developed, promoted, marketed, and sold both brand name and generic versions of
 9    opioids in the United States, including but not limited to the following:
10     Drug Name           Chemical Name                                        Schedule
11        Actiq                       Fentanyl citrate                                                         II
12        Fentora                     Fentanyl citrate                                                         II
13
          Generic                     Oxycodone hydrochloride                                                  II
14        oxycodone
15
16               18.      Teva Ltd., Teva USA, and Cephalon, Inc. work closely together to
17    market and sell Cephalon products in the United States. Teva Ltd. conducts all
18    sales and marketing activities for Cephalon in the United States through Teva USA
19    and has done so since its October of 2011 acquisition of Cephalon. Teva Ltd. and
20    Teva USA hold out Actiq and Fentora as Teva products to the public. Teva USA
21    sells all former Cephalon branded products through its "specialty medicines"
22    division. The FDA-approved prescribing information and medication guide, which
23    is distributed with Cephalon opioids, discloses that the guide was submitted by
24    Teva USA, and directs physicians to contact Teva USA to report adverse events.
25               19.      All of Cephalon's promotional websites, including those for Actiq and
26    Fentora, display Teva Ltd.'s logo.2 Teva Ltd.'s financial reports list Cephalon's and
27    Teva USA's sales as its own, and its year-end report for 2012 - the year
28
      2
          E.g., ACTIQ, http://www.actiq.com/ (displaying logo at bottom-left) (last visited Sept. 24, 2018).


                                                             6
                                                         COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 7 of 159 Page ID #:7




 1    immediately following the Cephalon acquisition - attributed a 22% increase in its
 2    specialty medicine sales to "the inclusion of a full year of Cephalon's specialty
 3    sales," including inter alia sales of Fentora®.3 Through interrelated operations
 4    like these, Teva Ltd. operates in the United States through its subsidiaries
 5    Cephalon and Teva USA. The United States is the largest of Teva Ltd.'s global
 6    markets, representing 53% of its global revenue in 2015, and, were it not for the
 7    existence of Teva USA and Cephalon, Inc., Teva Ltd. would conduct those
 8    companies' business in the United States itself. Upon information and belief, Teva
 9    Ltd. directs the business practices of Cephalon and Teva USA, and their profits
10    inure to the benefit of Teva Ltd. as controlling shareholder.
11           20.    Teva, LTD., Teva USA, and Cephalon, Inc. are collectively referred
12    to as “Cephalon” hereafter.
13           Janssen
14           21.    JANSSEN PHARMACEUTICALS, INC. is a Pennsylvania
15    corporation with its principal place of business in Titusville, New Jersey, and is a
16    wholly owned subsidiary of JOHNSON & JOHNSON (J&J), a New Jersey
17    corporation with its principal place of business in New Brunswick, New Jersey.
18           22.    NORAMCO, INC. ("Noramco") is a Delaware company
19    headquartered in Wilmington, Delaware and was a wholly owned subsidiary of
20    J&J until July of 2016.
21           23.    ORTHO-MCNEIL-JANSSEN PHARMACEUTICALS, INC., now
22    known as JANSSEN PHARMACEUTICALS, INC., is a Pennsylvania corporation
23    with its principal place of business in Titusville, New Jersey.
24           24.    JANSSEN PHARMACEUTICA INC., now known as JANSSEN
25    PHARMACEUTICALS, INC., is a Pennsylvania corporation with its principal
26    place of business in Titusville, New Jersey.
27
28    3
       Teva Ltd., Annual Report (Form 20-F) 62 (Feb. 12, 2013),
      hannualreports.com/HostedData/AnnualReportArchive/t/NASDAQ_TEVA_2012.pdf


                                                  7
                                              COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 8 of 159 Page ID #:8




 1          25.    J&J is the only company that owns more than 10% of Janssen
 2    Pharmaceuticals' stock and corresponds with the FDA regarding Janssen's
 3    products. Upon information and belief, J&J controls the sale and development of
 4    Janssen Pharmaceuticals' drugs and Janssen's profits inure to J&J's benefit. Further
 5    J&J is one of the world’s largest legal poppy growers, supplying precursor opium
 6    for much of the hydrocodone and oxycodone consumed in the United States.
 7    Janssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen Pharmaceuticals, Inc.,
 8    Janssen Pharmaceutica, Inc., Noramco, and J&J are referred to as "Janssen."
 9          26.    At all relevant times, Janssen developed, promoted, marketed, and
10    sold opioids in the United States, including but not limited to the following:
11
12     Drug Name       Chemical Name                                              Schedule
13     Duragesic       Fentanyl                                                   II
14
       Nucynta         Tapentadol                                                 II
15
       Nicynta ER      Tapentadol extended release                                II
16
17
       Ultram          Tramadol hydrochloride                                     IV

18
19          Endo
20          27.    ENDO HEALTH SOLUTIONS, INC. is a Delaware corporation with
21    its principal place of business in Malvern, Pennsylvania. ENDO
22    PHARMACEUTICALS, INC. is a wholly owned subsidiary of Endo Health
23    Solutions, Inc. and is a Delaware corporation with its principal place of business in
24    Malvern, Pennsylvania. Endo Health Solutions, Inc. and Endo Pharmaceuticals,
25    Inc. are referred to as "Endo."
26          28.    At all times relevant, Endo developed, promoted, marketed, and sold
27    opioids in the United States, including but not limited to the following:
28


                                             8
                                         COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 9 of 159 Page ID #:9




 1        Drug Name                   Chemical Name                                       Schedule
 2
          Opana ER                    Oxymorphone hydrochloride extended release II
 3
          Opana                       Oxymorphone hydrochloride                           II
 4
          Percodan                    Oxycodone hydrochloride and aspirin                 II
 5
 6        Percocet                    Oxycodone hydrochloride and acetaminophen II
 7        Zydone                      Hydrocodone bitartrate and acetaminophen            III
 8        Generic Oxycodone           Oxycodone hydrochloride                             II
 9
          Generic                     Oxymorphone hydrochloride                           II
10        Oxymorphone
11
          Generic                     Hydromorphone hydrochloride                         II
          Hydromorphone
12        Generic                     Hydrocodone                                         II
13        Hyrdocodone
14
15             29.     Endo manufactures and sells its generic opioids both directly and
16    through its subsidiary, Qualitest Pharmaceuticals, Inc.
17             30.     In 2017 Endo removed Opana ER from the market due to serious risks
18    of abuse.4
19            Allergan/Actavis
20             31.     ALLERGAN PLC is a public limited company incorporated in Ireland
21    with its principal place of business in Dublin, Ireland. ACTAVIS PLC acquired
22    ALLERGAN PLC in March 2015, and the combined company changed its name
23    to ALLERGAN PLC in January 2013. Prior to that, WATSON
24    PHARMACEUTICALS, INC. acquired ACTAVIS, INC. in October 2012, and the
25    combined company changed its name to Actavis, Inc. as of January 2013 and then
26    ACTAVIS PLC in October 2013. WATSON LABORATORIES, INC. is a Nevada
27
28    4
       See Opana Form 10-Q for the quarter ended June 30, 2017, at pg. 22, available at
      http://www.endo.com/investors/sec-filings.


                                                         9
                                                     COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 10 of 159 Page ID #:10




 1     corporation with its principal place of business in Corona, California, and is a
 2     wholly-owned subsidiary of ALLERGAN PLC (f/k/a Actavis, Inc., f/k/a Watson
 3     Pharmaceuticals, Inc.). ACTAVIS PHARMA, INC. (f/k/a Actavis, Inc.) is a
 4     Delaware corporation with its principal place of business in New Jersey and was
 5     formerly known as WATSON PHARMA, INC. ACTAVIS LLC is a Delaware
 6     limited liability company with its principal place of business in Parsippany, New
 7     Jersey.
 8           32.    Each of the Defendants in Paragraph 31 of this Complaint is owned by
 9     ALLERGAN PLC, which uses them to market and sell its drugs in the United
10     States. Upon information and belief, ALLERGAN PLC exercises control over
11     these marketing and sales efforts and profits from the sale of Allergan/Actavis
12     products ultimately inure to its benefit. ALLERGAN PLC, ACTAVIS PLC,
13     ACTAVIS, Inc., Actavis LLC, Actavis Pharma, Inc., Watson Pharmaceuticals,
14     Inc., Watson Pharma, Inc., and Watson Laboratories, Inc. are referred to as
15     "Actavis."
16           33.    At all times relevant, Defendant Actavis developed, promoted,
17     marketed, and sold opioids in the United States, including but not limited to the
18     following:
19      Drug Name              Chemical Name                                     Schedule
20
        Kadian                 Morphine sulfate extended release                 II
21
22      Norco                  Hydrocodone bitartrate and acetaminophen          II
23      Generic Duragesic      Fentanyl                                          II
24
        Generic Kadian         Morphine sulfate extended release                 II
25
26      Generic Opana          Oxymorphone hydrochloride                         II
27
28


                                             10
                                          COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 11 of 159 Page ID #:11




 1           Mallinckrodt
 2           34.    MALLINCKRODT, PLC is an Irish public limited company
 3     headquartered in Staines-upon-Thames, United Kingdom, with its U.S.
 4     headquarters in St. Louis, Missouri. MALLINCKRODT, LLC is a limited liability
 5     company organized and existing under the laws of the State of Delaware.
 6     Mallinckrodt, LLC has no members that are citizens of the State of California and
 7     is a wholly owned subsidiary of Mallinckrodt, plc. Mallinckrodt, plc and
 8     Mallinckrodt, LLC are referred to as "Mallinckrodt."
 9           35.    At all times relevant, Mallinckrodt manufactured, promoted,
10     marketed, and sold opioids in the United States, including but not limited to the
11     following:
12      Drug Name              Chemical Name                                     Schedule
13      Generic oxycodone      Oxycodone hydrochloride                           II
14
15           36.    In July of 2017 Mallinckrodt agreed to pay $35 million to settle
16     allegations brought by the Department of Justice that it failed to detect and notify
17     the DEA of suspicious orders of controlled substances.
18           C.     Distributor Defendants
19           37.    At all relevant times, the Distributor Defendants identified and
20     discussed infra in this Paragraph C have distributed, supplied, sold, and placed into
21     the stream of commerce the prescription opioids, without fulfilling the
22     fundamental duty of wholesale drug distributors to detect and warn of diversion of
23     dangerous drugs for non-medical purposes. The Distributor Defendants universally
24     failed to comply with federal law. Plaintiffs allege the unlawful conduct by the
25     Distributor Defendants is responsible for the volume of prescription opioids
26     introduced and currently in the United States Market.
27           38.    McKESSON CORPORATION ("McKesson") is a Delaware
28     corporation, with its principal place of business located in San Francisco,


                                              11
                                           COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 12 of 159 Page ID #:12




 1     California. McKesson distributes pharmaceuticals to retail pharmacies and
 2     institutional providers in all 50 states.
 3            39.    CARDINAL HEALTH, INC. ("Cardinal") is an Ohio corporation
 4     with its principal place of business located in Dublin, Ohio. Cardinal distributes
 5     pharmaceuticals to retail pharmacies and institutional providers in all 50 states.
 6            40.    AMERISOURCEBERGEN DRUG CORPORATION
 7     ("AmerisourceBergen") is a Delaware corporation with its principal place of
 8     business in Chesterbrook, Pennsylvania. AmerisourceBergen distributes
 9     pharmaceuticals to retail pharmacies and institutional providers in all 50 states.
10            41.    JURISDICTION & VENUE
11            42.    This Court has subject matter jurisdiction under 28 U.S.C. § 1331
12     based upon the federal claims asserted under the Racketeer Influenced and Corrupt
13     Organizations Act, 18 U.S.C. § 1961, et seq. (“RICO”). This Court has
14     supplemental jurisdiction over Plaintiffs’ state law claims pursuant to 28 U.S.C. §
15     1367 because those claims are so related to Plaintiffs’ federal claims that they form
16     part of the same case and controversy.
17            43.    This Court has personal jurisdiction over Defendants because all
18     Defendants purposefully conduct substantial business in this State and in this
19     judicial district.
20            44.    This Court also has personal jurisdiction over all of the Defendants
21     under 18 U.S.C. § 1965(b). This Court may exercise nation-wide jurisdiction over
22     the named Defendants where the "ends of justice" require national service and the
23     plaintiff demonstrates national contacts. Here, the interests of justice require that
24     Plaintiffs be allowed to bring all members of the nationwide RICO enterprise
25     before the court in a single trial. See, e.g., Iron Workers Local Union No. 17
26     Insurance Fund v. Philip Morris Inc., 23 F.Supp.2d 796 (N.D. Ohio 1998) (citing
27     LaSalle National Bank v. Arroyo Office Plaza, Ltd., 1988 WL 23824, *3 (N.D. Ill.
28


                                               12
                                            COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 13 of 159 Page ID #:13




 1     Mar 10, 1988); Butcher’s Union Local No. 498 v. SDC Invest., Inc., 788 F.2d 535,
 2     539 (9th Cir. 1986)).
 3             45.     Venue is proper in this District under 28 U.S.C. § 1391(b)(2), because
 4     Plaintiffs ZENITH and ZNAT conduct and transact business in this judicial
 5     district, because a substantial part of the events and omissions giving rise to
 6     Plaintiffs’ claims occurred in this judicial district, and under 28 U.S.C. § (b)(1) and
 7     § (c)(2), because all the Defendants are subject to personal jurisdiction in this state
 8     and in this judicial district, such that Defendants are deemed to reside in this state
 9     and in this judicial district.
10             46.     This Court should be made aware that this matter is directly related to
11     the Judicial Panel on multi-district litigation entitled In Re: National Prescription
12     Opiate Litigation, Case 17-MD-02804-DAP, coordinated in United States District
13     Court for the Northern District of Ohio.
14
15                                              FACTS
16        A.         The Opioid Epidemic
17                     1.    Prescription Opioids and Their Adverse Effects
18             47.      A majority of most prescription opioids are natural and semi
19     synthetic drugs derived from opium. Prescription opioids include the prescription
20     drugs identified in the preceding tables of this Complaint.
21             48.     Prescription opioids work by binding to receptors on the spinal cord
22     and in the brain altering the perception of pain. Long-term exposure to opioids
23     results in structural and functional changes in regions of the brain that regulate
24     impulse control. Opioid addiction is a medical disease that arises from repeated
25     exposure to opioids. It can occur in individuals using prescription opioids to
26     relieve pain under the supervision of a physician at prescribed doses, just as it can
27     occur in individuals using opioids for non-medical purposes.
28


                                                13
                                             COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 14 of 159 Page ID #:14




 1             49.     Prescription opioids are highly addictive based on a dual risk: (i) they
 2     induce euphoria (positive reinforcement), and (ii) cessation of chronic opioid use
 3     produces dysphoria (negative reinforcement) or withdrawal.5
 4             50.     Discontinuing opioid use, even after just a few days of therapy, can
 5     cause patients to experience withdrawal symptoms. Withdrawal symptoms can
 6     include anxiety, nausea, vomiting, agitation, insomnia, muscle aches, abdominal
 7     cramping, and other serious conditions, which may persist for months or longer
 8     after a complete withdrawal from opioids, depending on how long the opioids
 9     were used.6
10             51.     When opioids are used over time, patients grow tolerant to their
11     analgesic and euphoric effects, rendering the opioids ineffective as a pain
12     treatment. As tolerance increases, a patient requires progressively higher doses in
13     order to obtain the same levels of pain reduction to which he or she has become
14     accustomed.7 At higher doses, the effects of withdrawal are more substantial,
15     leaving a patient at an even higher risk of addiction.
16             52.     Up to the mid-1990s, the medical profession viewed opioids as having
17     legitimate uses, but believed that they should be prescribed cautiously and only on
18     a limited basis because of concerns about addiction, tolerance leading to dose
19     escalation, and physiological dependence resulting in difficulty discontinuing use.
20     Physicians were reluctant to prescribe opioids on a long-term basis for common
21     chronic pain conditions because of their addiction risks and side effects.8
22
23
24     5
         Roy Wise et al., The Development and Maintenance of Drug Addiction, Neuropsychopharmacology (Nov. 6,
       2013), available at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3870778/.
25     6
         See, e.g., Health Guide: Opiate Withdrawal, The New York Times (2013), available at
       https://web.archive.org/web/20150502215837/http://www.nytimes.com:80/health/guides/disease/opiate-
26     withdrawal/overview.html
       7
         M. Katz, Long-Term Opioid Treatment of Nonmalignant Pain: A Believer Loses His Faith, 170(16) Archives of
27     Internal Med. 1422 (2010).
       8
         Andrew Kolodny et al., The Prescription Opioid and Heroin Crisis: A Public Health Approach to an Epidemic of
28     Additction, at pg. 562 (Jan. 12, 2015) (hereinafter “Kolodny, Jan. 12, 2015”), available at
       http://www.annualreviews.org/doi/pdf/10.1146/annurev-publhealth-031914-122957.


                                                        14
                                                     COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 15 of 159 Page ID #:15




 1                     2.       The Lack of Scientific Basis for the Effectiveness and Safety
 2                              of Long Term Opioid Use
 3               53.   In March of 2016 the Center for Disease Control and Prevention
 4     ("CDC") developed the "CDC Guideline for Prescribing Opioids for Chronic Pain"
 5     in March 2016 (the "CDC Guideline"), which extensively discussed the lack of
 6     evidence supporting opioid use to treat long-term chronic pain.9
 7               54.   Specifically, the CDC Guideline stated that chronic pain is pain that
 8     generally lasts three months or longer.10
 9               55.   The CDC Guideline found there are no controlled studies of the use of
10     opioids to treat chronic pain beyond twelve weeks, and no reliable evidence that
11     opioids improve patients’ pain and functioning longer term.11
12               56.   The CDC Guideline concludes that “evidence on long-term opioid
13     therapy for chronic pain outside of end-of-life care remains limited, with
14     insufficient evidence to determine long-term benefits versus no opioid therapy.";
15     and that "No evidence shows a long-term benefit of opioids in pain and function
16     versus no opioids for chronic pain with outcomes examined at least 1 year later
17     ....”12
18               57.   The CDC Guideline also concludes that on the contrary to being a
19     useful chronic pain reliever, "Extensive evidence shows the possible harms of
20     opioids (including opioid use disorder, overdose, and motor vehicle injury)."13
21               58.   The conclusions in the CDC Guideline are supported by a myriad of
22     additional studies, including a 2011 systematic review of studies for non-cancer
23     pain which found that evidence of long-term efficacy was "poor."14; a 2012 study
24
       9
         CDC Guidline for Prescribing Opioids for Chronic Pain – United States, 2016 (March 18, 2016) (hereinafter
25     “CDC Guideline, March 18, 2016”), available at https://www.cdc.gov/mmwr/volumes/65/rr/pdfs/rr6501e1.pdf.
       10
          Id. at 1.
26     11
          Id. at 2, 9.
       12
          Id. at 9, 15.
27     13
          Id. at 15.
       14
          L. Manchikanti et al., A Systematic Review of Randomized Trials of Long-Term Opioid Management for
28     Chronic Non-Cancer Pain, Pain Physician (2011), available at
       https://www.ncbi.nlm.nih.gov/pubmedhealth/PMH0032394/.


                                                        15
                                                     COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 16 of 159 Page ID #:16




 1     that found a lack of evidence of long-term efficacy for morphine, tramadol, and
 2     oxycodone, and only fair evidence for transdermal fentanyl (approved only for use
 3     for cancer pain).15; and a 2015 systematic review of the effectiveness and risks of
 4     long-term opioid therapy which found that the "[e]vidence is insufficient to
 5     determine the effectiveness of long-term opioid therapy for improving chronic
 6     pain and function."16
 7             59.      Moreover, a study found that over time, even high doses of opioids
 8     often fail to control pain due to tolerance levels rising, and many patients exposed
 9     to such doses are unable to function normally.17
10             60.      For instance, studies of the use of opioids for chronic lower back pain
11     have been unable to demonstrate an improvement in patients' function. Instead,
12     research consistently shows that long-term opioid therapy for patients who have
13     lower back injuries does not cause patients to return to work or physical activity
14     sooner: "Opioids do not seem to expedite return to work in injured workers or
15     improve functional outcomes of acute back pain in primary care. For chronic back
16     pain, systematic reviews find scant evidence of efficacy....Given the brevity of
17     randomized controlled trials, the long-term effectiveness and safety of opioids are
18     unknown."18
19             61.      The February 2017 "Veterans Affairs/Department of Defense Clinical
20     Practice Guideline for Opioid Therapy for Chronic Pain" sums up the
21     ineffectiveness and lack of efficacy in opioids to treat chronic and/or long-term
22
23
       15
          D. Koyyalagunta et al., A Systematic Review of Randomized Trials on the Effectiveness of Opioids for Cancer
24     Pain, Pain Physician (2012), available at https://www.ncbi.nlm.nih.gov/pubmedhealth/PMH0052579/.
       16
          Roger Chou et al., The Effectiveness and Risks of Long-Term Opioid Therapy for Chronic Pain: A Systematic
25     Review for a National Institutes of Health Pathways to Prevention Workshop, Annals of lnternal Medicine (Feb. 17,
       2015), available at http://annals.org/aim/fullarticle/2089370/effectiveness-risks-long-term-opioid-therapy-chronic-
26     pain-systematic-review.
       17
          Andrea Rubinstein, Are We Making Pain Patients Worse?, Sonoma Medicine (Fall 2009), available at
27     http://www.nbcms.org/about-us/sonoma-county-medical-association/magazine/sonoma-medicine-are-we-making-
       pain-patients-worse.aspx?pageid=144&tabid=747.
28     18
          Richard Deyo et al., Opioidsfor Low Back Pain, BMJ Publishing (Jan. 5, 2015), available at
       http://www.bmj.com/content/350/bmj.g6380.


                                                          16
                                                       COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 17 of 159 Page ID #:17




 1     pain by strongly recommending "against initiation of long-term opioid therapy for
 2     chronic pain."19
 3                      3.       The National Prescription Opioid Epidemic
 4             62.      In the past two decades there has been an increase in the abuse and
 5     diversion of prescription opioid drugs in the United States.20
 6             63.      Prescription opioids have become widely prescribed, so much so that
 7     in 2010 enough prescription opioids were sold to medicate every adult in the
 8     United States with a dose of 5 milligrams of hydrocodone every four hours for one
 9     month.21
10             64.      By 2011, the U.S. Department of Health and Human Resources,
11     Center for Disease Control and Prevention, declared prescription painkiller
12     overdoses at epidemic levels, noting in a news release that more than 40 people die
13     every day from overdoses involving narcotic pain relievers like hydrocodone
14     (Vicodin), methadone, oxycodone (OxyContin), and oxymorphone (Opana), a total
15     of 12 million people-reported using prescription painkillers non-medically
16     according to the National Survey on Drug Use and Health, and that almost 5,500
17     people start to misuse prescription painkillers every day.22
18             65.      The number of annual opioid prescriptions now written in the United
19     States is approximately equal to the number of adults in the population.23
20             66.      The societal costs of prescription drug abuse are “huge.”24
21
22     19
          Veterans Affairs/Department of Defense Clinical Practice Guideline for Opioid Therapy for Chronic Pain
       (February 2017), available at https://www.healthquality.va.gov/guidelines/Pain/cot/VADoDOTCPG022717.pdf.
23     20
          Richard C. Dart et al, Trends in Opioid Analgesic Abuse and Mortality in the United States, 372 N. Eng. J. Med.
       241 (2015).
24     21
          Katherine M. Keyes et al., Understanding the Rural-Urban Differences in Nonmedical Prescription Opioid Use
       and Abuse in the United States, 104 Am. J. Pub. Health e52 (2014).
25
       22
          Press Release, Ctrs. for Disease Control and Prevention, U.S. Dep’t of Health and Human Servs., Prescription
26     Painkiller Overdoses at Epidemic Levels (Nov. 1, 2011)
       https://www.cdc.gov/media/releases/2011/p1101_flu_pain_killer_overdose.html
27     23
          Robert M. Califf et al, A Proactive Response to Prescription Opioid Abuse, 374 N. Eng. J. Med. 1480 (2016).
       24
          Amicus Curiae Brief of Healthcare Distribution Management Association in Support of Appellant Cardinal Health,
28     Inc., Cardinal Health, Inc. v. United States Dept. Justice, No. 12-5061 (D.C. Cir. May 9,2012), 2012 WL 1637016,
       at *10 [hereinafter Brief of HDMA].


                                                          17
                                                       COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 18 of 159 Page ID #:18




 1             67.     The CDC has reported that the past misuse of prescription opioids is
 2     the strongest risk factor for heroin initiation and use, specifically among persons
 3     who report past-year dependence or abuse.25
 4             68.     The National Institute on Drug Abuse identifies misuse and addition
 5     to opioids as "a serious national crisis that affects public health as well as social
 6     and economic welfare."26 The economic burden of prescription opioid misuse
 7     alone is $78.5 billion a year, including the costs of healthcare, lost productivity,
 8     addiction treatment, and criminal justice expenditures.27
 9             69.     Despite the aforementioned negative effects and reasonably
10     foreseeable consequences that prescription opioids have had on society as a whole,
11     the manufacturers and distributors of prescription opioids extract billions of dollars
12     of revenue from the sale of prescription opioids in the United States.
13             70.     The prescription opioid manufacturers and distributors, including the
14     Defendants, have continued their wrongful, intentional, and unlawful conduct,
15     despite their knowledge that this conduct was and is causing, adding, and/or
16     exacerbating the national opioid epidemic.
17
18
19
20
21
22
23
24
25     25
          Rose A. Rudd et al., Increases in Drug and Opioid Overdoes Deaths—United States, 2000–2014, 64 Morbidity &
       Mortality Wkly. Rep. 1378 (2016).
26     26
          Opioid Crisis, NIH, National Institute on Drug Abuse (available at https://www.drugabuse.gov/drugs-
       abuse/opioids/opioid-crisis, last visited Sept 24, 2018) (hereinafter "Opioid Crisis, NIH")
27     27
          Id.(citing Id. (citing at note 2 Florence CS, Zhou C, Luo F, Xu L, The Economic Burden of Prescription Opioid
       Overdose, Abuse, and Dependence in the United States, 2013, MED CARE 2016;54(10):901-906,
28     doi:10.1097/MLR.0000000000000625).



                                                         18
                                                      COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 19 of 159 Page ID #:19




 1     B.    The Manufacturer Defendants’ False, Deceptive, And Unfair Marketing
 2     of Opioids
 3           71.    Manufacturer Defendants created a falsely favorable perception of
 4     prescription opioids through coordinated, sophisticated, and highly deceptive
 5     marketing that began in the mid-1990s and continues to the present.
 6           72.    Prior to the 1990s, generally accepted standards of medical practice
 7     dictated that opioids should only be used short-term for acute pain, pain relating to
 8     recovery from surgery, or for cancer or palliative (end-of-life) care. Due to the lack
 9     of evidence that opioids improved patients’ ability to overcome pain and function,
10     coupled with evidence of greater pain complaints as patients developed tolerance
11     to opioids over time and the serious risk of addiction and other side effects, the use
12     of opioids for chronic pain was discouraged or prohibited. As a result, doctors
13     generally did not prescribe opioids for chronic pain.
14           73.    Each Manufacturer Defendant has conducted, and has continued to
15     conduct, a marketing scheme designed to persuade doctors and patients that
16     opioids can and should be used for chronic pain, resulting in opioid treatment for a
17     far broader group of patients who are much more likely to become addicted and
18     suffer other adverse effects from the long-term use of opioids. In connection with
19     this scheme, each Manufacturer Defendant spent, and continues to spend, millions
20     of dollars on promotional activities and materials that falsely deny or trivialize the
21     risks of opioids while overstating the benefits of using them for chronic pain.
22           74.    The Manufacturer Defendants have made false and misleading claims,
23     contrary to the language on their drugs' labels, regarding the risks of using their
24     drugs that: (1) downplayed the serious risk of addiction; (2) created and promoted
25     the concept of "pseudoaddiction" when signs of actual addiction began appearing
26     and advocated that the signs of addiction should be treated with more opioids; (3)
27     exaggerated the effectiveness of screening tools to prevent addiction; (4) claimed
28     that opioid dependence and withdrawal are easily managed; (5) denied the risks of


                                              19
                                           COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 20 of 159 Page ID #:20




 1     higher opioid dosages; and (6) exaggerated the effectiveness of "abuse-deterrent"
 2     opioid formulations to prevent abuse and addiction. The Manufacturer Defendants
 3     have also falsely touted the benefits of long-term opioid use, including the
 4     supposed ability of opioids to improve function and quality of life, even though
 5     there was no scientifically reliable evidence to support the Manufacturer
 6     Defendants' claims.
 7           75.   Manufacturer Defendants made and/or disseminated these misleading
 8     statements concerning both their own branded products and prescription opioids
 9     generally. Manufacturer Defendants made these misrepresentations directly in
10     their own marketing materials and sales representatives, as well as indirectly
11     through the use of third party vehicles including: (i) so-called "key opinion
12     leaders" ("KOLs"), i.e., physicians who influence their peers' medical practices
13     and prescribing behavior, who wrote favorable journal articles and delivered
14     supportive educational courses; (ii) "unbranded" education materials for patients,
15     physicians and others disseminated through groups purporting to be independent
16     patient advocacy and professional organizations ("Front Groups"), which exercised
17     influence through Manufacturer Defendant-controlled KOLs who served in
18     leadership roles in these organizations and which were directly or indirectly
19     controlled by Manufacturer Defendants; (iii) a body of biased and unsupported
20     scientific literature which Manufacturer Defendants directly or indirectly created,
21     funded, or exploited; (iv) so called "treatment guidelines" which Manufacturer
22     Defendants formulated or caused to be formulated; and (v) Continuing Medical
23     Education courses ("CMEs") prepared and/or funded in whole or in part by
24     Manufacturer Defendants. These third parties and third party vehicles are
25     collectively referred to herein as Defendants' "Third Party Allies."
26           76.   Defendants’ efforts have been wildly successful. Opioids are now the
27     most prescribed class of drugs. Globally, opioid sales generated $11 billion in
28     revenue for drug companies in 2010 alone; sales in the United States have


                                             20
                                          COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 21 of 159 Page ID #:21




 1     exceeded $8 billion in revenue annually since 2009.28 In an open letter to the
 2     nation's physicians in August 2016, the then-U.S. Surgeon General expressly
 3     connected this "urgent health crisis" to "heavy marketing of opioids to doctors...
 4     [m]any of [whom] were even taught - incorrectly - that opioids are not addictive
 5     when prescribed for legitimate pain."29 This epidemic has resulted in a flood of
 6     prescription opioids available for illicit use or sale (the supply), and a
 7     population of patients physically and psychologically dependent on them (the
 8     demand).
 9             77.     The Manufacturer Defendants intentionally continued their conduct,
10     as alleged herein, with knowledge that such conduct was creating the opioid
11     nuisance and causing the harms and damages alleged herein.
12            1.       Multiple Avenues Manufacturer Defendants’ used to Disseminate
13                     Their False and Deceptive Statements About Opioids
14             78.     The Manufacturer Defendants spread their false and deceptive
15     statements by marketing their branded opioids directly to doctors and patients
16     throughout the United States. Defendants also deployed seemingly unbiased and
17     independent third parties that they controlled to spread their false and deceptive
18     statements about the risks and benefits of opioids for the treatment of chronic pain
19     throughout the United States.
20             79.     Across the pharmaceutical industry, "core message" development is
21     funded and overseen on a national basis by corporate headquarters. This
22     comprehensive approach ensures that the Manufacturer Defendants' messages are
23     accurately and consistently delivered across marketing channels - including
24     detailing visits, speaker events, and advertising - and in each sales territory. The
25
26
       28
          Katherine Eban, Oxycontin: Purdue Pharma’s Painful Medicine, Fortune, Nov. 9, 2011,
27     http://katherineeban.com/2011/11/09/oxycontin-purdue-pharmas-painful-medicine-fortune/; David Crow,
       Drugmakers Hooked on $10bn Opioid Habit, Fin. Times, Aug. 10, 2016, https://www.ft.com/content/f6e989a8-
28     5dac-11e6-bb77-a121aa8abd95.
       29
          Letter from Vivek H. Murthy, U.S. Surgeon General (Aug. 2016), http://turnthetiderx.org/.


                                                       21
                                                    COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 22 of 159 Page ID #:22




 1     Manufacturer Defendants consider this high level of coordination and uniformity
 2     crucial to successfully marketing their drugs.
 3           80.    The Manufacturer Defendants ensure marketing consistency
 4     nationwide through national and regional sales representative training; national
 5     training of local medical liaisons, the company employees who respond to
 6     physician inquiries; centralized speaker training; single sets of visual aids, speaker
 7     slide decks, sales training materials; and nationally coordinated advertising. The
 8     Manufacturer Defendants' sales representatives and physician speakers were
 9     required to stick to prescribed talking points, sales messages, and slide decks, and
10     supervisors rode along with them periodically to both check on their performance
11     and compliance.
12           Direct Marketing
13           81.    The Manufacturer Defendants' direct marketing of opioids generally
14     proceeded on two tracks. First, each Manufacturer Defendant conducted and
15     continues to conduct advertising campaigns touting the purported benefits of their
16     branded drugs. For instance, upon information and belief, the Manufacturer
17     Defendants tripled their yearly spending in medical journals on the advertising of
18     prescription opioids between 2001 and 2011.
19           82.    Many of the Manufacturer Defendants' branded ads deceptively
20     portrayed the benefits of opioids for chronic pain. For instance, Endo distributed
21     and made available on its website opana.com a pamphlet promoting Opana ER
22     with photographs depicting patients with physically demanding jobs such as
23     construction workers, chefs, and teachers, misleadingly implying that the drug
24     would provide long-term pain-relief and functional improvement. Upon
25     information and belief, Purdue also ran a series of ads, called "Pain vignettes," for
26     OxyContin in 2012 in medical journals. These ads featured chronic pain patients
27     and recommended OxyContin for each. One such ad described a "54-year-old
28


                                              22
                                           COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 23 of 159 Page ID #:23




 1     writer with osteoarthritis of the hands" and implied that OxyContin would help the
 2     writer work more effectively.
 3             83.     Second, each Manufacturer Defendant promoted the use of opioids for
 4     chronic pain through "detailers" - sales representatives who visited individual
 5     doctors and medical staff in their offices - and small-group speaker programs. The
 6     Manufacturer Defendants have not corrected this misinformation. Instead, each
 7     Defendant devoted massive resources to direct sales contacts with doctors. Upon
 8     information and belief, in 2014 alone, the Manufacturer Defendants spent in
 9     excess of $168 million on detailing branded opioids to doctors, more than twice
10     what they spent on detailing in 2000.
11             84.     The Manufacturer Defendants' detailing to doctors was and remains
12     effective. The Manufacturer Defendants purchased, manipulated and analyzed
13     some of the most sophisticated data available in any industry, which was obtained
14     from IMS Health Holdings, Inc., to precisely track the rates of initial prescribing
15     and renewal by individual doctors, which in turn allows them to target, tailor, and
16     monitor the impact of their core messages, allowing Manufacturer Defendants to
17     know their sales representatives “detailing” efforts to doctors is effective.
18             85.     The Manufacturer Defendants’ sales representatives and/or “detailers”
19     have been reprimanded in the past for their deceptive practices and promotions.
20     For instance, in March 2010 the FDA determined that Actavis had been
21     distributing promotional materials that "minimize the serious and significant
22     risks associated with Kadian” and misleadingly suggest that Kadian is safer than
23     has been demonstrated. Those materials in particular "fail to reveal warnings
24     regarding potentially fatal abuse of opioids, use by individuals other than the
25     patient for whom the drug was prescribed "30
26
27     30
         Letter from Thomas Abrams, Dir., Div. of Drug Mktg., Advert., & Connc’ns, U.S. Food & Drug Admin., to Doug
       Boothe, CEO, Actavis Elizabeth LLC (Feb. 18, 2010)
28     http://www.fdanews.com/ext/resources/files/archives/a/ActavisElizabethLLC.pdf



                                                       23
                                                    COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 24 of 159 Page ID #:24




 1           Indirect Marketing
 2           86.       As discussed in Paragraph 74 of this Complaint, the Manufacturer
 3     Defendants' indirectly marketed their opioids using unbranded advertising, paid
 4     speakers and KOLs and Front Groups.
 5           87.       The Manufacturer Defendants deceptively marketed opioids
 6     throughout the United States through unbranded advertising - e.g., advertising that
 7     promotes opioid use generally but does not name a specific opioid. This
 8     advertising was ostensibly created and disseminated by the Third Party Allies. But
 9     by funding, directing, reviewing, editing, and distributing this unbranded
10     advertising, the Manufacturer Defendants controlled the deceptive messages
11     disseminated by the Third Party Allies and acted in concert with them to falsely
12     and misleadingly promote opioids for the treatment of chronic pain. Much as
13     Defendants controlled the distribution of their "core messages" via their own
14     detailers and speaker programs, the Manufacturer Defendants similarly controlled
15     the distribution of these messages in scientific publications, treatment guidelines,
16     Continuing Medical Education ("CME") programs, and medical conferences and
17     seminars. To this end, the Manufacturer Defendants used third-party public
18     relations firms to help control those messages when they originated from the Third
19     Party Allies.
20           88.       The Manufacturer Defendants marketed through third-party,
21     unbranded advertising to avoid regulatory scrutiny because such advertising is not
22     submitted to and typically is not reviewed by the FDA. The Manufacturer
23     Defendants also used third-party, unbranded advertising to give the false
24     appearance that the deceptive messages came from an independent and objective
25     source. Similar to the tobacco companies, the Manufacturer Defendants used third
26     parties that they funded, directed, and controlled to carry out and conceal their
27     scheme to deceive doctors and patients about the risks and benefits of long term
28     opioid use for chronic pain.


                                               24
                                            COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 25 of 159 Page ID #:25




 1           89.   Defendants also identified doctors to serve, for payment, on their
 2     “speakers' bureaus” and to attend programs with speakers and meals paid for by
 3     Defendants. These speaker programs provided: (1) an incentive for doctors to
 4     prescribe a particular opioid (so they might be selected to promote the drug); (2)
 5     recognition and compensation for the doctors selected as speakers; and (3) an
 6     opportunity to promote the drug through the speaker to his or her peers. These
 7     speakers give the false impression that they are providing unbiased and medically
 8     accurate presentations when they are, in fact, presenting a script prepared by
 9     Defendants. On information and belief, these presentations conveyed misleading
10     information, omitted material information, and failed to correct Defendants' prior
11     misrepresentations about the risks and benefits of opioids.
12           90.   The Manufacturer Defendants worked through their Third Party
13     Allies, which they controlled, by: funding, assisting, encouraging, and directing
14     doctors who served as KOLS; and funding, assisting, directing, and encouraging
15     seemingly neutral and credible Front Groups. The Manufacturer Defendants then
16     worked together with those KOLs and Front Groups to taint the sources that
17     doctors and patients relied on for ostensibly "neutral" guidance, such as treatment
18     guidelines, CME programs, medical conferences and seminars, and scientific
19     articles. As a result, the Manufacturer Defendants, working individually and
20     collectively, and through these Front Groups and KOLs, they persuaded doctors
21     and patients that what they have long known - that opioids are addictive drugs,
22     unsafe in most circumstances for long-term use - was untrue, and that the
23     compassionate treatment of pain required opioids.
24           91.   In 2007, multiple States sued Purdue for engaging in unfair and
25     deceptive practices in its marketing, promotion, and sale of OxyContin, which
26     resulted in a series Consent Judgments that prohibited Purdue from making
27     misrepresentations in the promotion and marketing of OxyContin in the future.
28     However, by utilizing the aforementioned indirect marketing strategies Purdue


                                             25
                                          COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 26 of 159 Page ID #:26




 1     intentionally circumvented the restrictions to which it had previously consented.
 2     Such actions include contributing to the creation of misleading publications and
 3     prescribing guidelines which lack reliable scientific basis and promote prescribing
 4     practices which have arguably contributed to the opioid crisis.
 5             92.      Manufacturer Defendants’ cultivation and utilization of pro-opioid
 6     doctors is one of the most important avenues that was used to spread their false
 7     and deceptive statements about the risks and benefits of long-term opioid use. The
 8     Manufacturer Defendants know that doctors rely heavily and less critically on their
 9     peers for guidance, and KOLs provide the false appearance of unbiased and
10     reliable support for chronic opioid therapy. For instance, the State of New York
11     found in its settlement with Purdue that the Purdue website "In the Face of Pain"
12     failed to disclose that doctors who provided testimonials on the site were paid by
13     Purdue and concluded that Purdue's failure to disclose these financial connections
14     potentially misled consumers regarding the objectivity of the testimonials.31
15             93.      Defendants utilized many KOLs, often times sharing or utilizing the
16     same KOLs.
17             94.      Dr. Russell Portenoy, former Chairman of the Department of Pain
18     Medicine and Palliative Care at Beth Israel Medical Center in New York, is one
19     example of a KOL whom the Manufacturer Defendants identified and promoted to
20     further their marketing campaign. Dr. Portenoy received research support,
21     consulting fees, and honoraria from Cephalon, Endo, Janssen, and Purdue (among
22     others), and was a paid consultant to Cephalon and Purdue. Dr. Portenoy was
23     instrumental in opening the door for the regular use of opioids to treat chronic
24     pain. He served on the American Pain Society ("APS") / American Academy of
25     Pain Medicine ("AAPM") Guidelines Committees, which endorsed the use of
26
27     31
         Press Release, New York State Office of the Attorney General, A.G. Schneiderman Announces Settlement With
       Purdue Pharma That Ensures Responsible And Transparent Marketing Of Prescription Opioid Drugs By The
28     Manufacturer (Aug. 20, 2015) available at https://ag.ny.gov/press-release/ag-schneiderman-announces-settlement-
       purdue-pharma-ensures-responsible-and-transparent


                                                         26
                                                      COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 27 of 159 Page ID #:27




 1     opioids to treat chronic pain, first in 1996 and again in 2009. He was also a
 2     member of the board of the American Pain Foundation ("APF"), an advocacy
 3     organization almost entirely funded by the Manufacturer Defendants.
 4             95.     Dr. Portenoy also made frequent media appearances promoting opioids
 5     and spreading misrepresentations, such as his claim that "the likelihood that the
 6     treatment of pain using an opioid drug which is prescribed by a doctor will lead to
 7     addiction is extremely low." He appeared on a nationally televised broadcast of
 8     Good Morning America in 2010 to discuss the long-term use of opioids to treat
 9     chronic pain, whereon he claimed: "Addiction, when treating pain, is distinctly
10     uncommon. If a person does not have a history, a personal history, of substance
11     abuse, and does not have a history in the family of substance abuse, and does not
12     have a very major psychiatric disorder, most doctors can feel very assured that that
13     person is not going to become addicted."32
14             96.     Dr. Portenoy later admitted that he "gave innumerable lectures in the
15     late 1980s and '90s about addiction that weren't true." These lectures falsely
16     claimed that less than 1% of patients would become addicted to opioids.
17     According to Dr. Portenoy, because the primary goal was to "destigmatize"
18     opioids, he and other doctors promoting them overstated their benefits and glossed
19     over their risks. Dr. Portenoy conceded that "[d]ata about the effectiveness of
20     opioids does not exist."33 Dr. Portenoy candidly admitted to teaching about pain
21     management through use of opioid therapy in a way that reflects misinformation. 34
22             97.     Of course, Dr. Portenoy was not the only KOL. Dr. Lynn Webster
23     was the co-founder and Chief Medical Director of Lifetree Clinical Research, an
24     otherwise unknown pain clinic in Salt Lake City, Utah. Dr. Webster was President
25     of AAPM in 2013. He is a Senior Editor of Pain Medicine, the same journal that
26
27     32
          Good Morning American (ABC television broadcast Aug. 30, 2010)
       33
          Thomas Catan & Evan Perez, A Pain-Drug Champion Has Second Thoughts, Wall St. J., Dec.7, 2012,
28     https://www.wsj.com/articles/SB10001424127887324478304578173342657044604.
       34
          Id.


                                                       27
                                                    COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 28 of 159 Page ID #:28




 1     published Endo special advertising supplements touting Opana ER. Dr. Webster
 2     was the author of numerous CMEs sponsored by Cephalon, Endo, and Purdue. At
 3     the same time, Dr. Webster was receiving significant funding from the
 4     Manufacturer Defendants (including nearly $2 million from Cephalon).
 5           98.    While acting as a KOL, Dr. Webster was under investigation for
 6     overprescribing by the U.S. Department of Justice's Drug Enforcement Agency,
 7     which raided his clinic in 2010. The investigation failed to yield charges, but
 8     twenty of Dr. Webster's former patients at the Lifetree Clinic have died of opioid
 9     overdoses.
10           99.    Notably, Dr. Webster created and promoted the Opioid Risk Tool, a
11     five question, one-minute screening tool relying on patient self-reports that
12     purportedly allows doctors to manage the risk that their patients will become
13     addicted to or abuse opioids. The claimed ability to pre-sort patients likely to
14     become addicted is an important tool in giving doctors confidence to prescribe
15     opioids long-term, and for this reason, references to screening appear in various
16     industry-supported guidelines. Versions of Dr. Webster's Opioid Risk Tool appear
17     on, or are linked to, websites run by Endo, Janssen, and Purdue. Unaware of the
18     flawed science and industry bias underlying this tool, certain states and public
19     entities have incorporated the Opioid Risk Tool into their own guidelines,
20     indicating, also, their reliance on the Manufacturer Defendants and those under
21     their influence and control.
22           100. Most notably, Dr. Webster also was a leading proponent of the
23     concept of "pseudoaddiction," the notion that addictive behaviors should be seen
24     not as warnings, but as indications of undertreated pain. In Dr. Webster's
25     description, the only way to differentiate the two was to increase a patient's dose of
26     opioids. As he and co-author Beth Dove wrote in their 2007 book Avoiding Opioid
27     Abuse While Managing Pain-a book that is still available online-when faced with
28     signs of aberrant behavior, increasing the dose "in most cases . . . should be the


                                              28
                                           COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 29 of 159 Page ID #:29




 1     clinician's first response."35 Upon information and belief, Endo distributed this
 2     book to doctors. Years later, Dr. Webster completely changed his position,
 3     acknowledging that "[pseudoaddiction] obviously became too much of an excuse
 4     to give patients more medication."36
 5             101. The Manufacturer Defendants also entered into arrangements with
 6     seemingly unbiased and independent patient and professional organizations to
 7     promote opioids for the treatment of chronic pain. Under the direction and control
 8     of the Manufacturer Defendants, these aforementioned “Front Groups" generated
 9     treatment guidelines, unbranded materials, and programs that favored chronic
10     opioid therapy. The Front Groups also assisted the Manufacturer Defendants by
11     responding to negative articles, by advocating against regulatory changes that
12     would limit opioid prescribing in accordance with the scientific evidence, and by
13     conducting outreach to vulnerable patient populations targeted by the
14     Manufacturer Defendants.
15             102. The Front Groups depended on the Manufacturer Defendants for
16     funding and, in some cases, for survival. The Manufacturer Defendants also
17     exercised control over programs and materials created by these groups by
18     collaborating on, editing, and approving their content, and by funding their
19     dissemination. In doing so, the Manufacturer Defendants ensured that the Front
20     Groups would generate only the messages that the Manufacturer Defendants
21     wanted to distribute. Despite this, the Front Groups held themselves out as
22     independent and serving the needs of their members - whether patients suffering
23     from pain or doctors treating those patients.
24             103. As previously eluded to, Defendants Cephalon, Endo, Janssen, and
25     Purdue utilized many Front Groups, including many of the same ones. Several
26
27     35
         Lynn Webster & Beth Dove, Avoiding Opioid Abuse While Managing Pain (2007).
       36
         John Fauber, Painkiller Boom Fueled by Networking, Milwaukee Wisc. J. Sentinel, Feb. 18, 2012,
28     http://archive.jsonline.com/watchdog/watchdogreports/painkiller-boom-fueled-by-networking-dp3p2rn-
       139609053.html/


                                                       29
                                                    COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 30 of 159 Page ID #:30




 1     of the most prominent are described below, but there are many others,
 2     including the American Pain Society ("APS"), American Geriatrics Society
 3     ("AGS"), the Federation of State Medical Boards ("FSMB"), American Chronic
 4     Pain Association ("ACPA"), the Center for Practical Bioethics ("CPB"), the U.S.
 5     Pain Foundation ("USPF") and Pain & Policy Studies Group ("PPSG").37
 6             104. The most prominent of the Manufacturer Defendants’ Front Groups
 7     was the American Pain Foundation ("APF"), which, upon information and belief,
 8     received more than $10 million in funding from opioid manufacturers from 2007
 9     until it closed its doors in May 2012, primarily from Endo and Purdue. APF
10     issued education guides for patients, reporters, and policymakers that touted the
11     benefits of opioids for chronic pain and trivialized their risks, particularly the risk
12     of addiction. APF engaged in a significant multimedia campaign - through
13     radio, television and the internet - to educate patients about their "right" to pain
14     treatment, namely opioids. All the programs and materials were available
15     nationally and were intended to reach citizens of all 50 states.
16             105. In 2009 and 2010, more than 80% of APF’s operating budget came
17     from pharmaceutical industry sources. Including industry grants for specific
18     projects, APF received about $2.3 million from industry sources out of total
19     income of about $2.85 million in 2009; its budget for 2010 projected receipts of
20     roughly $2.9 million from drug companies, out of total income of about $3.5
21     million. By 2011, upon information and belief, APF was entirely dependent on
22     incoming grants from defendants Purdue, Cephalon, Endo, and others to avoid
23     using its line of credit.
24             106. APF held itself out as an independent patient advocacy organization. It
25     often engaged in grassroots lobbying against various legislative initiatives that
26
27     37
         See generally, e.g., Letter from Sen. Ron Wyden, U.S. Senate Comm. on Fin., to Sec. Thomas E. Price, U.S.
       Dep't of Health and Human Servs., (May 5, 2015),
28     https://www.finance.senate.gov/imo/media/doc/050817%20corrected%20Senator%20Wyden%20to%20Secretary%
       20Price%20re%20FDA%20Opioid%20Prescriber%20Working%20Group%20(5%20May%202017).pdf


                                                       30
                                                    COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 31 of 159 Page ID #:31




 1     might limit opioid prescribing, and thus the profitability of its sponsors. Upon
 2     information and belief, it was often called upon to provide "patient representatives"
 3     for the Manufacturer Defendants' promotional activities, including for Purdue’s
 4     Partners Against Pain and Janssen’s Let’s Talk Pain. APF functioned largely as an
 5     advocate for the interests of the Manufacturer Defendants, not patients. Indeed,
 6     upon information and belief, as early as 2001, Purdue told APF that the basis of a
 7     grant was Purdue's desire to "strategically align its investments in nonprofit
 8     organizations that share [its] business interests."
 9             107. Plaintiffs are informed, and believe, that on several occasions,
10     representatives of the Manufacturer Defendants, often at informal meetings at
11     conferences, suggested activities and publications for APF to pursue. In turn, APF
12     would then submit grant proposals seeking to fund these activities and
13     publications, knowing that Manufacturer Defendants and similar drug companies
14     would support projects conceived as a result of these communications.
15             108. The U.S. Senate Finance Committee began investigating APF in May
16     of 2012 to determine the links, financial and otherwise, between the organization
17     and the manufacturers of opioid painkillers. The investigation caused considerable
18     damage to APF’s credibility as an objective and neutral third party, and the
19     Manufacturer Defendants stopped funding it. Within days of being targeted by
20     Senate investigation, APF's board voted to dissolve the organization "due to
21     irreparable economic circumstances." APF "cease[d] to exist, effective
22     immediately."38
23             109. Another front group for the Manufacturer Defendants was the
24     American Academy of Pain Medicine ("AAPM"). With the assistance, prompting,
25     involvement, and funding of the Manufacturer Defendants, the AAPM issued
26     purported treatment guidelines and sponsored and hosted medical education
27
       38
          Charles Ornstein & Tracy Weber, Senate Panel Investigates Drug Companies’ Ties to Pain Groups, Wash. Post,
28     May 8, 2012, https://www.washingtonpost.com/national/health-science/senate-panel-investigates-drug-companies-
       ties-to-pain-groups/2012/05/08/gIQA2X4qBU_story.html?utm_term=.f88beae0fa17


                                                        31
                                                     COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 32 of 159 Page ID #:32




 1     programs essential to the Manufacturer Defendants' deceptive marketing of
 2     chronic opioid therapy.
 3              110. AAPM received substantial funding from opioid manufacturers,
 4     including some of the Manufacturer Defendants. For instance, AAPM maintained
 5     a corporate relations council, whose members paid $25,000 per year (aside from
 6     additional funding that was provided) to participate. The benefits of membership
 7     included allowing members to present educational programs at off-site dinner
 8     symposia in connection with AAPM's marquee event - its annual meeting held in
 9     Palm Springs, California - or other resort locations. AAPM describes the annual
10     event as an "exclusive venue" for offering education programs to doctors.
11     Membership in the corporate relations council also allows drug company
12     executives and marketing staff to meet with AAPM executive committee members
13     in small settings. Defendants Endo, Purdue, and Cephalon were members of the
14     council and presented deceptive programs to doctors who attended this annual
15     event.
16              111. Upon information and belief, AAPM is viewed internally by Endo as
17     "industry friendly," with Endo advisors and speakers among its active members.
18     Endo attended AAPM conferences, funded its CMEs, and distributed its
19     publications. The conferences sponsored by AAPM heavily emphasized sessions
20     on opioids - 37 out of approximately 40 at one conference alone. AAPM's
21     presidents have included top industry-supported KOLs Perry Fine and the
22     previously mentioned Dr. Lynn Webster. Dr. Webster was even elected president
23     of AAPM while under a DEA investigation.
24              112. The Manufacturer Defendants were able to influence AAPM through
25     both their significant and regular funding and the leadership of the pro-opioid
26     KOLS within the organization.
27              113. In 1996, AAPM and APS jointly issued a consensus statement, “The
28     Use of Opioids for the Treatment of Chronic Pain," which endorsed opioids to


                                             32
                                          COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 33 of 159 Page ID #:33




 1     treat chronic pain and claimed that the risk of a patients' addiction to opioids was
 2     low. Dr. Haddox, who co- authored the AAPM/APS statement, was a paid speaker
 3     for Purdue at the time. Dr. Portenoy was the sole consultant. The consensus
 4     statement remained on AAPM's website until 2011, and, upon information and
 5     belief, was taken down from AAPM’s website only after a doctor complained.39
 6             114. AAPM and APS issued their own guidelines in 2009
 7     ("AAPM/APS Guidelines") and continued to recommend the use of opioids to
 8     treat chronic pain.40 Treatment guidelines have been relied upon by doctors,
 9     especially the general practitioners and family doctors targeted by the
10     Manufacturer Defendants. Treatment guidelines not only directly inform doctors'
11     prescribing practices, but also are cited throughout the scientific literature and
12     referenced by third- party payors in determining whether they should cover
13     treatments for specific indications. Upon information and belief, pharmaceutical
14     sales representatives employed by Endo, Actavis, and Purdue discussed treatment
15     guidelines with doctors during individual sales visits.
16             115. At least fourteen of the twenty-one panel members who drafted the
17     AAPM/APS Guidelines, including KOLs Dr. Portenoy and Dr. Perry Fine of the
18     University of Utah, received support from Janssen, Cephalon, Endo, and Purdue.
19     The 2009 Guidelines promote opioids as "safe and effective" for treating chronic
20     pain, despite acknowledging limited evidence, and conclude that the risk of
21     addiction is manageable for patients regardless of past abuse histories.41 One panel
22     member, Dr. Joel Saper, Clinical Professor of Neurology at Michigan State
23     University and founder of the Michigan Headache & Neurological Institute,
24     resigned from the panel because of his concerns that the 2009 Guidelines were
25     influenced by contributions that drug companies, including Manufacturer
26
       39
          The Use of Opioids for the Treatment of Chronic Pain: A Consensus Statement From the American Academy of
27     Pain Medicine and the American Pain Society, 13 Clinical J. Pain 6 (1997).
       40
          Roger Chou et al., Clinical Guidelines for the Use of Chronic Opioid Therapy in Chronic Non-Cancer Pain, 10 J.
28     Pain 113 (2009).
       41
          Id.


                                                         33
                                                      COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 34 of 159 Page ID #:34




 1     Defendants, made to the sponsoring organizations and committee members. These
 2     AAPM/APS Guidelines have been a particularly effective channel of deception
 3     and have influenced not only treating physicians, but also the body of scientific
 4     evidence on opioids; the Guidelines have been cited hundreds of times in
 5     academic literature, were disseminated in the Plaintiffs’ policyholders and
 6     claimants communities during the relevant time period, are still available online,
 7     and were reprinted in the Journal of Pain. The Manufacturer Defendants widely
 8     referenced and promoted the 2009 Guidelines without disclosing the lack of
 9     evidence to support them or the Manufacturer Defendants financial support to
10     members of the panel.
11           116. The Manufacturer Defendants worked together, through Front
12     Groups, to spread their deceptive messages about the risks and benefits of long-
13     term opioid therapy. For example, Defendants combined their efforts through the
14     Pain Care Forum ("PCF"), which began in 2004 as an APF project. PCF is
15     comprised of representatives from opioid manufacturers (including Cephalon,
16     Endo, Janssen, and Purdue) and various Front Groups, almost all of which
17     received substantial funding from the Manufacturer Defendants. Among other
18     projects, PCF worked to ensure that an FDA-mandated education project on
19     opioids was not unacceptably negative and did not require mandatory participation
20     by prescribers, which the Manufacturer Defendants determined would reduce
21     prescribing.
22           2.       The Manufacturer Defendants’ Marketing Scheme
23                    Misrepresented the Risks and Benefits of Opioids
24           117. The Manufacturer Defendants created and utilized a campaign of
25     false, deceptive, and unfair assurances that grossly understated and misstated the
26     dangerous addiction risks of opioid drugs.
27           118. To falsely assure physicians and patients that opioids are safe, the
28     Manufacturer Defendants deceptively trivialized and failed to disclose the risks of


                                             34
                                          COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 35 of 159 Page ID #:35




 1     long-term opioid use, particularly the risk of addiction, through a series of
 2     misrepresentations that have been conclusively debunked by the FDA and CDC, as
 3     discussed supra. These misrepresentations - which are described below -
 4     reinforced each other and created the dangerously misleading impressions
 5     that: (1) starting patients on opioids was low risk because most patients would not
 6     become addicted, and because those at greatest risk for addiction could be
 7     identified and managed; (2) patients who displayed signs of addiction probably
 8     were not addicted and, in any event, could easily be weaned from the drugs; (3) the
 9     use of higher opioid doses, which many patients need to sustain pain relief as they
10     develop tolerance to the drugs, do not pose special risks; and (4) abuse- deterrent
11     opioids both prevent abuse and overdose and are inherently less addictive. The
12     Manufacturer Defendants have not only failed to correct these misrepresentations,
13     they continue to make them today.
14           119. Opioid manufacturers, including Defendants Endo and Purdue, have
15     entered into settlement agreements with public entities that prohibit them from
16     making many of the misrepresentations identified in this Complaint. Yet even after
17     entering in to these settlements, each Manufacturer Defendant continued to
18     misrepresent the risks and benefits of long-term opioid use and each continues to
19     fail to correct its past misrepresentations.
20           120. Each of the Manufacturer Defendants' documents and other materials
21     outlined below was to promote opioid sales and use so that doctors would
22     prescribe them, patients would actively seek them, and insurers and health plan
23     administrators would approve the drugs for inclusion in - and payment or
24     reimbursement from - private and public health plans. These materials also
25     encouraged doctors and others to continue or approve continuation of opioid
26     therapy in the belief that failure to improve pain, function, or quality of life with
27     initial doses of opioids could be overcome by increasing doses or prescribing
28     additional short-acting opioids on an as-needed basis for breakthrough pain.


                                               35
                                            COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 36 of 159 Page ID #:36




 1             121. In addition and as set forth above, Manufacturer Defendants ignored,
 2     however, not only that there was no evidence that opioids improved long-term
 3     functioning, but also a 2006 study of other studies that found that "[f]or functional
 4     outcomes ... other [non-opioid] analgesics were significantly more effective than
 5     were opioids."42
 6             122. As set forth previously, studies of the use of opioids for chronic
 7     conditions for which they are commonly prescribed, such as lower back pain,
 8     corroborate this conclusion and have failed to demonstrate an improvement in
 9     patients' function. For example, research consistently shows that long-term opioid
10     therapy for patients who have lower back injuries does not lead patients to return
11     to work or physical activity.43 Moreover, users of opioids had the highest increase
12     in the number of headache days per month, scored significantly worse on the
13     Migraine Disability Assessment (MIDAS), and had higher rates of depression,
14     compared to non-opioid users.44
15             123. Long-term use of opioids exposes users to a host of known, serious
16     risks, including risks of misuse, abuse, addiction, overdose, and death. Chronic
17     opioid therapy can also cause side effects including mental clouding and
18     confusion, sleepiness, hyperalgesia, constipation, and immune-system and
19     hormonal problems that degrade, rather than improve, patients' ability to function.
20     Manufacturer Defendants omitted these adverse effects, as well as certain risks of
21     drug interactions, from their publications and marketing efforts.
22
23
24     42
          Andrea D. Furlan et al., Opioids for Chronic Noncancer Pain: A Meta-Analysis of Effectiveness and Side Effects,
       174(11) Can. Med. Ass'n J. 1589-1594 (2006), available at
25     https://www.ncbi.nlm.nih.gov/pmc/articles/PMC1459894/. This study revealed that efficacy studies do not typically
       include data on opioid addiction, such that, if anything, the data overstate effectiveness.
26     43
          BA Martell et al., Systematic Review: Opioid Treatment for Chronic Back Pain: Prevalence, Efficacy, and
       Association with Addiction, Annals of Internal Medicine (2007), available at
27     https://www.ncbi.nlm.nih.gov/pubmed/17227935; Richard Deyo et al., Opioids for Low Back Pain, BMJ Publishing
       (Jan. 5, 2015), available at http://www.bmj.com/content/350/bmj.g6380.
28     44
          Survey: Migraine Patients Taking Potentially Addictive Barbiturate or Opioid Medications Not Approved by FDA
       as Migraine Treatments (May 15, 2017), available at https://www.medicalnewstoday.com/releases/71758.php


                                                         36
                                                      COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 37 of 159 Page ID #:37




 1             124. Each of the following specific statements by Manufacturer Defendants
 2     in their deceptive marketing of opioids falsely suggests that the long-term use of
 3     opioids actually improves patients' function and quality of life, and that scientific
 4     evidence supports such claims.
 5             125. These statements, which were directly contrary to the true facts,
 6     created a likelihood of confusion or misunderstanding as to the purported benefits
 7     of chronic opioid therapy, and, in particular, the ability of opioids to improve both
 8     patients' ability to function and quality of life. These statements were also likely to,
 9     and did, make a difference in consumers' and others' purchasing, prescribing, and
10     reimbursing decisions, since they were designed to convince these members of
11     Defendants' target audience that opioids were safe and effective, and to choose
12     opioids over alternative treatment therapies for chronic pain:
13             Allegran/Actavis
14                 a. Documents from a 2010 sales training indicate that Actavis trained its
15                    sales force to instruct prescribers that "most chronic benign pain
                      patients do have markedly improved ability to function when
16                    maintained on chronic opioid therapy. '45
17
                   b. Documents from a 2010 sales training indicate that Actavis trained its
18
                      sales force that increasing and restoring function is an expected
19                    outcome of long-term Kadian therapy, including physical, social,
20                    vocational, and recreational function.46

21                 c. Actavis distributed a product brochure and detailing document that
22                    claimed that use of Kadian to treat chronic pain would relieve "stress
                      on your body and your mental health," allow patients to avoid
23
                      "miss[ing] work," and cause patients to better enjoy their lives. 47
24                    Government regulators warned Actavis that such claims were
25
                      misleading, writing: "We are not aware of substantial evidence or

26     45
          City of Chicago v. Purdue Pharma, et al., No. 14-cv-04361 (N.D. Ill.), Third Amended Complaint at ¶ 221, Oct.
       25, 2016 (Dkt. 478) (hereinafter "Chicago v. Purdue Third Amend. Compl., Oct. 25, 2016"), available at
27     https://www.feinberg.northwestern.edu/sites/ipham/conferences/globalhealthsymposium/docs/Third_Amended_Co
       mplaint_14_cv_04361.pdf
28     46
          Id.
       47
          See Warning Letter supra note 30.


                                                         37
                                                      COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 38 of 159 Page ID #:38




 1                     substantial clinical experience demonstrating that the magnitude of the
                       effect of the drug has in alleviating pain, taken together with any drug
 2                     related side effects patients may experience ... , results in an overall
 3                     positive impact on a patient's work, physical and mental functioning,
                       daily activities, or enjoyment of life."48 The regulators concluded that
 4
                       the representations were "false or misleading because they omit and
 5                     minimize the serious risks associated with the drug, ... and present
 6                     unsubstantiated superiority and effectiveness claims. . . . These
                       violations are a concern from a public health perspective because they
 7                     suggest that the product is safer and more effective than has been
 8                     demonstrated. "49
 9
                   d. On information and belief, Actavis sales representatives told
10                    prescribers that prescribing Actavis' opioids would improve their
11                    patients' ability to function and improve their quality of life.

12             Cephalon
13
                   e. Cephalon sponsored the FSMB's Responsible Opioid Prescribing
14                    (2007), which taught that relief of pain itself improved patients'
15                    function. Responsible Opioid Prescribing explicitly describes
                      functional improvement as the goal of a long-term therapeutic
16                    treatment course."50 Cephalon spent $150,000 to purchase copies of
17                    this book in bulk and distribute it through its pain sales force to
                      10,000 prescribers and 5,000 pharmacists.51
18
19                 f. Cephalon sponsored the American Pain Foundation's Treatment
20
                      Options: A Guide for People Living with Pain (2007), which taught
                      patients that opioids, when used properly "give [pain patients] a
21                    quality of life we deserve."52 The Treatment Options guide notes that
22                    non-steroidal anti-inflammatory drugs have greater risks associated
                      with prolonged duration of use, but there was no similar warning for
23                    opioids. APF distributed 17,200 copies in one year alone according to
24
25
26     48
          Id.
       49
          Id.
27     50
          https://academic.oup.com/painmedicine/article/16/5/1027/2460527/Responsible -Opioid-Prescribing-A-Clinician-
       s-Guide; Chicago v. Purdue Third Amend. Compl. ¶ 221, Oct. 25, 2015, supra note 45.
28     51
          Id.
       52
          https://ce4less.com/Tests/Materials/E019Materials.pdf.


                                                        38
                                                     COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 39 of 159 Page ID #:39




 1                      its 2007 annual report.53 The publication is currently available
                        online.54
 2
 3                 g. Cephalon sponsored a CME written by KOL Dr. Webster, titled
                      Optimizing Opioid Treatment for Breakthrough Pain, which was
 4
                      offered online by Medscape, LLC from September 28, 2007 to
 5                    December 15, 2008.55 The CME taught that Cephalon’s Actiq and
 6                    Fentora improve patients' quality of life and allow for more activities
                      when taken in conjunction with long-acting opioids.
 7
 8                 h. Cephalon's 2006 marketing plan for marketing of Fentora, which was
                      reviewed and approved at the highest levels of the company's
 9
                      management, was aimed at various types of pain management,
10                    including for "chronic pain patients," among other things. The
11                    marketing focus was to "generate awareness, understanding, and
                      appropriate use of [Fentora] for breakthrough pain." A "target patient"
12                    was the patient "suffering from chronic pain."56
13
                 i. On information and belief, Cephalon sales representatives told
14
                    prescribers that opioids would increase patients' ability to function and
15                  improve their quality of life.
16
               Endo

17                 j. Endo sponsored a website, painknowledge.com, through APF and
                      NIPC, which in 2009 claimed that with opioids, "your level of
18                    function should improve; you may find you are now able to
19                    participate in activities of daily living, such as work and hobbies, that
                      you were not able to enjoy when your pain was worse."57 Endo
20
                      continued to provide funding for this website through 2012, and
21                    closely tracked unique visitors to it.
22
                   k. A CME sponsored by Endo, titled Persistent Pain in the Older
                      Patient, taught that chronic opioid therapy has been "shown to reduce
23                    pain and improve depressive symptoms and cognitive functioning.” 58
24
25
       53
          Chicago v. Purdue Third Amend. Compl. ¶221, Oct. 25, 2016, supra note 45.
26     54
          See supra note 52.
       55
          http://www.medscape.org/viewarticle/563417_6.
27     56
          Cephalon 2006 Marketing Plan for Fentora quoted in US. v. Cephalon, Inc., No. 09-cv-02926 (E.D. Pa.) Fifth
       Amended Qui Tam Complaint at para. 66 (Sept. 13, 2013).
28     57
          Chicago v. Purdue Third Amend. Compl. ¶ 221, Oct. 25, 2016, supra note 45.
       58
          Id. at ¶ 221.


                                                         39
                                                      COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 40 of 159 Page ID #:40




 1                l. Endo distributed handouts to prescribers that claimed that use of
                     Opana ER to treat chronic pain would allow patients to perform work,
 2                   for example as a chef.59 The flyer also emphasized Opana ER s
 3                   indication without including equally prominent disclosure of the
                     'moderate to severe pain' qualification.60
 4
 5                m. Endo's sales force distributed FSMB's Responsible Opioid Prescribing
 6                   (2007), which taught that relief of pain itself improved patients'
                     function. Responsible Opioid Prescribing explicitly describes
 7                   functional improvement as the goal of a "long-term therapeutic
 8                   treatment course."61
 9
                  n. Endo provided grants to APF to distribute the book Exit Wounds
10                   (2009) to veterans, which taught that opioid medications "increase
11                   your level of functioning" (emphasis in original).62 Exit Wounds
                     omitted warnings of the risk of interactions between opioids and
12                   benzodiazepines, which increase fatality risk. Benzodiazepines are
13                   frequently prescribed to veterans diagnosed with post-traumatic stress
                     disorder.
14
15                o. On information and belief, Endo sales representatives told prescribers
16
                     that opioids would increase patients' ability to function and improve
                     their quality of life.
17
18            Janssen
19                p. Janssen sponsored a patient education guide titled Finding Relief Pain
                     Management for Older Adults (2009), which its personnel reviewed
20
                     and approved, and its sales force distributed. This guide features a
21                   man playing golf on the cover and lists examples of expected
22
                     functional improvement from opioids, like sleeping through the night,
                     returning to work, recreation, walking, and climbing stairs. The guide
23                   states as a "fact" that "opioids may make it easier for people to live
24                   normally."63 The myth/fact structure implies authoritative backing for
                     the claims, which does not exist. The targeting of older adults also
25                   ignored heightened opioid risks in this population.
26
       59
          Id. at ¶ 221.
27     60
          Warnings or limitations generally must be given equal prominence in product disclosures.
       61
          See supra note 50; ¶ 221, Oct. 25, 2016, supra note 45.
28     62
          https://www.amazon.com/Survival-Management-Returning-Veterans-Families/dp/B002NRP2YC.
       63
          Chicago v. Purdue Third Amend. Compl. ¶ 221, Oct. 25, 2016, supra note 45.


                                                      40
                                                   COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 41 of 159 Page ID #:41




 1
                   q. Janssen sponsored, developed, and approved content of the website
 2                    Let's Talk Pain in 2009, acting in conjunction with the APF, AAPM,
 3                    and ASPMN, whose participation in Let's Talk Pain was financed and
                      orchestrated by Janssen. This website featured an interview, which
 4
                      was edited by Janssen personnel, claiming that opioids were what
 5                    allowed a patient to "continue to function," inaccurately implying that
 6                    her experience would be representative of what other patients can
                      expect to experience.64 This video is still available today on
 7                    youtube.com.65
 8
                   r. Janssen provided grants to APF to distribute to veterans the book Exit
 9
                      Wounds, which taught that opioid medications "increase your level of
10                    functioning" (emphasis in original).66 Exit Wounds also omits
11                    warnings of the risk of interactions between opioids and
                      benzodiazepines, which would increase fatality risk.
12
13               s. On information and belief, Janssen sales representatives told
                    prescribers that opioids would increase patients' ability to function and
14
                    improve their quality of life.
15             Purdue
16
                   t. Purdue's unbranded website In the Face of Pain (inthefaceofpain.com)
17                    contained testimonials from various "Advocates" who commented
18                    about opioids. One such advocate, Dr. Russell Portenoy, advocated
                      the use of opioids because, in his words: "The negative impact of
19                    unrelieved pain on the lives of individuals ... is no longer a matter of
20                    debate. The unmet needs of millions of patients combine into a major
                      public health concern."67 This statement was available on
21
                      inthefaceofpain.com through at least 2014 and 2015.68 The New York
22                    Attorney General reached a settlement agreement with Purdue in 2015
23                    regarding the misleading nature of these representations. See
                      discussion infra.
24
25
       64
          Id. at ¶ 221.
26     65
          https://www.youtube.com/user/LetsTalkPain.
       66
          See supra note 62.
27     67
          Settlement Agreement between New York Attorney General and Purdue Pharma, at pg. 7 (Aug. 19, 2015)
       (hereinafter "NYAG-Purdue Settlement Agreement, Aug. 19, 2015"), available at https://ag.ny.gov/pdfs/Purdue-
28     AOD-Executed.pdf.
       68
          Id. at pg. 7.


                                                        41
                                                     COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 42 of 159 Page ID #:42




 1                 u. Purdue ran a series of advertisements for OxyContin in 2012 in
                      medical journals titled "Pain Vignettes." They were case studies
 2                    featuring patients, each with pain conditions persisting over several
 3                    months, recommending OxyContin for each. One such patient, Paul,
                      is described as a "54-year-old writer with osteoarthritis of the hands,"
 4
                      and the vignettes imply that an OxyContin prescription will help him
 5                    work more effectively.69
 6
                   v. Purdue sponsored APF's A Policymaker's Guide to Understanding
 7                    Pain & Its Management (2011), which inaccurately claimed that
 8                    "multiple clinical studies" had shown that opioids are effective in
                      "improving daily function, psychological health, and health-related
 9
                      quality of life for chronic pain patients."70 The guide is currently
10                    available online.71
11
                   w. Purdue sponsored APF's Treatment Options: A Guide for People
12                    Living with Pain (2007), which counseled patients that opioids when
13                    used properly, "give [pain patients] a quality of life we deserve.”72
                      APF distributed 17,200 copies in one year alone, according to its 2007
14
                      annual report.73 The guide is currently available online.74
15
16
                   x. Purdue sponsored APF's book Exit Wounds (2009), which taught
                      veterans that opioid medications increase your level of functioning
17                    (emphasis in original).75 Exit Wounds also omits warning of the risk
18                    of interactions between opioids and benzodiazepines, which would
                      increase fatality risk.
19
20                 y. Purdue sponsored the FSMB's Responsible Opioid Prescribing
                      (2007), which taught that relief of pain itself improved patients'
21
                      function. Responsible Opioid Prescribing explicitly describes
22                    functional improvement as the goal of a "long-term therapeutic
23
24
25
       69
          Chicago v. Purdue Third Amend. Compl. ¶ 221, Oct. 25, 2016, supra note 45.
26     70
          http://s3.documentcloud.org/documents/277603/apf-policymakers-guide.pdf
       71
          Id.
27     72
          See supra note 52.
       73
          Chicago v. Purdue Third Amend. Compl. ¶ 221 Oct. 25, 2016, supra note 45.
28     74
          See supra note 52.
       75
          See supra note 62.


                                                        42
                                                     COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 43 of 159 Page ID #:43




 1                        treatment course.”76 Purdue also spent over $100,000 to support
                          distribution of the book.77
 2
 3                    z. On information and belief, Purdue sales representatives told
                         prescribers that opioids would increase patients' ability to function and
 4
                         improve their quality of life.
 5
 6                3. In Their Deceptive Marketing, Manufacturer Defendants and Their
 7                    Third Party Allies Omitted to Properly Disclose the Truth about the
 8                    Risk of Addiction from Long Term Opioid Use
 9                126. The dangerous and deceptive failure to disclose the risks that opioids
10     are highly addictive is central to Manufacturer Defendants' marketing.
11                127. To reach chronic pain patients, Manufacturer Defendants and their
12     Third Party Allies had to overcome doctors' legitimate fears that patients would
13
       become addicted. The risk of addiction is an extremely weighty risk, condemning
14
       patients to a disease that is chronic, progressive, and if not properly treated, often
15
       fatal. In addition, addiction recovery carries a lifetime risk of battling relapse.
16
                  128. Absent Manufacturer Defendants' campaigns to convince doctors
17
       otherwise, it would be highly unlikely for a reasonable physician to find that the
18
       benefits from long-term opioid use for many aspects of chronic pain sufficiently
19
       outweighed the risks of addiction to justify writing the prescription.
20
                  129. Through their well-funded, widespread, and comprehensive marketing
21
       efforts, Manufacturer Defendants and their KOLs and Front Groups were able to
22
       change the prescribing behavior of their peers despite the well-settled historical
23
       understanding and clear evidence that opioids taken long-term are very often
24
       addictive.
25
                  130. Manufacturer Defendants and their Third Party Allies: (a) maintained
26
       that the risk of addiction for patients who take opioids long-term was low; and (b)
27
28     76
            See supra note 50; Chicago v. Purdue Third Amend. Compl. ¶ 221, Oct. 25, 2016, supra note 45.
       77
            Chicago v. Purdue Third Amend. Compl. ¶221, Oct. 25, 2016, supra note 45.


                                                           43
                                                        COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 44 of 159 Page ID #:44




 1     failed to properly disclose the addiction risk as an adverse effect, even though the
 2     frequency and magnitude of the risk compelled disclosure.
 3             131. Manufacturer Defendants also used code words that conveyed to
 4     prescribers and patients that their product was less prone to abuse and addiction
 5     than competitor products. For example, sales representatives for Defendants
 6     Actavis, Endo, Janssen, and Purdue promoted their drugs as having "steady-state"
 7     properties, implying that their drugs caused less of a rush or a feeling of euphoria,
 8     which can trigger abuse and addiction.
 9             132. Further, Defendant Endo actively promoted its reformulated Opana
10     ER on the basis that it was "designed to be crush-resistant," suggesting that Endo
11     had succeeded in making the drug harder to adulterate and abuse.78
12             133. Similarly, Defendant Purdue falsely suggested that OxyContin was
13     less likely to be abused.
14             134. Each of the statements alleged herein was created by Manufacturer
15     Defendants with the expectation that, by instructing prescribers and patients that
16     addiction rates are low, doctors would prescribe opioids to more patients. For
17     example, one publication sponsored exclusively by Purdue, APF's A Policymaker's
18     Guide to Understanding Pain & Its Management (2011), claimed that opioids are
19     not prescribed often enough because of "misconceptions about opioid addiction."79
20             135. Acting directly or with and through third parties, each Manufacturer
21     Defendant falsely claimed that the potential for addiction from opioids was
22     relatively small, or non-existent, even though there was no scientific evidence to
23     support those claims and the available research contradicted them. For example, a
24     2015 literature survey found that rates of "misuse" averaged between 21% and
25     29%, and rates of "addiction" ranged between 8% and 12%.80 These estimates are
26
       78
          https://www.prnewswire.com/news-releases/endo-announces-fda-approval-of-a-new-formulation-of-opana-er-
27     designed-to-be-crush-resistant-135431073.html
       79
          See supra note 70.
28     80
          Kevin Vowles et al., Rates of Opioid Misuse, Abuse, and Addiction in Chronic Pain: a Systematic Review and
       Data Synthesis, 156 PAIN 569-76 (April 2015), available at https://insights.ovid.com/pubmed?pmid=25785523


                                                         44
                                                      COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 45 of 159 Page ID #:45




 1     well in line with Purdue's own undisclosed studies, showing that between 8% and
 2     13% of OxyContin patients became addicted,81 but on which Purdue chose not to
 3     rely, instead citing the Porter-Jick letter as evidence of non-addiction.
 4             136. Government regulators have noted that 26% of opioid patients obtain
 5     opioids from two or more prescribers, 16.5% seek early refills, and 20% use two or
 6     more pharmacies - all potential "red flags" for abuse or addiction.82 Regulators in
 7     fact have ordered manufacturers of long-acting opioids to "[c]onduct one or more
 8     studies to provide quantitative estimates of the serious risks of misuse, abuse,
 9     addiction, overdose and death associated with long-term use of opioid analgesics
10     for management of chronic pain," in recognition of the fact that they found "high
11     rates of addiction" in the medical literature.83
12             137. The significant and growing incidence of abuse, misuse, and addiction
13     to opioids are also powerful evidence that Manufacturer Defendants' statements
14     regarding the low risk of addiction were, and are, untrue. This was well-known to
15     or ignored by Defendants who had access to sales data and reports, adverse event
16     reports, federal abuse and addiction-related surveillance data, and other sources
17     that demonstrated the widening epidemic of opioid abuse and addiction.
18             138. Acting directly or through and with third parties, Manufacturer
19     Defendants claimed in their deceptive marketing that the potential for addiction
20     from long-term use of opioids was relatively small or non-existent, despite the fact
21     that the contention was false and there was no scientific evidence to support it.
22     Manufacturer Defendants' efforts to trivialize and conceal the potential for abuse
23     and addiction posed by opioids created a likelihood of confusion or
24
       81
          Lawrence Robbins, Long-Acting Opioids for Severe Chronic Daily Headache, 10(2) Headache Quarterly 135
25     (1999); Lawrence Robbins, Works in Progress: Oxycodone CR, a Long-Acting Opioid for Severe Chronic Daily
       Headache 19 Headache Quarterly 305 (1999).
26     82
          Len Paulozzi, M.D. Abuse of Marketed Analgesics and Its Contribution to the National Problem of Drug Abuse,
       available at https://www.pdffiller.com/jsfiller-
27     desk6/?projectId=222530239&expId=3863&expBranch=1#b65d87239de243fab7492dbca8453ff7
       83
          September 10, 2013 letter from Bob Rappaport M.D., to NDA applicants of ER/LA opioid analgesics, available
28     at http://www.fda.gov/downloads/Drugs/DrugSafety/InformationbyDrugClass/UCM367697.pdf; Woodcock Ltr.,
       Sept. 10, 2013, infra note 170.


                                                        45
                                                     COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 46 of 159 Page ID #:46




 1     misunderstanding as to the safety of opioids, and falsely suggested that patients
 2     need not worry about addiction risks when using opioids for chronic pain
 3     management.
 4             139. The misrepresentations included the following:
 5             Allegran/Actavis
 6                a. Documents from a 2010 sales training indicate that Actavis trained its
                     sales force that long-acting opioids were less likely to produce
 7                   addiction than short-acting opioids, although there is no evidence that
 8                   either form of opioid is less addictive or that any opioids can be taken
                     long-term without the risk of addiction.84
 9
10                 b. Actavis had a patient education brochure distributed in 2007 that
11                    claimed addiction is "less likely if you have never had an addiction
                      problem."85 The overall presentation suggests the risk is so low as not
12                    to be a concern.
13
                   c. Kadian sales representatives told prescribers that Kadian was "steady
14
                      state" and had extended-release mechanisms, the implication of which
15                    was that it did not produce a rush or euphoric effect, and therefore was
16                    less addictive and less likely to be abused.86

17                 d. Kadian sales representatives told prescribers that the contents of
18                    Kadian could not be dissolved in water if the capsule was opened,
                      implying that Kadian was less likely to be abused, and thereby less
19
                      addictive, than other opioids.87
20
21
                   e. Actavis sales representatives omitted any discussion with prescribers
                      of addiction risks related to Kadian. In fact, a July 2010 "Dear
22                    Doctor" letter mandated by government regulators required Actavis to
23                    acknowledge to the doctors to whom it marketed its opioid drugs that
                      "[b]etween June 2009 and February 2010, Actavis sales
24                    representatives distributed ... promotional materials that ... omitted
25                    and minimized serious risks associated with [Kadian]," including the
                      risk of"[m]isuse, [a]buse, and [d]iversion of [o]pioids" and,
26
27     84
           Chicago v. Purdue Third Amend. Compl. ¶ 229, Oct. 25, 2016, supra note 45.
       85
           Id.
28     86
           Id.
       87
          Id.


                                                         46
                                                      COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 47 of 159 Page ID #:47




 1                     specifically, the risk that "[o]pioid[s] have the potential for being
                       abused and are sought by drug abusers and people with addiction
 2                     disorders and are subject to criminal diversion."88
 3
                   f. On information and belief, Allergan/Actavis sales representatives
 4
                      omitted any discussion of addiction risks when discussing
 5                    Allergan/Actavis opioid products with prescribers.
 6             Cephalon
 7               g. Cephalon sponsored and facilitated the development of a guidebook
                    titled Opioid Medications and REMS: A Patient's Guide, which claims
 8
                    that '"patients without a history of abuse or a family history of abuse
 9                  do not commonly become addicted to opioids.89
10
                   h. Cephalon sponsored APF's Treatment Options: A Guide for People
11                    Living with Pain (2007), which taught that addiction is rare and
12                    limited to extreme cases of unauthorized dose escalations, obtaining
                      opioids from multiple sources, or theft.90 The guide is currently
13                    available online.91
14
                   i. On information and belief, Cephalon sales representatives omitted any
15
                      discussion of addiction risks when discussing Cephalon's opioid
16                    products with prescribers.
17             Endo
18               j. On Endo's website www.opana.com, Endo claimed until at least April
                    2012 that "[m]ost healthcare providers who treat patients with pain
19
                    agree that patient treated with prolonged opioid medicines usually do
20                  not become addicted.”92 The New York Attorney General
                    investigated this statement, found that Endo had no evidence for the
21
                    statement, and reached a settlement with Endo requiring corrective
22                  action.93 See discussion infra.
23
24     88
          State of Ohio v. Purdue Pharma. et al., Common Pleas Court, Ross County, Ohio (May 31, 2017), Complaint, ¶
       40, available at http://www.ohioattorneygeneral.gov/Files/Briefing-Room/News-Releases/Consumer-
25     Protection/2017-05-31-Final-Complaint-with-Sig-Page.aspx.
       89
          Chicago v. Purdue Third Amend. Compl. ¶ 229, Oct. 25, 2016, supra note 45.
26     90
          See supra note 52.
       91
          Id.
27     92
          Settlement Agreement between New York Attorney General and Endo, at ¶ 20 (March 1, 2016) (hereinafter
       "NYAG-Endo Settlement Agreement, March 1, 2016"), available at https://ag.ny.gov/pdfs/Endo_ AOD_030116-
28     Fully_ Executed.pdf.
       93
          Id. at ¶ 20.


                                                        47
                                                     COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 48 of 159 Page ID #:48




 1                 k. Similarly, Endo also provided training materials to its sales
                      representatives stating that addiction to opioids is not common, and
 2                    that "symptoms of withdrawal do not indicate addiction."94 The New
 3                    York Attorney General found that those statements were unwarranted.
                      See discussion infra.
 4
 5                 l. Endo's advertisements for the 2012 reformulation of Opana ER
 6                    claimed that it was designed to be crush resistant, conveying that it
                      was less likely to be abused. This claim was false. Government
 7                    regulators warned in a May 10, 2013 letter that there was no evidence
 8                    that Endo's design would "provide a reduction in oral, intranasal or
                      intravenous abuse," and that Endo's "post-marketing data submitted
 9
                      are insufficient to support any conclusion about the overall or route-
10                    specific rates of abuse."95
11
                   m. Endo sponsored a website, painknowledge.com, through APF and
12                    NIPC which in 2009 claimed that “[p]eople who take opioids as
13                    prescribed usually do not become addicted."96 The overall
                      presentation suggests that the risk is so low as not to be a concern.
14
                      The language also implies that, as long as a prescription is given,
15                    opioid use will not become problematic. Endo continued to provide
16
                      funding for this website through 2012, and closely tracked unique
                      visitors to it.
17
18                 n. Endo sponsored a website, PainAction.com, which stated: "Did you
                      know? Most chronic pain patients do not become addicted to the
19
                      opioid medications that are prescribed for them."97
20
21                 o. Endo sponsored CMEs published by APF's NIPC, of which Endo was
                      the sole funder, titled Persistent Pain in the Older Adult and
22                    Persistent Pain in the Older Patient. These CMEs claimed that
23                    opioids used by elderly patients present "possibly less potential for
                      abuse than in younger patients” which lacks evidentiary support and
24
                      deceptively minimizes the risk of addiction for elderly patients. 98
25
26
       94
          Id. at ¶ 22.
27     95
          Chicago v. Purdue Third Amend. Compl. ¶ 229, Oct. 25, 2016, supra note 45.
       96
           Id.
28     97
          Id.
       98
          Id.


                                                        48
                                                     COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 49 of 159 Page ID #:49




 1                 p. Endo distributed an education pamphlet with the Endo logo titled
                      Living with Someone with Chronic Pain, which inaccurately
 2                    minimized the risk of addiction, stating: "Most health care providers
 3                    who treat people with pain agree that most people do not develop an
                      addiction problem.”99
 4
 5                 q. Endo distributed a patient education pamphlet edited by KOL Dr.
 6                    Portenoy titled Understanding Your Pain: Taking Oral Opioid
                      Analgesics (2004). It claimed that "[a]ddicts take opioids for other
 7                    reasons [than pain relief], such as unbearable emotional problems."100
 8                    This implies that pain patients prescribed opioids will not become
                      addicted, which is unsupported and untrue. It is still available online
 9
                      today.101
10
11                 r. Endo contracted with the American Geriatrics Society ("AGS") to
                      produce a CME promoting the 2009 Guidelines, titled
12                    Pharmacological Management of Persistent Pain in Older Persons
13                    (2009). The guidelines falsely claim that the "risks [of addiction] are
                      exceedingly low in older patients with no current or past history of
14
                      substance abuse."102 None of the references in the guidelines
15                    corroborates the claim that elderly patients are less likely to become
16
                      addicted to opioids, and there is no such evidence. Endo was aware of
                      the AGS guidelines' content when it agreed to provide its funding, and
17                    AGS drafted the guidelines with the expectation that it would seek
18                    drug company funding to promote them after their completion.
19                 s. Endo sales representatives told prescribers that its drugs were "steady
20                    state," implying that they did not produce a rush or euphoric effect,
                      and therefore were less addictive and less likely to be abused.103
21
22                 t. Endo provided grants to APF to distribute the book Exit Wounds
23                    (2009) to veterans, which taught that "[l]ong experience with opioids
                      shows that people who are not predisposed to addiction are very
24                    unlikely to become addicted to opioid pain medications."104 The
25
       99
          Id.
26     100
            https://www.yumpu.com/en/document/view/35479278/understanding-your-pain-taking-oral-opioid-analgesics
       101
            Id.
27     102
           https://geriatricpain.org/sites/geriatricpain.org/files/wysiwyg_uploads/ags_pharmacological_management_of_per
       sistent_pain_in_olders_persons_2009_2.pdf.
28     103
            Chicago v. Purdue Third Amend. Compl. ¶ 229, Oct. 25, 2016, supra note 45.
       104
            See supra note 62.


                                                         49
                                                      COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 50 of 159 Page ID #:50




 1                     overall presentation suggests that the risk is so low as not to be a
                       concern.
 2
 3                 u. On information and belief, Endo sales representatives omitted
                      discussion of addiction risks related to Endo's opioid drugs when
 4
                      discussing Endo's opioid products with prescribers.
 5
 6             Janssen
 7
                  v. Janssen sponsored a patient education guide titled Finding Relief Pain
                     Management for Older Adults (2009), which its personnel reviewed
 8                   and approved and which its sales force distributed. This guide
 9                   described a "myth" that opioids are addictive, and asserted as fact that
                     "[m]any studies show that opioids are rarely addictive when used
10                   properly for the management of chronic pain."105 The overall
11                   presentation suggests that the risk is so low as not to be a concern.
                     The language also implies that as long as a prescription is given,
12
                     opioid use is not a problem.
13
14                 w. Janssen contracted with AGS to produce a CME promoting the 2009
                      Guidelines, titled Pharmacological Management of Persistent Pain in
15                    Older Persons. The guidelines falsely claim that the "risks [of
16                    addiction] are exceedingly low in older patients with no current or
                      past history of substance abuse."106 The study supporting this
17
                      assertion does not analyze addiction rates by age. As previously noted,
18                    addiction remains a significant risk for elderly patients. Janssen was
19                    aware of the AGS guidelines' content when it agreed to provide its
                      funding, and AGS drafted the guidelines with the expectation that it
20                    would seek drug-company funding to promote them after their
21                    completion.
22
                   x. Janssen provided grants to APF to distribute the book Exit Wounds
23                    (2009) to veterans, which taught that "[l]ong experience with opioids
24
                      shows that people who are not predisposed to addiction are very
                      unlikely to become addicted to opioid pain medication."107 The
25                    overall presentation suggests that the risk is so low as not to be a
26                    worry.
27
       105
           Chicago v. Purdue Third Amend. Compl. ¶ 229, Oct. 25, 2016, supra note 45.
28     106
           See supra note 102.
       107
           See supra note 62.


                                                        50
                                                     COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 51 of 159 Page ID #:51




 1
                   y. Janssen ran a website, Prescriberesponsibly.com, which claimed that
 2                    concerns about opioid addiction are "overstated."108
 3
                   z. A June 2009 Nucynta training module warned Janssen's sales force
 4
                      that physicians are reluctant to prescribe controlled substances like
 5                    Nucynta, but this reluctance is unfounded because "the risks ... are
 6                    much smaller than commonly believed."109
 7                 aa.Janssen sales representatives told prescribers that its drugs were
 8                    "steady state," implying that they did not produce a rush or euphoric
                      effect, and therefore were less addictive and less likely to be
 9
                      abused.110
10
11                 bb.Janssen sales representatives told prescribers that Nucynta and
                      Nucynta ER were "not opioids," implying that the risks of addiction
12                    and other adverse outcomes associated with opioids were not
13                    applicable to these drugs. In truth, however, as set out in Nucynta's
                      product label, Nucynta "contains tapentadol, an opioid agonist and
14
                      Schedule II substance with abuse liability similar to other opioid
15                    agonists, legal or illicit.”111
16
                   cc. Janssen's sales representatives told prescribers that Nucynta's unique
17                     properties eliminated the risk of addiction associated with the drug.112
18
                   dd.On information and belief, Janssen sales representatives omitted
19                    discussion of addiction risks related to Janssen's opioid drugs when
20                    discussing Janssen's opioid products with prescribers.
21             Purdue
22
                 ee. A 2017 study funded by Purdue to analyze medical costs associated
                     with opioid addiction noted: "[N]early 100 million Americans live
23                   with chronic pain .... For moderate to severe pain, opioids can provide
24
25
26
       108
           Chicago v. Purdue Third Amend. Compl. ¶ 229, Oct. 25, 2016, supra note 45.
27     109
           Id.
       110
           Id.
28     111
           Id.
       112
           Id.


                                                        51
                                                     COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 52 of 159 Page ID #:52




 1                     significant symptom relief."113 The study made no reference to the
                       distinction in addiction risks between short-term and long-term use.
 2
 3                 ff. Purdue published a prescriber and law enforcement education
                       pamphlet titled Providing Relief, Preventing Abuse (2011), which
 4
                       under the heading "Indications of Possible Drug Abuse," shows
 5                     pictures of the stigmata of injecting or snorting opioids- skin popping,
 6                     track marks, and perforated nasal septa.114 In fact, opioid users who
                       resort to these extremes are uncommon; the far more typical reality is
 7                     patients who become dependent and addicted through oral use.115
 8                     Thus these representations deceptively reassured doctors that, as long
                       as they do not observe those signs of misuse, they need not be
 9
                       concerned that patients are abusing or addicted to opioids.
10
11                 gg.Purdue sponsored APF's A Policymaker 's Guide to Understanding
                      Pain & Its Management (2011), which inaccurately claimed that less
12                    than 1% of children prescribed opioids will become addicted.116 The
13                    publication also asserted that pain is "undertreated" due to
                      misconceptions about opioid addiction." The guide is currently
14
                      available online.117
15
16
                   hh.Purdue sponsored APF's Treatment Options: A Guide for People
                      Living with Pain (2007), which asserted that addiction is rare and
17                    limited to extreme cases of unauthorized dose escalations, obtaining
18                    opioids from multiple sources, or theft. The guide is currently
                      available online.118
19
20                 ii. A Purdue-funded study with a Purdue co-author claimed that
                       "evidence of the risk of psychological dependence or addiction is low
21
                       in the absence of a history of substance abuse."119 The study relied
22                     only on the Porter-lick letter to the editor concerning a review of
23
       113
           Noam Kirson et al., The Economic Burden of Opioid Abuse: Updated Findings, Journal of Managed Care &
24     Specialty Pharmacy, at 427 (April2017), available at http://www.jmcp.org/doi/pdf/10.18553/jmcp.2017.16265.
       114
           Chicago v. Purdue Third Amend. Compl. ¶ 229, Oct. 25, 2016, supra note 45.
25     115
           Purdue itself acknowledged in October 2010 that OxyContin was used non-medically by injection 4-17% of the
       time. See Chicago v. Purdue Third Amend. Compl. ¶ 229, Oct. 25, 2016, supra note 45.
26     116
           See supra note 70.
       117
           Id.
27     118
           See supra note 52.
       119
           Peter Watson et al., Controlled-Release Oxycodone Relieves Neuropathic Pain: A Randomized Controlled Trial
28     in Painful Diabetic Neuropathy, 105 Pain 71 (2003), available at
       https://pdfs.semanticscholar.org/be4f/ff311b5869e11245dbc5ed433e59035d0f9c.pdf.


                                                        52
                                                     COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 53 of 159 Page ID #:53




 1                     charts of hospitalized patients, not patients taking Purdue's long-
                       acting, take-home opioid. The overall presentation suggests that the
 2                     risk is so low as not to be a worry.
 3
                   jj. Purdue contracted with AGS to produce a CME promoting the 2009
 4
                       Guidelines titled Pharmacological Management of Persistent Pain in
 5                     Older Persons. The guidelines falsely claim that the "risks [of
 6                     addiction] are exceedingly low in older patients with no current or
                       past history of substance abuse.”120 None of the references in the
 7                     guidelines corroborates the claim that elderly patients are less likely to
 8                     become addicted to opioids and the claim is, in fact, untrue. Purdue
                       was aware of the AGS guidelines' content when it agreed to provide
 9
                       its funding, and AGS drafted the guidelines with the expectation that
10                     it would seek Drug Company funding to promote them after their
11                     completion.

12                 kk.Purdue sponsored APF's book Exit Wounds (2009), which counseled
13                    veterans that "[l]ong experience with opioids shows that people who
                      are not predisposed to addiction are very unlikely to become addicted
14
                      to opioid pain medications."121 The overall presentation suggests that
15                    the risk is so low as not to be a concern.
16
                   ll. Purdue sales representatives told prescribers that its drugs were
17                     "steady state," implying that they did not produce a rush or euphoric
18                     effect, and therefore were less addictive and less likely to be
                       abused.122
19
20                 mm. Purdue sales representatives told prescribers that Butrans has a lower
21                   abuse potential than other drugs because it was essentially tamper-
                     proof and after a certain point, patients no longer experience a "buzz
22
                     from increased dosage.123
23
24
25
26
27     120
           See supra note 102.
       121
           See supra note 62.
28     122
           Chicago v. Purdue Third Amend. Compl. ¶ 229, Oct. 25, 2016, supra note 45.
       123
           Id.


                                                        53
                                                     COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 54 of 159 Page ID #:54




 1                 nn.Advertisements that Purdue sent to prescribers stated that OxyContin
                      ER was less likely to be favored by drug addicts, and, therefore, less
 2
                      likely to be abused or diverted, or result in addiction.124
 3
 4                 oo.Purdue sales representatives emphasized that Purdue's ER/LA opioids
 5                    (OxyContin, Butrans, and Hysingla) provide slow-onset, stable doses
 6
                      without "peaks and valleys" - encouraging prescribers to infer that
                      these opioids are safer because they do not produce the euphoric high
 7
                      that fosters addiction. In a 2011 sales training document, Purdue
 8                    acknowledged that the "fewer peaks and valley" message seen in a
 9                    review of sales representative call notes was "problematic" confirming
10                    both that the statements were made and that they were false.125
11
                   pp.On information and belief, Purdue sales representatives omitted
12                    discussion of addiction risks related to Purdue's opioid drugs when
13                    discussing Janssen's opioid products with prescribers.
14
15             140. Rather than honestly disclose the risk of opioid abuse and addiction in
16     their marketing materials, Manufacturer Defendants and their Third Party Allies
17     improperly portrayed those who were concerned about addiction as unfairly
18     denying treatment to needy patients. For example, to increase pressure on doctors
19     to prescribe long-term opioid therapy, Manufacturer Defendants deceptively
20     suggested that doctors who did not treat their patients' chronic pain with opioids
21     were failing their patients and would potentially be subject to discipline.
22             141. Manufacturer Defendants and their Third Party Allies also claimed
23     that overblown worries about addiction cause pain to be under-treated and cause
24     opioids to be under-prescribed and over-regulated. This mantra reinforced
25     Manufacturer Defendants' marketing messages that the risks of addiction and
26     abuse were exaggerated and not significant.
27     124
           Id.
       125
           Attorney General of New Jersey v. Purdue Pharma, LP, No. 245-17 (N.J. Super. Ct. Ch. Div. 2017), Complaint
28     at ¶ 83, available at http://www.northjersey.com/story/news/new-jersey/2017/10/31/nj-sues-another-drug-company-
       opioid-crisis/816924001/.


                                                        54
                                                     COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 55 of 159 Page ID #:55




 1               142. For example, Janssen's website Let's Talk Pain warned in a video
 2     posted online that: "[S]trict regulatory control has made many physicians reluctant
 3     to prescribe opioids. The unfortunate casualty in all of this is the patient, who is
 4     often undertreated and forced to suffer in silence."126 The program continued on to
 5     say: "Because of the potential for abusive and/or addictive behavior, many
 6     healthcare professionals have been reluctant to prescribe opioids for their patients .
 7     . . This prescribing environment is one of many barriers that may contribute to the
 8     undertreatment of pain, a serious problem in the United States.”127
 9               143. Similarly, a Purdue website called In the Face of Pain, under the
10     heading "Protecting Access," complains that, through mid-2013, policy governing
11     the prescribing of opioids was "at odds" with best medical practices by: (i) "unduly
12     restricting the amounts that can be prescribed and dispensed;" (ii) "restricting
13     access to patients with pain who also have a history of substance abuse;" and (iii)
14     "requiring special government-issued prescription forms only for the medications
15     that are capable of relieving pain that is severe."128 This unsupported and untrue
16     rhetoric aims to portray doctors who do not prescribe opioids as ignoring industry
17     best practices, converting their desire to relieve patients' suffering into a mandate
18     to prescribe opioids.
19              4.       In Their Marketing, Manufacturer Defendants and Their Third
20                       Party Allies Misrepresented that Opioid Addiction Risk Can Be
21                       Avoided or Managed
22               144. Manufacturer Defendants continue to maintain that most patients can
23     safely take opioids long-term for chronic pain without becoming addicted.
24     Presumably to explain why doctors encounter so many patients addicted to
25     opioids, Manufacturer Defendants and their Third Party Allies have come to admit
26     that some patients could become addicted, but that doctors can avoid or manage
27
       126
             Chicago v. Purdue Third Amend. Compl. ¶ 229, Oct. 25, 2016, supra note 45.
28     127
             Id.
       128
             Id.


                                                         55
                                                      COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 56 of 159 Page ID #:56




 1     that risk by using screening tools or questionnaires. These tools, they say, purport
 2     to identify those with allegedly higher addiction risks (stemming, for example,
 3     from personal or family histories of substance abuse or mental illness) so that
 4     doctors can more closely monitor patients at greater risk of addiction.
 5           145. Manufacturer Defendants' marketing assertions that doctors can
 6     readily identify and manage addiction risk are not true. There is no reliable
 7     scientific evidence that screening works to accurately predict risk or reduce rates
 8     of addiction, and there is no scientific evidence that screening or any other
 9     precautions can remove the risk of addiction.
10           146. Despite the use of screening tools, patients with past substance use
11     disorders which every tool rates as a risk factor receive, on average, higher doses
12     of opioids from their physicians.
13           147. In addition to making deceptive representations about screening,
14     Defendant Purdue has deceptively marketed its so-called "abuse-deterrent" opioids
15     - a reformulated version of OxyContin and Hysingla ER- in a manner that falsely
16     implied these drugs can curb abuse and even addiction. In this marketing, which
17     began in 2010, Purdue focused not on oral abuse, which is the most common form
18     of prescription opioid abuse, but instead claimed that abuse and addiction result
19     from product diversion, with abusers snorting or injecting the drug. Purdue
20     misleadingly assured prescribers and other members of its target audience that its
21     new formulation, which made its opioids more difficult to crush or inject, would
22     prevent or reduce misuse, abuse, or diversion.
23           148. Specifically, Purdue and its sales representatives have falsely claimed
24     or implied that Purdue's abuse-deterrent formulations: (i) prevent tampering and
25     cannot be crushed or snorted; (ii) prevent or reduce opioid abuse, diversion, and
26     addiction overall; and (iii) are safer than other opioids. At the same time, Purdue
27     either failed to disclose that the abuse-deterrent formulations do not impact the
28


                                              56
                                           COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 57 of 159 Page ID #:57




 1     most common form of abuse, oral ingestion, or affirmatively misrepresented that
 2     most abuse is by non-oral means.129
 3              149. In fact, there is no substantial scientific evidence that Purdue's abuse-
 4     deterrent opioids actually reduce opioid abuse. As the 2016 CDC Guideline states,
 5     "[n]o studies" support the notion that "abuse-deterrent technologies [are] a risk
 6     mitigation strategy for deterring or preventing abuse," and the technologies, even
 7     when they work, "do not prevent opioid abuse through oral intake, the most
 8     common route of opioid abuse, and can still be abused by non-oral routes."130
 9              150. Purdue's deceptive marketing of the benefits of its abuse-deterrent
10     formulations is particularly dangerous because it persuades doctors, who might
11     otherwise curtail their opioid prescribing, to continue prescribing Purdue's opioids
12     in the mistaken belief that they are safer. It also allows prescribers, patients, and
13     other members of Purdue's target audience to discount evidence of opioid
14     addiction and attribute it to other, less safe opioids - i.e., to believe that while
15     patients might abuse or overdose on non-abuse deterrent opioids, Purdue's opioids
16     did not carry that risk.
17              151. A 2014 Evidence Report by the Agency for Healthcare Research and
18     Quality ("AHRQ"), which "systematically review[ed] the current evidence on
19     long-term opioid therapy for chronic pain," identified "[n]o study" that had
20     "evaluated the effectiveness of risk mitigation strategies, such as use of risk
21     assessment instruments, opioid management plans, patient education, urine drug
22     screening, prescription drug monitoring program data, monitoring instruments,
23     more frequent monitoring intervals, pill counts, or abuse-deterrent formulations on
24     outcomes related to overdose, addiction, abuse or misuse."131
25
       129
           See supra note 125.
26     130
           CDC Guideline, March 18, 2016 at pg. 22 supra note 9; see also Theodore J. Cicero & Matthew J. Ellis, Abuse-
       Deterrent Formulations and the Prescription Opioid Abuse Epidemic in the United States: Lessons Learned from
27     OxyContin, 72(5) JAMA Psychiatry 424-430 (May 2015).
       131
           The Effectiveness and Risks of Long-Term Opioid Treatment of Chronic Pain, Agency for Healthcare Research
28     and Quality (Sept. 19, 2014), available at https://effectivehealthcare.ahrq.gove/sites/default/files/pdf/chronic-pain-
       opioid-treatment_research.pdf.


                                                            57
                                                         COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 58 of 159 Page ID #:58




 1                152. Manufacturer Defendants' representations that the risk of addiction
 2     could be readily avoided or managed, and Purdue's representations that its abuse-
 3     deterrent formulations could help thwart addiction and abuse, are deceptive and
 4     without scientific support, as described below. These misrepresentations by
 5     Manufacturer Defendants, which were intended to persuade prescribers, patients,
 6     and health care payors to choose opioids over competing medications and
 7     therapies, were likely to, and did, confuse, deceive, and mislead Manufacturer
 8     Defendants' target audience into believing that addiction, misuse, and abuse could
 9     easily be avoided or managed. Manufacturer Defendants' misrepresentations were
10     not only likely to, but did in fact, make a difference in the purchasing and
11     prescribing decisions of patients, doctors, and other third-party payors, as they
12     minimized the risks associated with opioids for chronic pain, and influenced the
13     public to choose opioids over other pain relief therapies.
14                153. These misrepresentations included the following:
15                Allergan/Actavis
16
                      a. Documents from a 2010 sales training indicate that Actavis trained its
17                       sales force that prescribers can use risk screening tools to limit the
18                       development of addiction.132
19                Cephalon
20
                      b. Cephalon sponsored APF's Treatment Options: A Guide for People
21
                         Living with Pain (2007), which taught patients that "opioid
22                       agreements" between doctors and patients can "ensure that you take
23
                         the opioid as prescribed."133 The guide is currently available online.

24                Endo
25
                      c. Endo paid for a 2007 supplement available for CME credit in the
26
                         Journal of Family Practice. This publication, titled Pain Management
27                       Dilemmas in Primary Care: Use of Opioids, recommended screening
28     132
             Chicago v. Purdue Third Amend. Compl. ¶ 238, Oct. 25, 2016, supra note 45.
       133
             See supra note 52.


                                                           58
                                                        COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 59 of 159 Page ID #:59




 1                     patients using tools like the Opioid Risk Tool or the Screener and
                       Opioid Assessment for Patients with Pain, and advised that patients at
 2                     high risk of addiction could safely receive chronic opioid therapy
 3                     using a “maximally structured approach" involving toxicology screens
                       and pill counts.134
 4
 5             Purdue
 6
                   d. Purdue's unbranded website In the Face of Pain (inthefaceofpain.com)
 7                    stated that policies that "restrict[] access to patients with pain who
 8                    also have a history of substance abuse" and "requiring special
                      government issued prescription forms for the only medications that
 9
                      are capable of relieving pain that is severe" are "at odds" with best
10                    medical practices.135 The New York Attorney General reached a
11                    settlement agreement with Purdue in 2015 regarding the misleading
                      nature of this website. The New York Attorney General found that the
12                    website created a false impression of impartiality and concealed that
13                    Purdue made significant financial contributions to many paid speakers
                      whose testimonial appeared on the website.136 See discussion infra.
14
15                 e. Purdue sponsored a CME program taught by a KOL titled Chronic
16
                      Pain Management and Opioid Use: Easing Fears, Managing Risks,
                      and Improving Outcomes (2012). This presentation recommended that
17                    use of screening tools, more frequent refills, and switching opioids
18                    could treat a high-risk patient showing signs of potentially addictive
                      behavior.137
19
20                 f. Purdue sponsored a 2011 webinar taught by KOL Dr. Webster, titled
                      Managing Patient's Opioid Use: Balancing the Need and Risk. This
21
                      publication taught prescribers that screening tools, urine tests, and
22                    patient agreements have the effect of preventing "overuse of
23                    prescriptions" and "overdose deaths."138
24
25
26     134
           Chicago v. Purdue Third Amend. Compl. ¶ 238, Oct. 25, 2016, supra note 45.
       135
           Id.
27     136
           NYAG-Purdue Settlement Agreement, Aug. 19, 2015, at pg. 7-8, supra note 67.
       137
           https://docmh.com/chronic-pain-management-and-opioid-use-easing-fears-managing-risks-and-improving-
28     outcomes-pdf.
       138
           Chicago v. Purdue Third Amend. Compl. ¶ 238, Oct. 25, 2016, supra note 45.


                                                       59
                                                    COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 60 of 159 Page ID #:60




 1                    g. On information and belief, Purdue sales representatives told
                         prescribers that screening tools can be used to select patients
 2                       appropriate for opioid therapy and to manage the risks of addiction.
 3
                      h. On information and belief, Purdue sales representatives told
 4
                         prescribers that Purdue's abuse-deterrent formulations of its oral
 5                       opioids OxyContin and Hysingla are more difficult to abuse and less
 6                       likely to be diverted.
 7                5. In Their Deceptive Marketing, Manufacturer Defendants and Their
 8                    Third Party Allies Created Confusion as to Opioid Addiction Risks
 9                    by Promoting the Misleading Term “Pseudoaddiction”
10                154. Manufacturer Defendants and their Third Party Allies developed and
11     disseminated each of the following misrepresentations about "pseudoaddiction" so
12     that, by instructing patients and prescribers that signs of addiction are actually the
13     result of under-treated pain, doctors would prescribe more opioids to more patients
14     and continue prescribing them, and patients would continue to use opioids despite
15     signs of addiction.
16                155. The concept of "pseudoaddiction" was coined by Dr. David Haddox,
17     who went to work for Purdue, and popularized by KOL Dr. Portenoy, who
18     consulted for Defendants Cephalon, Endo, Janssen, and Purdue. Much of the same
19     language appears in other Defendants' treatments of this issue, blurring the line
20     between undertreated pain and true addiction, as if patients could not experience
21     both.
22                156. KOL Dr. Webster subsequently conceded that: "[Pseudoaddiction]
23     obviously became too much of an excuse to give patients more medication…It led
24     us down a path that caused harm. It is already something we are debunking as a
25     concept."139 Despite this partial confession, the Manufacturer Defendants actually
26     continued and even increased their marketing campaign to downplay the risks of
27     addiction.
28
       139
             John Fauber et al., Networking Fuels Painkiller Boom, supra note 36.


                                                            60
                                                         COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 61 of 159 Page ID #:61




 1             157. Each of the Manufacturer Defendants' statements identified below
 2     falsely states or suggests that the concept of pseudoaddiction is substantiated by
 3     scientific evidence and accurately describes the condition of undertreated patients
 4     who need, and should be treated with, more opioids. These misrepresentations,
 5     which were intended to persuade prescribers, patients, and third-party payors to
 6     choose opioids over competing medications and therapies, were likely to, and did,
 7     confuse, deceive, and mislead Manufacturer Defendants' target audience about the
 8     true safety of opioids and risks of addiction. These misrepresentations were not
 9     only likely to, but did in fact, make a difference in the purchasing and prescribing
10     decisions of patients, doctors, and other third-party payors, as Manufacturer
11     Defendants' misleading marketing promoted the concept of "pseudoaddiction" and
12     thereby downplayed the true risks of addiction and convinced the public to choose
13     opioids over other pain relief therapies.
14             158. The misrepresentations included the following:
15             Allergan/Actavis
16
                   a. Documents from a 2010 sales training indicate that Actavis trained its
17                    sales force to instruct physicians that aberrant behaviors like self-
18                    escalation of doses constituted "pseudoaddiction. "140
19             Cephlalon
20
                   b. Cephalon sponsored FSMB' s Responsible Opioid Prescribing (2007),
21                    which taught that behaviors such as "requesting drugs by name,"
22                    "demanding or manipulative behavior," seeing more than one doctor
                      to obtain opioids, and hoarding opioids are all signs of
23                    "pseudoaddiction."141 Cephalon also spent $150,000 to purchase
24                    copies of the book in bulk and distributed it through its pain sales
                      force to 10,000 prescribers and 5,000 pharmacists. 142
25
26
27
       140
           Chicago v. Purdue Third Amend. Compl. ¶ 240, Oct. 25, 2016, supra note 45.
28     141
           Id.
       142
           Id.


                                                        61
                                                     COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 62 of 159 Page ID #:62




 1             Endo
 2                 c. Endo distributed copies of a book by KOL Dr. Webster titled
 3                    Avoiding Opioid Abuse While Managing Pain (2007). Endo's internal
                      planning documents described the purpose of distributing this book as
 4
                      to "[i]ncrease the breadth and depth of the Opana ER prescriber base."
 5                    The book claims that when faced with signs of aberrant behavior, the
 6                    doctor should regard it as "pseudoaddiction” and that “increasing the
                      dose in most cases ... should be the clinician's first response.”143
 7
 8                 d. Endo spent $246,620 to buy copies of FSMB's Responsible Opioid
                      Prescribing (2007), which was distributed by Endo's sales force. This
 9
                      book asserted that behaviors such as "requesting drugs by name,"
10                    "demanding or manipulative behavior, seeing more than one doctor to
11                    obtain opioids and hoarding, are all signs of 'pseudoaddiction’.”144

12                 e. Endo trained its sales representatives to distinguish addiction from
13                    "pseudoaddiction." The New York Attorney General reached a
                      settlement with Endo in 2016 regarding this representation and others,
14
                      finding that "the 'pseudoaddiction’ concept has never been empirically
15                    validated and in fact has been abandoned by some of its
16
                      proponents."145 See discussion infra.

17             Janssen
18
                   f. From 2009 to 2011, Janssen's website Let's Talk Pain stated that
19                    "pseudoaddiction ... refers to patient behaviors that may occur when
20                    pain is under-treated" and that "[p]seudoaddiction is different from
                      true addiction because such behaviors can be resolved with effective
21
                      pain management."146
22
23             Purdue
24                 g. Purdue published a prescriber and law enforcement education
25                    pamphlet titled Providing Relief, Preventing Abuse (2011), which
                      described "pseudoaddiction" as a concept that "emerged in the
26
27     143
           Id.
       144
           Id.
28     145
           NYAG-Endo Settlement Agreement, March 1, 2016, at ¶ 23, supra note 92.
       146
           Chicago v. Purdue Third Amend. Compl. ¶ 240, Oct. 25, 2016, supra note 45.


                                                        62
                                                     COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 63 of 159 Page ID #:63




 1                     literature to describe the inaccurate interpretation of [addictive drug-
                       seeking behaviors] in patients who have pain that has not been
 2                     effectively treated.”147
 3
                   h. Purdue distributed to physicians, and posted on its unbranded website
 4
                      Partners Against Pain, a pamphlet titled Clinical Issues in Opioid
 5                    Prescribing (2006). This pamphlet included a list of conduct,
 6                    including "illicit drug use and deception," that it defined as indicative
                      of "pseudoaddiction" or undertreated pain. It also stated:
 7                    "Pseudoaddiction is a term which has been used to describe patient
 8                    behaviors that may occur when pain is undertreated. . . . Even such
                      behaviors as illicit drug use and deception can occur in the patient's
 9
                      efforts to obtain relief. Pseudoaddiction can be distinguished from true
10                    addiction in that the behaviors resolve when the pain is effectively
11                    treated."148

12                 i. Purdue sponsored FSMB's Responsible Opioid Prescribing (2007),
13                    which taught that behaviors such as "requesting drugs by name,"
                      "demanding or manipulative behavior," seeing more than one doctor
14
                      to obtain opioids, and hoarding opioids, are all signs of
15                    "pseudoaddiction.”149 Purdue also spent over $100,000 to support
16
                      distribution of the book.

17                 j. Purdue sponsored APF's A Policymaker's Guide to Understanding
18                    Pain & Its Management (2011), which stated: "Pseudo-addiction
                      describes patient behaviors that may occur when pain is
19                    undertreated…Pseudo-addiction can be distinguished from true
20                    addiction in that this behavior ceases when pain is effectively
                      treated."150 The guide is currently available online.
21
22
23
24
25
26
27     147
           Id.
       148
           Id.
28     149
           See supra note 50; Chicago v. Purdue Third Amend. Compl. ¶ 240, Oct. 25, 2016, supra note 45.
       150
           See supra note 70.


                                                         63
                                                      COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 64 of 159 Page ID #:64




 1                6.       In Their Deceptive Marketing, Manufacturer Defendants and
 2                         Their Third Party Allies Claimed that Opioid Withdrawal
 3                         Symptoms Can Be Readily Managed
 4                159. In an effort to further downplay the risks and devastating impact of
 5     addiction, Manufacturer Defendants and their Third Party Allies frequently
 6     claimed that, while patients become "physically" dependent on opioids, physical
 7     dependence can be adequately addressed by gradually tapering patients' doses to
 8     avoid the adverse effects of withdrawal. Manufacturer Defendants and their Third
 9     Party Allies promoted this false and misleading message so that prescribers and
10     patients would be more likely to initiate long-term opioid therapy and would fail to
11     recognize the actual risk of addiction.
12                160. Manufacturer Defendants failed to properly disclose that
13     discontinuing long-term use of opioids can be very difficult. These effects make it
14     less likely that patients will be able to stop using opioids.
15                161. In truth, physiological dependence on opioids starts to develop after a
16     few days of regular use. Common withdrawal symptoms include severe anxiety,
17     nausea, vomiting, headaches, agitation, insomnia, tremors, hallucinations,
18     delirium, and pain, among other things.151
19                162. Some symptoms may persist for months, or even years, after a
20     complete withdrawal from opioids, depending on how long the patient had been
21     using opioids. Withdrawal symptoms trigger a feedback loop that drives patients to
22     return to opioids.
23                163. Each of the Manufacturer Defendants' representations below falsely
24     states or suggests that opioid withdrawal is manageable, so that physicians and
25     users would increase opioid use.
26                164. These misrepresentations, which were intended to persuade
27     prescribers, patients, and third-party payors to choose opioids over competing
28
       151
             See, supra note 6.


                                                 64
                                              COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 65 of 159 Page ID #:65




 1     medications and therapies, were likely to, and did, confuse, deceive, and mislead
 2     Manufacturer Defendants' target audience about the difficulty of treating and
 3     managing withdrawal in opioid users. These misrepresentations were not only
 4     likely to, but did in fact, make a difference in the purchasing and prescribing
 5     decisions of patients, doctors, and other third-party payors. Manufacturer
 6     Defendants' misleading marketing was intended to minimize the reality of
 7     managing withdrawal symptoms, and thereby encourage the public to choose
 8     opioids over other pain relief therapies and to continue taking, prescribing, or
 9     paying for opioids when used to treat long-term pain.
10                165. The misrepresentations included the following:
11                Allergan/Actavis
12                  a. Documents from a 2010 sales training indicate that Actavis trained its
13                     sales force to convey that discontinuing opioid therapy can be handled
                       "simply" and that it can be done at home. Actavis' sales representative
14
                       training also claimed that opioid withdrawal would take only a week,
15                     even in addicted patients.152
16                Endo
17                    b. CME sponsored by Endo, titled Persistent Pain in the Older Adult,
18                       taught that withdrawal symptoms can be avoided entirely by tapering
                         the dose by 10-20% per day for ten days.153
19
20                Janssen
21
                      c. A Janssen PowerPoint presentation used for training its sales
22                       representatives titled Selling Nucynta ER indicated that the "low
23                       incidence of withdraw symptoms" is a "core message" for its sales
                         force. This message was repeated in numerous Janssen training
24
                         materials between at least 2009 and 2011. The studies purportedly
25                       supporting this claim did not describe withdrawal symptoms in
26
                         patients taking Nucynta ER beyond 90 days or at high doses, and
                         would therefore not be representative of withdrawal symptoms in the
27
28     152
             Chicago v. Purdue Third Amend. Compl. ¶ 244, Oct. 25, 2016, supra note 45.
       153
             Id.


                                                           65
                                                        COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 66 of 159 Page ID #:66




 1                     patient population taking long-term opioids. Patients on long-term
                       treatment will have a harder time discontinuing the drugs and are
 2                     more likely to experience withdrawal symptoms. In addition, in
 3                     claiming a low rate of withdrawal symptoms, Janssen relied on a
                       study that only began tracking withdrawal symptoms in patients two
 4
                       to four days after discontinuing opioid use. Janssen knew or should
 5                     have known that these symptoms peak earlier than that for most
 6                     patients. Relying on data after that initial window of severe
                       withdrawal symptoms painted a misleading picture of the likelihood
 7                     and severity of withdrawal associated with long-term opioid therapy.
 8                     Janssen also knew or should have known that patients involved in the
                       study were not taking the drug long enough to develop rates of
 9
                       withdrawal symptoms comparable to withdrawal symptoms suffered
10                     by patients who use opioids for chronic pain- a use for which Janssen
11                     promoted Nucynta ER.154

12                 d. Janssen sales representatives told prescribers that patients on Janssen's
13                    opioid drugs were less susceptible to withdrawal than those on other
                      opioids.155
14
15             Purdue
16
                   e. Purdue sponsored APF's A Policymaker's Guide to Understanding
17                    Pain & Its Management (2011), which taught that "Symptoms of
18                    physical dependence can often be ameliorated by gradually decreasing
                      the dose of medication during discontinuation," but did not disclose
19                    the significant hardships that often accompany cessation of use.156
20                    The guide is currently available online.
21
                   f. Purdue sales representatives told prescribers that the potential for
22                    withdrawal on Butrans was low due to Butrans' low potency and its
23                    extended release mechanism.157
24                 g. In 2007, Purdue pled guilty to criminal charges stemming from its
25                    misleading marketing and promotion of OxyContin as having
                      manageable withdrawal symptoms. Purdue admitted that it
26
27     154
           Id.
       155
           Id.
28     156
           See supra note 70.
       157
           Chicago v. Purdue Third Amend. Compl. ¶ 244, Oct. 25, 2016, supra note 45.


                                                        66
                                                     COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 67 of 159 Page ID #:67




 1                         misrepresented to doctors that "patients could stop therapy abruptly
                           without experiencing withdrawal symptoms and that patients who
 2                         took OxyContin would not develop tolerance to the drug.”158 See
 3                         discussion infra.
 4
                       h. On information and belief, Purdue sales representatives told
 5                        prescribers that the effects of withdrawal from opioid use can be
 6                        reasonably managed.
 7                7.       In Their Deceptive Marketing, Manufacturer Defendants and
 8                         Their Third Party Allies Improperly Minimized the Risks of
 9                         Increased Doses of Opioids
10                166. As part of their marketing campaign, Manufacturer Defendants and
11     their Third Party Allies also claimed that prescribers and patients could increase
12     doses of opioids indefinitely without added risk, even when pain was not
13     decreasing or when doses had reached levels that were "frighteningly high."
14     Manufacturer Defendants suggested that patients would eventually reach a stable,
15     effective dose as the dosage strength increased.
16                167. Each of the Manufacturer Defendants' representations also omitted
17     warnings of increased adverse effects that occur at higher doses, and misleadingly
18     suggested that there was no greater risk to higher dose opioid therapy.
19                168. The Manufacturer Defendants made these misleading representations
20     and omissions about the known risks of higher doses of opioids so that prescribers
21     and patients would be more likely to continue to prescribe and use opioids. The
22     misrepresentations also helped persuade physicians and patients not to discontinue
23     opioids when patients' increased tolerance required them to seek higher doses.
24                169. In fact, patients receiving increasingly higher doses of opioids as part
25     of long term opioid therapy are three to nine times more likely to suffer an
26     overdose than those on low doses. As compared to non-opioid pain remedies, an
27     opioid patient's tolerance to pain-reducing properties of opioids develops faster
28
       158
             https://archive.org/stream/279028-purdue-guilty-plea/279028-purdue-guilty-plea_djvu.txt.


                                                            67
                                                         COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 68 of 159 Page ID #:68




 1     than tolerance to the adverse respiratory effects of opioids. Thus, the practice of
 2     continuously escalating opioid doses to match pain tolerance can, in fact, lead to
 3     overdose due to respiratory complications even where opioids are taken as
 4     recommended in line with a patient's pain needs.
 5           170. Moreover, it is harder for patients to terminate use of higher-dose
 6     opioids without severe withdrawal effects. This contributes to a cycle of continued
 7     use, even when the drugs provide diminishing pain relief and are causing harm.
 8           171. Each of the representations from Manufacturer Defendants and their
 9     Third Party Allies misleadingly minimized the risks that increased doses of opioids
10     pose to patients. These misrepresentations were likely to, and did, confuse,
11     deceive, and mislead Manufacturer Defendants' target audience about the risks
12     associated with higher doses of opioids to treat chronic pain. These
13     misrepresentations and omissions were not only likely to, but did in fact, make a
14     difference in the purchasing and prescribing decisions of patients, doctors, and
15     other third-party payors, as Manufacturer Defendants' misleading marketing
16     promoted the message that patients would not be at risk if they continued to
17     increase their doses of opioids. This misleading message influenced Manufacturer
18     Defendants' target audience to choose opioids over other non-opioid treatments
19     and medications.
20           172. The misrepresentations included the following:
21           Allergan/Actavis
22              a. Documents from a 2010 sales training indicate that Actavis trained its
23                 sales force that "individualization" of opioid therapy depended on
                   increasing doses "until patient reports adequate analgesia" and to "set
24
                   dose levels on [the] basis of patient need, not on [a] predetermined
25                 maximal dose." Actavis further counseled its sales representatives that
26                 the reasons some physicians had for not increasing doses indefinitely
                   were simply a matter of physician "comfort level," which could be
27
28


                                              68
                                           COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 69 of 159 Page ID #:69




 1                     overcome or used as a tool to induce them to switch to Actavis'
                       opioid, Kadian.159
 2
 3             Cephalon
 4
                   b. Cephalon sponsored APF's Treatment Options: A Guide for People
 5                    Living with Pain (2007), which claimed that some patients "need" a
 6                    larger dose of their opioid regardless of the dose currently
                      prescribed.160 The guide is currently available online.
 7
 8                 c. Cephalon sponsored a CME written by KOL Dr. Webster, titled
                      Optimizing Opioid Treatment for Breakthrough Pain, which was
 9
                      offered online by Medscape, LLC in 2007 and 2008. The CME taught
10                    that non-opioid analgesics and combination opioids that include
11                    aspirin and acetaminophen are less effective to treat breakthrough
                      pain because of dose limitations, implying that opioids benefitted
12                    from less restrictive dose limitations.161
13
                   d. On information and belief, Cephalon sales representatives assured
14
                      prescribers that opioids were safe, even at high doses.
15
16
               Endo

17                 e. Endo sponsored a website, painknowledge.com, through APF and
18                    NIPC, which in 2009 claimed that opioids may be increased until
                      "you are on the right dose of medication for your pain." Endo funded
19                    the site which was a part of Endo' s marketing plan and tracked
20                    visitors to it.162
                   f. Endo distributed a patient education pamphlet edited by KOL Dr.
21
                      Portenoy titled Understanding Your Pain: Taking Oral Opioid
22                    Analgesics (2004). It is still available online today.163 In Q&A
23                    format, it asked: "If I take the opioid now, will it work later when I
                      really need it?" The response was: "The dose can be increased .... You
24                    won't 'run out' of pain relief."
25
26
       159
            Chicago v. Purdue Third Amend. Compl. ¶ 248, Oct. 25, 2016, supra note 45.
27     160
           See supra note 52.
       161
           See supra note 55.
28     162
           Chicago v. Purdue Third Amend. Compl. ¶ 248, Oct. 25, 2016, supra note 45.
       163
           See supra note 100.


                                                        69
                                                     COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 70 of 159 Page ID #:70




 1             Janssen
 2               g. Janssen sponsored a patient education guide entitled Finding Relief
 3                  Pain Management for Older Adults (2009), which its personnel
                    reviewed and approved, and its sales force distributed. This guide
 4
                    listed dose limitations as "disadvantages" of other pain medicines and
 5                  omitted any discussion of risks of increased doses of opioids.164
 6             Purdue
 7                 h. Through at least June 2015, Purdue's website In the Face of Pain,
 8                    along with initiatives of APF, promoted the notion that if a patient's
                      doctor does not prescribe what - in their view - is a sufficient dose of
 9
                      opioid, they should find another doctor who will increase the
10                    dosage.165 In so doing, Purdue exerted influence over prescribers who
11                    face pressure to accede to the patients' demands for increased dosages.

12                 i. Purdue sponsored APF's A Policymaker 's Guide to Understanding
13                    Pain & Its Management, which taught that dose escalations are
                      "sometimes necessary," even indefinitely high ones.166 This falsely
14
                      suggested that high dose opioids are safe and appropriate. It did not
15                    disclose the risks from high dose opioids. The guide is currently
16
                      available online.

17                 j. Purdue sponsored APF's Treatment Options: A Guide for People
18                    Living with Pain (2007), which taught patients that opioids have "no
                      ceiling dose" and are therefore the most appropriate treatment for
19                    severe pain.167 The guide also claimed that some patients need a
20                    larger dose of the drug, regardless of the dose currently prescribed.
                      This language failed to disclose the heightened risks at elevated doses.
21
                      The guide is currently available online.
22
23                 k. Purdue sponsored a CME issued by the American Medical
                      Association in 2007, 2010, and 2013. The CME, titled Overview of
24                    Pain Management Option, was edited by KOL Dr. Portenoy, among
25
26
27     164
           Chicago v. Purdue Third Amend. Compl. ¶ 248, Oct. 25, 2016, supra note 45.
       165
           Id.
28     166
           See supra note 70.
       167
           See supra note 52.


                                                        70
                                                     COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 71 of 159 Page ID #:71




 1                        others, and taught that other drugs, but not opioids, are unsafe at high
                          doses.168
 2
 3                     l. Purdue sales representatives told prescribers that high-dose opioids
                          were effective for treating patients long-term and omitted any
 4
                          discussion that increased tolerance would require increased, and
 5                        increasingly dangerous, doses.169
 6
 7                8.      In Their Deceptive Marketing of Opioids, Defendants and Their
 8                        Third Party Allies Materially Overstated the Risks of Alternative
 9                        Forms of Pain Treatment
10                173. Manufacturer Defendants and their Third Party Allies also
11     misleadingly emphasized or exaggerated the risks of alternative therapies, such as
12     non-opioid analgesics. These misrepresentations, which were intended to persuade
13     prescribers, patients, and health care payors to choose opioids over competing
14     medications and therapies, were likely to, and did in fact, confuse, deceive, and
15     mislead Manufacturer Defendants' target audience about the purported inferiority
16     and dangers of non-opioid pain medications.
17                174. Further, these misrepresentations were not only likely to, but did in
18     fact, make a difference in the purchasing and prescribing decisions of patients,
19     doctors, and other third-party payors, as Manufacturer Defendants' misleading
20     marketing was specifically designed to encourage the purchasing, prescribing, and
21     reimbursing public to choose opioids over other pain relief therapies.
22                175. In connection with their inaccurate and unsupported emphasis on the
23     purported risks of non-opioid products, Manufacturer Defendants and their Third
24     Party Allies routinely minimized or ignored the risks of long-term opioid therapy.
25     These opioid risks - which are in addition to the life-threatening risks associated
26     with misuse, abuse, and addiction - include: hyperalgesia, a "known serious risk
27     associated with chronic opioid analgesic therapy in which the patient becomes
28     168
             Chicago v. Purdue Third Amend. Compl. ¶ 248, Oct. 25, 2016, supra note 45.
       169
             Id.


                                                           71
                                                        COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 72 of 159 Page ID #:72




 1     more sensitive to certain painful stimuli over time";170 hormonal dysfunction;
 2     decline in immune function; mental clouding, confusion, and dizziness; increased
 3     falls and fractures in the elderly; NAS (when an infant exposed to opioids
 4     withdraws from the drugs after birth); and potentially fatal interactions with
 5     alcohol and benzodiazepines which are used to treat posttraumatic stress disorder
 6     and anxiety (disorders frequently coexisting with chronic pain conditions), and
 7     other drugs.
 8             176. Despite these serious risks, Manufacturer Defendants asserted or
 9     implied that opioids were appropriate first-line treatments and safer than
10     alternative non-opioid treatments, including nonsteroidal anti-inflammatory drugs
11     ("NSAIDs") such as ibuprofen (Advil, Motrin) or naproxen (Aleve). While
12     NSAIDs can pose gastrointestinal, renal, and cardiac risks, particularly for elderly
13     patients, Manufacturer Defendants' exaggerated descriptions of those risks were
14     improper, and made their omissions minimizing opioid risks all the more
15     misleading.
16             177. As part of this marketing ploy, Manufacturer Defendants and their
17     Third Party Allies described over-the-counter NSAIDs as life-threatening and
18     falsely asserted that they were responsible for 10,000 to 20,000 deaths annually
19     (more than opioids), when in truth the number is closer to 3,200.171
20             178. Manufacturer Defendants' description of NSAID risks starkly
21     contrasted with Manufacturer Defendants' representation of opioid risks, which,
22     according to Defendants, included mostly mild conditions such as nausea,
23     constipation, and sleepiness (but not addiction, overdose, or death). In fact,
24
25     170
           Letter from Janet Woodcock, M.D., Dir., Ctr. for Drug Eval. & Res., to Andrew Kolodny, M.D., Pres. Physicians
       for Responsible Opioid Prescribing, Re Docket No. FDA-2012-P-0818 (Sept. 10, 2013) (hereinafter "Woodcock
26     Ltr., Sept. 10, 2013"), available at http://paindr.com/wp-
       content/uploads/2013/09/FDA_CDER_Response_to_Physicians_for_Responsible_Opioid_Prescribing_Partial_Petit
27     ion_Approval_and_Denial.pdf.
       171
           See supra note 52 at pg. 10; see also
28     https://www.practicalpainmanagement.com/treatments/pharmacological/opioids/ask-expert-do-nsaids-cause-more-
       deaths-opioids.


                                                         72
                                                      COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 73 of 159 Page ID #:73




 1     compared with NSAIDs, prescription opioids are responsible for approximately
 2     five times as many fatalities annually.
 3              179. As with Manufacturer Defendants' other misrepresentations as alleged
 4     more fully herein, Manufacturer Defendants' misleading claims regarding the
 5     comparative risks of NSAIDs and opioids had the effect of shifting the balance of
 6     opioids' risks and purported benefits. While the volume of opioid prescriptions has
 7     exploded over the past two decades, the use of NSAIDs has declined during that
 8     same time.172
 9              180. Each of the following representations reflects deceptive claims and
10     omissions by Manufacturer Defendants and their Third Party Allies about the risks
11     of opioids relative to NSAIDs:
12
13             Allergan/Actavis
14
                    a. Documents from a 2010 sales training indicate that Actavis trained its
15                     sales force that the ability to escalate doses during long-term opioid
16                     therapy, without hitting a dose ceiling, made opioid use safer than
                       other forms of therapy that had defied maximum doses, such as
17
                       acetaminophen or NSAIDs.173
18
19                  b. Actavis also trained physician-speakers that "maintenance therapy
                       with opioids can be safer than long-term use of other analgesics,"
20                     including NSAIDs, for older people.174
21
                    c. On information and belief, Actavis sales representatives told
22
                       prescribers that NSAIDs were less beneficial or more risky than
23                     opioids.
24
25
26
27
       172
           https://fitness.mercola.com/sites/fitness/archive/2013/08/16/back-pain-overtreatment.aspx.
28     173
           Chicago v. Purdue Third Amend. Compl. ¶ 252, Oct. 25, 2016, supra note 45.
       174
           Id.


                                                          73
                                                       COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 74 of 159 Page ID #:74




 1             Cephalon
 2                 d. Cephalon sponsored APF's Treatment Options: A Guide for People
 3                    Living with Pain (2007), which taught patients that opioids differ from
                      NSAIDs in that they have “no ceiling dose" and are therefore the most
 4
                      Appropriate treatment for severe pain.”175 The publication attributed
 5                    10,000 to 20,000 deaths annually to NSAID overdose. Treatment
 6                    Options also warned that risks of NSAIDs increase if "taken for more
                      than a period of months," with no corresponding warning about
 7                    opioids. The guide is currently available online.
 8
                   e. On information and belief, Cephalon sales representatives told
 9
                      prescribers that NSAIDs were less beneficial or more risky than
10                    opioids.
11             Endo
12
                   f. Endo distributed a "case study" to prescribers titled Case Challenges
13                    in Pain Management: Opioid Therapy for Chronic Pain. The study
14                    cited an example, meant to be representative, of a patient with a
                      "massive upper gastrointestinal bleed believed to be related to his
15                    protracted use of NSAIDs" (over eight years).176 The study
16                    recommended treating the patient with opioids instead.
17
                   g. Endo sponsored a website, painknowledge.com, through APF and
18                    NIPC, which contained a flyer titled Pain: Opioid Therapy. This
19                    publication included a list of adverse effects from opioids that omitted
                      significant adverse effects like hyperalgesia, immune and hormone
20                    dysfunction, cognitive impairment, tolerance, dependence, addiction,
21                    and death. Endo continued to provide funding for this website through
                      2012, and closely tracked unique visitors to it.177
22
23                 h. Endo provided grants to APF to distribute the book Exit Wounds
24                    (2009), which omitted warnings of the risk of interactions between
                      opioids and benzodiazepines, which would increase fatality risk. Exit
25                    Wounds also contained a lengthy discussion of the dangers of using
26
27
       175
           See supra note 52.
28     176
           Chicago v. Purdue Third Amend. Compl. ¶ 252, Oct. 25, 2016, supra note 45.
       177
           Id.


                                                        74
                                                     COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 75 of 159 Page ID #:75




 1                     alcohol to treat chronic pain but did not disclose dangers of mixing
                       alcohol and opioids.178
 2
 3                 i. On information and belief, Endo sales representatives told prescribers
                      that NSAIDs were less beneficial or more risky than opioids.
 4
 5             Janssen
 6
                   j. Janssen sponsored a patient education guide titled Finding Relief Pain
 7                    Management for Older Adults (2009), which its personnel reviewed
 8                    and approved, and its sales force distributed. This publication
                      described the advantages and disadvantages of NSAIDs on one page,
 9
                      and the "myths/facts" of opioids on the facing page. The
10                    disadvantages of NSAIDs are described as involving "stomach upset
11                    or bleeding," "kidney or liver damage if taken at high doses or for a
                      long time," "adverse reactions in people with asthma," and "increase
12                    [in] the risk of heart attack and stroke." The only adverse effects of
13                    opioids listed are "upset stomach or sleepiness" (which the brochure
                      claims will dissipate), and constipation.179
14
15                 k. Janssen sponsored APF's book Exit Wounds (2009), which omits
16
                      warnings of the risk of interactions between opioids and
                      benzodiazepines.180 Exit Wounds also contained a lengthy discussion
17                    of the dangers of using alcohol to treat chronic pain but did not
18                    disclose dangers of mixing alcohol and opioids.181
19                 l. Janssen sales representatives told prescribers that Nucynta was not an
20                    opioid, making it a good choice for chronic pain patients who
                      previously were unable to continue opioid therapy due to excessive
21
                      side effects. This statement was misleading because Nucynta is, in
22                    fact, an opioid and has the same effects as other opioids.182
23
                   m. On information and belief, Janssen sales representatives told
24                    prescribers that NSAIDs were less beneficial or riskier than opioids.
25
26
       178
           See supra note 62.
27     179
           Chicago v. Purdue Third Amend. Compl. ¶ 252, Oct. 25, 2016, supra note 171.
       180
           See supra note 62.
28     181
           See supra note 62.
       182
           Chicago v. Purdue Third Amend. Compl. ¶ 252, Oct. 25, 2016, supra note 45.


                                                        75
                                                     COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 76 of 159 Page ID #:76




 1             Purdue
 2                 n. Purdue sponsored APF's book Exit Wounds (2009), which omits
 3                    warnings of the risk of interactions between opioids and
                      benzodiazepines, which would increase fatality risk. Exit Wounds also
 4
                      contained a lengthy discussion of the dangers of using alcohol to treat
 5                    chronic pain but did not disclose dangers of mixing alcohol and
 6                    opioids.183
 7                 o. Purdue sponsored APF's Treatment Options: A Guide for People
 8                    Living with Pain (2007), which advised patients that opioids differ
                      from NSAIDs in that they have "no ceiling dose" and are therefore the
 9
                      most appropriate treatment for severe pain.184 The publication
10                    attributes 10,000 to 20,000 deaths annually to NSAID overdose.
11                    Treatment Options also warned that risks of NSAIDs increase if
                      "taken for more than a period of months," with no corresponding
12                    warning about opioids. The guide is currently available online.
13
                   p. Purdue sponsored a CME issued by the American Medical
14
                      Association in 2007, 2010, and 2013. The CME, titled Overview of
15                    Management Options was edited by KOL Dr. Portenoy, an1ong
16
                      others, and taught that NSAIDs, but not opioids, are unsafe at high
                      doses.185
17
18                 q. On information and belief, Purdue sales representatives told
                      prescribers that NSAIDs were less beneficial or more risky than
19                    opioids.
20
21     C.      Manufacturer Defendant’s Misleading Marketing was Directed at a
22             Broad Target Audience, Including Third-Party Payors Like Plaintiffs
23             181. Manufacturer Defendants' misleading marketing was directly and
24     indirectly disseminated to Plaintiffs, Plaintiffs’ agents, and other third-party
25     payors, and other health plan administrators, with the intention that Plaintiffs,
26
27
       183
           See supra note 62.
28     184
           See supra note 52.
       185
           Chicago v. Purdue Third Amend. Compl. ¶ 252, Oct. 25, 2016, supra note 45.


                                                        76
                                                     COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 77 of 159 Page ID #:77




 1     Plaintiffs’ agents, and other third-party payors, and other health plan/workers
 2     compensation plan administrators rely upon it.
 3           182. By directly and indirectly promoting opioids as safe and effective for
 4     long-term use using false and misleading statements, Manufacturer Defendants
 5     influenced Plaintiffs, Plaintiffs’ agents, and other third party payors in the
 6     placement of opioids on their formularies and in paying or reimbursing for opioid
 7     prescriptions purely for financial gain.
 8           183. Manufacturer Defendants' deceptive and misleading marketing
 9     practices were widespread and succeeded in increasing the number of opioid
10     prescriptions written and filled nationwide. Because Manufacturer Defendants
11     misstated and withheld material information about the true safety and efficacy of
12     opioids, Plaintiffs, Plaintiffs’ agents, and other third-party payors, among others,
13     did not have sufficiently complete information to make informed decisions
14     regarding the safety and efficacy of prescription opioids and the listing of those
15     drugs on their prescription drug formularies or those of their customers.
16           184. During the relevant period covered by the Complaint, Plaintiffs were
17     not aware of the deceptive nature of Manufacturer Defendants' marketing
18     activities, and Plaintiffs paid for or reimbursed prescriptions filled on behalf of
19     their policyholders and policyholders’ claimants.
20           185. Plaintiffs, Plaintiffs’ agents, and other third-party payors were subject
21     to and influenced by Manufacturer Defendants' misrepresentations and omissions
22     regarding the purported safety and efficacy of prescription opioids, which in tum
23     influenced the number of prescription opioids which they paid for or reimbursed.
24     Plaintiffs, Plaintiffs’ agents, and other third-party payors were influenced by
25     Manufacturer Defendants' misrepresentations of opioids' safety and efficacy when
26     approving and/or placing opioids on formularies. Plaintiffs, Plaintiffs’ agents, and
27     other Third-party payors were influenced by Manufacturer Defendants'
28


                                              77
                                           COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 78 of 159 Page ID #:78




 1     misrepresentations of opioids' safety and efficacy in reimbursing and/or paying for
 2     prescriptions of opioids on behalf of their members.
 3            186. The Plaintiffs and/or Plaintiffs’ agents were subjected to Manufacturer
 4     Defendants' deceptive and misleading marketing activities, including
 5     misrepresentations and omissions about the purported safety and efficacy of
 6     opioids. Due to these activities, the Plaintiffs and or Plaintiffs’ agents approved
 7     Manufacturer Defendants' prescription opioids for inclusion on the Plaintiffs’ drug
 8     formulary and for which the Plaintiffs paid or reimbursed substantial sums.
 9     Inclusion of prescription opioids on these formularies led to the use of
10     Manufacturer Defendants' prescription opioids by Plaintiffs’ claimants.
11            187. Manufacturer Defendants' actions were a substantial factor in causing
12     the Plaintiffs to pay for opioids for chronic pain in the quantities and amounts that
13     Plaintiffs did.
14     D.    Guilty Pleas and Prior Attorney General Settlements with Certain
15           Manufacturer Defendants in Connection with Improper Opioid
16           Marketing
17
18           1.     Purdue’s 2007 Guilty Plea for OxyContin Marketing
19           Misrepresentation
20            188. In 2007, Purdue and three top executives were indicted in Virginia
21     and pled guilty to fraud in promoting OxyContin as non-addictive and appropriate
22     for chronic pain.
23            189. As part of its guilty plea, Purdue admitted that:
24            Beginning on or about December 12, 1995, and continuing until on or about
25     June 30, 2001, certain Purdue supervisors and employees, with the intent to
26     defraud or mislead, marketed and promoted OxyContin as less addictive, less
27     subject to abuse and diversion, and less likely to cause tolerance and withdrawal
28     than other pain medications, as follows:


                                              78
                                           COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 79 of 159 Page ID #:79




 1                                                ***
 2                  b. [Purdue] told Purdue sales representatives they could tell health care
 3                     providers that OxyContin potentially creates less chance for addiction
                       than immediate-release opioids;
 4
 5                  c. [Purdue] sponsored training that taught Purdue sales supervisors that
 6                     OxyContin had fewer "peak and trough" blood level effects than
                       immediate-release opioids resulting in less euphoria and less potential
 7                     for abuse than short-acting opioids;
 8
                    d. [Purdue] told certain health care providers that patients could stop
 9
                       therapy abruptly without experiencing withdrawal symptoms and that
10                     patients who took OxyContin would not develop tolerance to the drug;
11                     and

12                  e. [Purdue] told certain health care providers that OxyContin did not
13                     cause a "buzz" or euphoria, caused less euphoria, had less addiction
                       potential, had less abuse potential, was less likely to be diverted than
14
                       immediate-release opioids, and could be used to "weed out" addicts
15                     and drug seekers.186
16              190. Under the plea agreement, Purdue agreed to pay $600 million in
17     criminal and civil penalties- one of the largest settlements in history for a drug
18     company's marketing misconduct.187 Also, Purdue's Chief Executive Officer,
19     General Counsel, and Chief Medical Officer pled guilty and agreed to pay a total
20     of $34.5 million in penalties.188
21              191. Purdue's wrongdoing continued basically unabated even with this
22     prior plea and was and continues to be a key cog in the current opioid epidemic.
23     Purdue's improper marketing campaign set the stage for a lengthy course of
24     conduct in which Purdue and the other Defendants herein conditioned physicians
25     to believe that opioids were safe and effective treatments for the long-term
26     treatment of chronic pain.
27
       186
           See supra note 158.
28     187
           Id.
       188
           Id.


                                                 79
                                              COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 80 of 159 Page ID #:80




 1           192. Purdue made many subsequent misleading statements regarding its
 2     own opioid products and opioids generally, continuing long after its 2007 guilty
 3     plea as alleged herein.
 4           2.     Purdue’s 2015 Settlement with the New York Attorney General
 5           193. On August 19, 2015, the New York Attorney General ("NYAG")
 6     entered into a settlement agreement with Purdue regarding Purdue's marketing of
 7     opioids.
 8           194. In the settlement agreement, the NYAG noted that, from at least
 9     March 2014 to March 2015, the Purdue website www.inthefaceofpain.com failed
10     to disclose that doctors who provided testimonials on the site were paid by Purdue.
11     The NYAG concluded that Purdue's failure to disclose these financial connections
12     misled consumers regarding the objectivity of the testimonials.
13           195. The settlement agreement stated, in relevant part:
14
15                  Purdue maintains an unbranded pain management
                    advocacy website, www.inthefaceofpain.com. From
16                  March 2014 to March 2015, the website received a total of
17                  251,648 page views. Much of the video content on
                    www.inthefaceofpain.com is also available on YouTube...
18
19                  Written and video testimonials from several dozen
20                  "Advocates," whose faces appear on the website and many
                    of whom are HCPs [health care providers], comprise a
21                  central component of the site. For example, Dr. Russell
22                  Portenoy, the recipient of almost $4,000 from Purdue for
                    meeting and travel costs, was quoted on the website as
23
                    follows: "The negative impact of unrelieved pain on the
24                  lives of individuals and their families, on the healthcare
25                  system, and on society at large is no longer a matter of
                    debate. The unmet needs of millions of patients combine
26                  into a major public health concern. Although there have
27                  been substantive improvements during the past several
                    decades, the problem remains profound and change will
28
                    require enormous efforts at many levels. Pressure from

                                             80
                                          COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 81 of 159 Page ID #:81




 1                        patients and the larger public is a key element in creating
                          momentum for change."
 2
 3                        Although       Purdue     created     the    content   on
                          www.inthefaceofpain.com ...the site creates the
 4
                          impression that it is neutral and unbiased. However, prior
 5                        to this investigation, the website failed to disclose that
 6                        from 2008 to 2013, Purdue made payments totaling almost
                          $231,000, for speaker programs, advisory meetings and
 7                        travel costs, to 11 of the Advocates whose testimonials
 8                        appeared on the site. The videos on YouTube also fail to
                          disclose Purdue's payments to the Advocates.
 9
10                        Purdue's failure to disclose its financial connections with
11                        certain Advocates has the potential to mislead consumers
                          by failing to disclose the potential bias of these
12                        individuals.189
13                196. As part of the settlement, Purdue agreed to make certain disclosures
14     on www.inthefaceofpain.com and its similar websites, and to pay a monetary
15     penalty.190
16                197. Again, however, Purdue's improper marketing of opioids has
17     continued following its prior regulatory settlements, all as alleged more fully
18     herein. As summarized in an October 30, 2017 article in The New Yorker:
19
                          Purdue has continued to fight aggressively against any
20                        measures that might limit the distribution of OxyContin,
21                        in a way that calls to mind the gun lobby's resistance to
                          firearm regulations. Confronted with the prospect of
22
                          modest, commonsense measures that might in any way
23                        impinge on the prescribing of painkillers, Purdue and its
24                        various allies have responded with alarm, suggesting that
                          such steps will deny law-abiding pain patients access to
25                        medicine they desperately need. Mark Sullivan, a
26                        psychiatrist at the University of Washington, distilled the
27
28     189
             NYAG-Purdue Settlement Agreement, Aug. 19, 2015, at pg. 7-8 (emphasis added), supra note 67.
       190
             Id. at pg. 15-17.


                                                          81
                                                       COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 82 of 159 Page ID #:82




 1                      argument of Purdue: "Our product isn't dangerous- it's
                        people who are dangerous.”191
 2
 3              198. Further, according to that article, Purdue has continued to search for
 4     new users through the present, both domestically and now increasingly overseas,
 5     and in August 2015 even sought to market OxyContin to children as young as
 6     11.192
 7                 2. Endo’s 2016 Settlement with the New York Attorney General
 8              199. On March 1, 2016, the NYAG entered into a settlement agreement
 9     with Endo Health Solutions Inc. and Endo Pharmaceuticals Inc. regarding Endo's
10     marketing and sales of Opana ER.
11              200. On Endo's website www.opana.com, Endo claimed until at least April
12     2012 that "[m]ost] healthcare providers who treat patients with pain agree that
13     patients treated with prolonged opioid medicines usually do not become
14     addicted."193 The NYAG found that Endo had no evidence for that statement.194
15              201. Endo also provided training materials to its sales representatives
16     stating that addiction to opioids is not common, and that "symptoms of withdrawal
17     do not indicate addiction."195 The NYAG found that those statements were
18     unwarranted.196
19              202. Endo also trained its sales representatives to distinguish addiction
20     from "pseudoaddiction." The NYAG found that the "pseudoaddiction" concept has
21     never been empirically validated and has been abandoned by some of its
22     proponents, all as alleged above.197
23
24
25     191
           Patrick Radden Keefe, The Family That Built an Empire of Pain, The New Yorker (Oct. 30, 2017), available at
       https://www.newyorker.com/magazine/2017/10/30/the-family-that-built-an-empire-of-pain.
26     192
           Id.
       193
           NYAG-Endo Settlement Agreement, March 1, 2016, at ¶ 20, supra note 92.
27     194
           Id. at ¶ 20.
       195
           Id. at ¶ 22.
28     196
           Id. at ¶ 22.
       197
           Id. at ¶ 23.


                                                         82
                                                      COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 83 of 159 Page ID #:83




 1               203. The NYAG also noted that Endo omitted information about certain
 2     studies in its marketing pamphlets distributed to health care providers, and that
 3     Endo "omitted ... adverse events from marketing pamphlets."198
 4               204. As part of the NYAG settlement, Endo agreed to refrain from doing
 5     the following in New York: (i) "make statements that Opana ER or opioids
 6     generally are non-addictive," (ii) "make statements that most patients who take
 7     opioids do not become addicted," and (iii) "use the term 'pseudoaddiction' in any
 8     training or marketing."199
 9               205. Endo also paid a $200,000 penalty in connection with the
10     settlement.200
11     E.        The Manufacturer Defendants made Materially Deceptive Statements
12               and Concealed Material Facts
13               206. As alleged herein, the Manufacturer Defendants made and/or
14     disseminated deceptive statements regarding material facts and further concealed
15     material facts, in the course of manufacturing, marketing, and selling prescription
16     opioids. The Manufacturer Defendants' actions were intentional and/or unlawful.
17     Such statements include, but are not limited to, those set out below and alleged
18     throughout this Complaint.
19               207. Defendant Purdue made and/or disseminated deceptive statements,
20     and concealed material facts in such a way to make their statements deceptive,
21     including, but not limited to, the following:
22
23                    a. Creating, sponsoring, and assisting in the distribution of patient
                         education materials distributed to consumers that contained deceptive
24                       statements;
25
                      b. Creating and disseminating advertisements that contained deceptive
26
                         statements concerning the ability of opioids to improve function long-
27
       198
           Id. at ¶ 30.
28     199
           Id. at ¶ 41.
       200
           Id. at ¶ 54.


                                                  83
                                               COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 84 of 159 Page ID #:84




 1                term and concerning the evidence supporting the efficacy of opioids
                  long-term for the treatment of chronic non-cancer pain;
 2
 3             c. Disseminating misleading statements concealing the true risk of
                  addiction and promoting the deceptive concept of pseudoaddiction
 4
                  through Purdue's own unbranded publications and on internet sites
 5                Purdue operated that were marketed to and accessible by consumers;
 6
               d. Distributing brochures to doctors, patients, and law enforcement
 7                officials that included deceptive statements concerning the indicators
 8                of possible opioid abuse;
 9
               e. Sponsoring, directly distributing, and assisting in the distribution of
10                publications that promoted the deceptive concept of pseudoaddiction,
11                even for high-risk patients;

12             f. Endorsing, directly distributing, and assisting in the distribution of
13                publications that presented an unbalanced treatment of the long-term
                  and dose-dependent risks of opioids versus NSAIDs;
14
15             g. Providing significant financial support to pro-opioid KOL
16
                  doctors who made deceptive statements concerning the use of
                  opioids to treat chronic non-cancer pain;
17
18             h. Providing needed financial support to pro-opioid pain organizations
                  that made deceptive statements, including in patient education
19                materials, concerning the use of opioids to treat chronic non-cancer
20                pain;
21
               i. Assisting in the distribution of guidelines that contained deceptive
22                statements concerning the use of opioids to treat chronic non-cancer
23                pain and misrepresented the risks of opioid addiction;
24             j. Endorsing and assisting in the distribution of CMEs containing
25                deceptive statements concerning the use of opioids to treat chronic
                  non-cancer pain;
26
27             k. Developing and disseminating scientific studies that misleadingly
28
                  concluded opioids are safe and effective for the long-term treatment


                                           84
                                        COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 85 of 159 Page ID #:85




 1                  of chronic non- cancer pain and that opioids improve quality of life,
                    while concealing contrary data;
 2
 3              l. Assisting in the dissemination of literature written by pro-opioid
                   KOLs that contained deceptive statements concerning the use of
 4
                   opioids to treat chronic noncancer pain;
 5
 6              m. Creating, endorsing, and supporting the distribution of patient and
                   prescriber education materials that misrepresented the data regarding
 7                 the safety and efficacy of opioids for the long-term treatment of
 8                 chronic non-cancer pain, including known rates of abuse and
                   addiction and the lack of validation for long-term efficacy;
 9
10              n. Targeting veterans by sponsoring and disseminating patient
11                 education marketing materials that contained deceptive statements
                   concerning the use of opioids to treat chronic non-cancer pain;
12
13              o. Targeting the elderly by assisting in the distribution of guidelines
                   that contained deceptive statements concerning the use of opioids to
14
                   treat chronic non-cancer pain and misrepresented the risks of opioid
15                 addiction in this population;
16
                p. Exclusively disseminating misleading statements in education
17                 materials to hospital doctors and staff while purportedly educating
18                 them on new pain standards;
19              q. Making deceptive statements concerning the use of opioids to treat
20                 chronic noncancer pain to prescribers through in-person detailing; and
21
                r. Withholding from law enforcement the names of prescribers Purdue
22                 believe to be facilitating the diversion of its opioid while
23                 simultaneously marketing opioids to these doctors by disseminating
                   patient and prescriber education materials and advertisements and
24                 CMEs they knew would reach these same prescribers.
25
26           208. Defendant Endo made and/or disseminated deceptive statements, and
27     concealed material facts in such a way to make their statements deceptive,
28
       including, but not limited to, the following:

                                              85
                                           COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 86 of 159 Page ID #:86




 1
 2             a. Creating, sponsoring, and assisting in the distribution of patient
                  education materials that contained deceptive statements;
 3
 4             b. Creating and disseminating advertisements that contained deceptive
 5
                  statements concerning the ability of opioids to improve function long-
                  term and concerning the evidence supporting the efficacy of opioids
 6                long-term for the treatment of chronic non-cancer pain;
 7
               c. Creating and disseminating paid advertisement supplements in
 8                academic journals promoting chronic opioid therapy as safe and
 9                effective for long term use for high risk patients;
10
               d. Creating and disseminating advertisements that falsely and
11                inaccurately conveyed the impression that Endo's opioids would
12                provide a reduction in oral, intranasal, or intravenous abuse;
13             e. Disseminating misleading statements concealing the true risk of
14                addiction and promoting the misleading concept of pseudoaddiction
                  through Endo's own unbranded publications and on internet sites Endo
15
                  sponsored or operated;
16
17             f. Endorsing, directly distributing, and assisting in the distribution of
                  publications that presented an unbalanced treatment of the long-term
18                and dose-dependent risks of opioids versus NSAIDs;
19
               g. Providing significant financial support to pro-opioid KOLs, who made
20
                  deceptive statements concerning the use of opioids to treat chronic
21                non-cancer pain;
22
               h. Providing needed financial support to pro-opioid pain organizations,
23                including over $5 million to the organization responsible for many of
24                the most egregious misrepresentations, that made deceptive
                  statements, including in patient education materials, concerning the
25                use of opioids to treat chronic non-cancer pain;
26
               i. Targeting the elderly by assisting in the distribution of guidelines that
27
                  contained deceptive statements concerning the use of opioids to treat
28


                                            86
                                         COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 87 of 159 Page ID #:87




 1                  chronic non-cancer pain and misrepresented the risks of opioid
                    addiction in this population;
 2
 3              j. Endorsing and assisting in the distribution of CMEs containing
                   deceptive statements concerning the use of opioids to treat chronic
 4
                   non-cancer pain;
 5
 6              k. Developing and disseminating scientific studies that deceptively
                   concluded opioids are safe and effective for the long-term treatment of
 7                 chronic non-cancer pain and that opioids improve quality of life,
 8                 while concealing contrary data;
 9
                l. Directly distributing and assisting in the dissemination of literature
10                 written by pro- opioid KOLs that contained deceptive statements
11                 concerning the use of opioids to treat chronic non-cancer pain,
                   including the concept of pseudoaddiction;
12
13              m. Creating, endorsing, and supporting the distribution of patient and
                   prescriber education materials that misrepresented the data regarding
14
                   the safety and efficacy of opioids for the long-term treatment of
15                 chronic non-cancer pain, including known rates of abuse and
16
                   addiction and the lack of validation for long-term efficacy; and

17              n. Making deceptive statements concerning the use of opioids to treat
18                 chronic non- cancer pain to prescribers through in-person detailing.
19           209. Defendant Janssen made and/or disseminated deceptive statements,
20     and concealed material facts in such a way to make their statements deceptive,
21     including, but not limited to, the following:
22
23              a. Creating, sponsoring, and assisting in the distribution of patient
24                 education materials that contained deceptive statements;
25
                b. Directly disseminating deceptive statements through internet sites
26
                   over which Janssen exercised final editorial control and approval
27                 stating that opioids are safe and effective for the long-term
28


                                              87
                                           COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 88 of 159 Page ID #:88




 1                treatment of chronic non-cancer pain and that opioids improve
                  quality of life, while concealing contrary data;
 2
 3
               c. Disseminating deceptive statements concealing the true risk of
 4                addiction and promoting the deceptive concept of pseudoaddiction
 5                through internet sites over which Janssen exercised final editorial
 6
                  control and approval;

 7
               d. Promoting opioids for the treatment of conditions for which Janssen
 8                knew, due to the scientific studies it conducted, that opioids were
 9                not efficacious and concealing this information;
10
               e. Sponsoring, directly distributing, and assisting in the dissemination
11
                  of patient education publications over which Janssen exercised final
12                editorial control and approval, which presented an unbalanced
13                treatment of the long-term and dose dependent risks of opioids
14                versus NSAIDs;
15
               f. Providing significant financial support to pro-opioid KOLs, who
16
                  made deceptive statements concerning the use of opioids to treat
17                chronic non-cancer pain;
18
19             g. Providing necessary financial support to pro-opioid pain
                  organizations that made deceptive statements, including in patient
20
                  education materials, concerning the use of opioids to treat chronic
21                non-cancer pain;
22
23             h. Targeting the elderly by assisting in the distribution of guidelines that
                  contained deceptive statements concerning the use of opioids to
24
                  treat chronic non-cancer pain and misrepresented the risks of opioid
25                addiction in this population;
26
27             i. Targeting the elderly by sponsoring, directly distributing, and
                  assisting in the dissemination of patient education publications
28
                  targeting this population that contained deceptive statements about the

                                            88
                                         COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 89 of 159 Page ID #:89




 1                 risks of addiction and the adverse effects of opioids, and made false
                   statements that opioids are safe and effective for the long-term
 2
                   treatment of chronic non-cancer pain and improve quality of life,
 3
                   while concealing contrary data;
 4
 5              j. Endorsing and assisting in the distribution of CMEs containing
 6
                   deceptive statements concerning the use of opioids to treat chronic
                   non-cancer pain;
 7
 8              k. Directly distributing and assisting in the dissemination of literature
 9                 written by pro-opioid KOLs that contained deceptive statements
10                 concerning the use of opioids to treat chronic non-cancer pain,
                   including the concept of pseudoaddiction;
11
12              l. Creating, endorsing, and supporting the distribution of patient and
13                 prescriber education materials that misrepresented the data regarding
14                 the safety and efficacy of opioids for the long-term treatment of
                   chronic non-cancer pain, including known rates of abuse and
15
                   addiction and the lack of validation for long-term efficacy;
16
17              m. Targeting veterans by sponsoring and disseminating patient education
18                 marketing materials that contained deceptive statements concerning
19                 the use of opioids to treat chronic non-cancer pain; and

20
                n. Making deceptive statements concerning the use of opioids to treat
21                 chronic non-cancer pain to prescribers through in-person detailing.
22
23           210. Defendant Cephalon made and/or disseminated untrue, false and
24     deceptive statements, and concealed material facts in such a way to make their
25     statements deceptive, including, but not limited to, the following:
26
27              a. Creating, sponsoring, and assisting in the distribution of patient
                   education materials that contained deceptive statements;
28


                                             89
                                          COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 90 of 159 Page ID #:90




 1             b. Sponsoring and assisting in the distribution of publications that
                  promoted the deceptive concept of pseudoaddiction, even for high-
 2                risk patients;
 3
               c. Providing significant financial support to pro-opioid KOL doctors
 4
                  who made deceptive statements concerning the use of opioids to treat
 5                chronic non-cancer pain and breakthrough chronic non-cancer pain;
 6
               d. Developing and disseminating scientific studies that deceptively
 7                concluded opioids are safe and effective for the long-term treatment of
 8                chronic non- cancer pain in conjunction with Cephalon's potent rapid-
                  onset opioids;
 9
10             e. Providing needed financial support to pro-opioid pain organizations
11                that made deceptive statements, including in patient education
                  materials, concerning the use of opioids to treat chronic non-cancer
12                pain;
13
               f. Endorsing and assisting in the distribution of CMEs containing
14
                  deceptive statements concerning the use of opioids to treat chronic
15                non-cancer pain;
16
               g. Endorsing and assisting in the distribution of CMEs containing
17                deceptive statements concerning the use of Cephalon's rapid-onset
18                opioids;
19             h. Directing its marketing of Cephalon's rapid-onset opioids to a wide
20                range of doctors, including general practitioners, neurologists, sports
                  medicine specialists, and workers' compensation programs, serving
21
                  chronic pain patients;
22
23             i. Making deceptive statements concerning the use of Cephalon's
                  opioids to treat chronic non-cancer pain to prescribers through in-
24                person detailing and speakers' bureau events, when such uses are
25                unapproved and unsafe; and
26
               j. Making deceptive statements concerning the use of opioids to treat
27                chronic non- cancer pain to prescribers through in-person detailing
28
                  and speakers' bureau events.


                                            90
                                         COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 91 of 159 Page ID #:91




 1           211. Defendant Actavis made and/or disseminated deceptive statements,
 2     and concealed material facts in such a way to make their statements deceptive,
 3     including, but not limited to, the following:
 4
 5              a. Making deceptive statements concerning the use of opioids to treat
                   chronic non- cancer pain to prescribers through in-person detailing;
 6
 7              b. Creating and disseminating advertisements that contained deceptive
                   statements that opioids are safe and effective for the long-term
 8
                   treatment of chronic non-cancer pain and that opioids improve quality
 9                 of life;
10
                c. Creating and disseminating advertisements that concealed the risk of
11                 addiction in the long-term treatment of chronic, non-cancer pain; and
12
                d. Developing and disseminating scientific studies that deceptively
13
                   concluded opioids are safe and effective for the long-term treatment of
14                 chronic non-cancer pain and that opioids improve quality of life while
15                 concealing contrary data.

16
       F.    The Manufacturer Defendants Deceptively Concealed Their Misconduct

17
             212. The Manufacturer Defendants, both individually and collectively,

18
       made, promoted, and profited from their misrepresentations about the risks and

19     benefits of opioids for chronic pain even though they knew that their

20     misrepresentations were false and deceptive. The history of opioids, as well as

21     research and clinical experience, establish that opioids are highly addictive and are

22     responsible for a long list of very serious adverse outcomes. The FDA warned
23     Defendants of this, and Defendants had access to scientific studies, detailed
24     prescription data, and reports of adverse events, including reports of addiction,
25     hospitalization, and death - all of which clearly described the harm from long-term
26     opioid use and that patients were suffering from addiction, overdose, and death in
27     alarming numbers. More recently, the FDA and CDC have issued
28     pronouncements, based on medical evidence, that conclusively expose the falsity


                                              91
                                           COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 92 of 159 Page ID #:92




 1     of Defendants' misrepresentations, and Endo and Purdue have recently entered
 2     agreements in New York prohibiting them from making some of the same
 3     misrepresentations described in this Complaint.
 4           213. At all times relevant to this Complaint, the Manufacturer Defendants
 5     took steps to avoid detection of and to deceptively conceal their deceptive
 6     marketing and unlawful, unfair, and deceptive conduct. For example, the
 7     Manufacturer Defendants disguised their role in the deceptive marketing of
 8     chronic opioid therapy by funding and working through third parties like Front
 9     Groups and KOLs. The Manufacturer Defendants purposefully hid behind the
10     assumed credibility of these individuals and organizations and relied on them to
11     vouch for the accuracy and integrity of the Manufacturer Defendants' false and
12     deceptive statements about the risks and benefits of long-term opioid use for
13     chronic pain. Defendants also never disclosed their role in shaping, editing, and
14     approving the content of information and materials disseminated by these third
15     parties. The Manufacturer Defendants exerted considerable influence on these
16     promotional and "educational" materials in emails, correspondence, and meetings
17     with KOLs, Front Groups, and public relations companies that were not, and have
18     not yet become, public. For example, PainKnowledge.org, which is run by the
19     NIPC, did not disclose Endo's involvement. Other Manufacturer Defendants, such
20     as Purdue and Janssen, ran similar websites that masked their own role.
21           214. Finally, the Manufacturer Defendants manipulated their promotional
22     materials and the scientific literature to make it appear that these documents were
23     accurate, truthful, and supported by objective evidence when they were not. The
24     Manufacturer Defendants distorted the meaning or import of studies they cited and
25     offered them as evidence for propositions the studies did not support. The
26     Manufacturer Defendants invented "pseudoaddiction" and promoted it to an
27     unsuspecting medical community. The Manufacturer Defendants provided the
28     medical community with false and misleading information about ineffectual


                                             92
                                          COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 93 of 159 Page ID #:93




 1     strategies to avoid or control opioid addiction. The Manufacturer Defendants
 2     recommended to the medical community that dosages be increased, without
 3     disclosing the risks. The Manufacturer Defendants spent millions of dollars over a
 4     period of years on a misinformation campaign aimed at highlighting opioids'
 5     alleged benefits, disguising the risks, and promoting sales.
 6     G.    The Distributor Defendants Unlawful Distribution of Opioids
 7           215. The Distributor Defendants owe a duty under federal law (21 U.S.C. §
 8     823, 21 CFR 1301.74) to monitor, detect, investigate, refuse to fill, and report
 9     suspicious orders of prescription opioids as well as those orders which the
10     Distributor Defendants knew or should have known were likely to be diverted.
11           216. The foreseeable harm from a breach of these duties is the diversion of
12     prescription opioids for nonmedical purposes.
13           217. Each Distributor Defendant repeatedly and purposefully breached its
14     duties under state and federal law. Such breaches are a direct and proximate causes
15     of the widespread diversion of prescription opioids for nonmedical purposes.
16           218. The unlawful diversion of prescription opioids is a direct and
17     proximate cause of the opioid epidemic, prescription opioid abuse, addiction,
18     morbidity and mortality.
19           219. The Distributor Defendants' intentionally continued their conduct, as
20     alleged herein, with knowledge that such conduct was creating the opioid epidemic
21     and causing the damages alleged herein.
22           1.    The Distributor Defendants Have a Duty under Federal Law to
23                 Guard Against, and Report, Unlawful Diversion and to Report
24                 and Prevent Suspicious Orders.
25          220.   Opioids are a controlled substance. These "Schedule II" drugs are
26     controlled substances with a "high potential for abuse." 21 U.S.C. §§ 812(b),
27     812(2)(A)-(C).
28


                                             93
                                          COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 94 of 159 Page ID #:94




 1          221.    Each Distributor Defendant was required to register with the DEA,
 2     pursuant to the federal Controlled Substance Act. See 21 U.S.C. § 823(b), (e); 28
 3     C.F.R. § 0.100. Each Distributor Defendant is a "registrant" as a wholesale
 4     distributor in the chain of distribution of Schedule II controlled substances with a
 5     duty to comply with all security requirements imposed under that statutory
 6     scheme.
 7          222.    Each Distributor Defendant has an affirmative duty under federal law
 8     to act as a gatekeeper guarding against the diversion of the highly addictive,
 9     dangerous opioid drugs. Federal law requires that Distributors of Schedule II
10     drugs, including opioids, must maintain "effective control against diversion of
11     particular controlled substances into other than legitimate medical, scientific, and
12     industrial channels." 21 U.S.C. §§ 823(b)(1).
13          223.    Federal regulations impose a non-delegable duty upon wholesale drug
14     distributors to "design and operate a system to disclose to the registrant suspicious
15     orders of controlled substances. The registrant [distributor] shall inform the Field
16     Division Office of the Administration in his area of suspicious orders when
17     discovered by the registrant. Suspicious orders include orders of unusual size,
18     orders deviating substantially from a normal pattern, and orders of unusual
19     frequency." 21 C.F.R. § 1301.74(b).
20           224. "Suspicious orders” include orders of an unusual size, orders of
21     unusual frequency or orders deviating substantially from a normal pattern. See 21
22     CFR 1301.74(b). These criteria are disjunctive and are not all inclusive. For
23     example, if an order deviates substantially from a normal pattern, the size of the
24     order does not matter and the order should be reported as suspicious. Likewise, a
25     wholesale distributor need not wait for a normal pattern to develop over time
26     before determining whether a particular order is suspicious. The size of an order
27     alone, regardless of whether it deviates from a normal pattern, is enough to trigger
28     the wholesale distributor's responsibility to report the order as suspicious. The


                                              94
                                           COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 95 of 159 Page ID #:95




 1     determination of whether an order is suspicious depends not only on the ordering
 2     patterns of the particular customer but also on the patterns of the entirety of the
 3     wholesale distributor's customer base and the patterns throughout the relevant
 4     segment of the wholesale distributor industry.
 5              225. In addition to reporting all suspicious orders, distributors must also
 6     stop shipment on any order which is flagged as suspicious and only ship orders
 7     which were flagged as potentially suspicious if, after conducting due diligence, the
 8     distributor can determine that the order is not likely to be diverted into illegal
 9     channels. See Southwood Pharm., Inc., 72 Fed. Reg. 36,487, 36,501 (Drug Enf't
10     Admin. July 3, 2007); Masters Pharmaceutical, Inc. v. Drug Enforcement
11     Administration, No. 15-11355 (D.C. Cir. June 30, 2017). Regardless, all flagged
12     orders must be reported. Id.
13              226. These prescription drugs are regulated for the purpose of providing a
14     "closed" system intended to reduce the widespread diversion of these drugs out of
15     legitimate channels into the illicit market, while at the same time providing the
16     legitimate drug industry with a unified approach to narcotic and dangerous drug
17     control.201
18              227. Different entities supervise the discrete links in the chain that separate
19     a consumer from a controlled substance. Statutes and regulations define each
20     participant's role and responsibilities.202
21
22
23     201
          1970 U.S.C.C.A.N. 4566, 4571-72.
       202
          Brief for Healthcare Distribution Management Association and National Association of Chain Drug Stores as
24     Amici Curiae in Support of Neither Party, Masters Pharm., Inc. v. U.S. Drug Enf’t Admin. (No.15-1335) (D.C. Cir.
       Apr. 4, 2016), 2016 WL 1321983, at *22 [hereinafter Brief for HDMA and NACDS]. The Healthcare Distribution
25     Management Association (HDMA or HMA)-now known as the Healthcare Distribution Alliance (HDA)-is a
       national, not-for-profit trade association that represents the nation's primary, full-service healthcare distributors
26     whose membership includes, among others: AmerisourceBergen Drug Corporation, Cardinal Health, Inc., and
       McKesson Corporation. See generally HDA, About, https://www.healthcaredistribution.org/about (last visited
27     Aug. 21, 2017). The National Association of Chain Drug Stores (NACDS) is a national, not-for-profit trade
       association that represents traditional drug stores and supermarkets and mass merchants with pharmacies whose
28     membership includes, among others: Walgreen Company, CVS Health, Rite Aid Corporation and Walmart. See
       generally NACDS, Mission, https://www.nacds.org/ about/mission/ (last visited Sept. 24, 2018).


                                                           95
                                                        COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 96 of 159 Page ID #:96




 1              228. As the DEA advised the Distributor Defendants in a letter to them
 2     dated September 27, 2006, wholesale distributors are "one of the key components
 3     of the distribution chain. If the closed system is to function properly, distributors
 4     must be vigilant in deciding whether a prospective customer can be trusted to
 5     deliver controlled substances only for lawful purposes. This responsibility is
 6     critical, as the illegal distribution of controlled substances has a substantial and
 7     detrimental effect on the health and general welfare of the American people."203
 8              229. The Distributor Defendants have admitted that they are responsible
 9     for reporting suspicious orders.204
10              230. The DEA sent a letter to each of the Distributor Defendants on
11     September 27, 2006, warning that it would use its authority to revoke and suspend
12     registrations when appropriate. The letter expressly states that a distributor, in
13     addition to reporting suspicious orders, has a "statutory responsibility to exercise
14     due diligence to avoid filling suspicious orders that might be diverted into other
15     than legitimate medical, scientific, and industrial channels.”205 The letter also
16     instructs that "distributors must be vigilant in deciding whether a prospective
17     customer can be trusted to deliver controlled substances only for lawful
18     purposes.”206 The DEA warns that "even just one distributor that uses its DEA
19     registration to facilitate diversion can cause enormous harm."
20              231. The DEA sent a second letter to each of the Distributor Defendants on
21     December 27, 2007.207 This letter reminds the Defendants of their statutory and
22
       203
           See Letter from Joseph T. Rannazzisi, Deputy Assistant Adm'r, Office of Diversion Control, Drug. Enf't Admin.,
23     U.S. Dep't of Justice, to Cardinal Health (Sept. 27, 2006) [hereinafter Rannazzisi Letter] ("This letter is being sent
       to every commercial entity in the United States registered with the Drug Enforcement Agency (DEA) to distribute
24     controlled substances. The purpose of this letter is to reiterate the responsibilities of controlled substance
       distributors in view of the prescription drug abuse problem our nation currently faces."), filed in Cardinal Health,
25     Inc. v. Holder, No. 1:12-cv-00185-RBW (D.D.C. Feb. 10, 2012), ECF No. 14-51.
       204
           See Brief for HDMA and NACDS, supra note 202, 2016 WL 1321983, at *4 ("[R]egulations . . . in place for
26     more than 40 years require distributors to report suspicious orders of controlled substances to DEA based on
       information readily available to them (e.g. a pharmacy’s placement of unusually frequent or large
27     orders).").
       205
           Rannazzisi Letter, supra note 203, at 2
28     206
           Id. at 1.
       207
           Id. at 2.


                                                           96
                                                        COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 97 of 159 Page ID #:97




 1     regulatory duties to "maintain effective controls against diversion" and "design and
 2     operate a system to disclose to the registrant suspicious orders of controlled
 3     substances."208 The letter further explains:
 4
 5                      The regulation also requires that the registrant inform the
                        local DEA Division Office of suspicious orders when
 6
                        discovered by the registrant. Filing a monthly report of
 7                      completed transactions (e.g., "excessive purchase report"
 8
                        or "high unity purchases") does not meet the regulatory
                        requirement to report suspicious orders. Registrants are
 9                      reminded that their responsibility does not end merely
10                      with the filing of a suspicious order report. Registrants
                        must conduct an independent analysis of suspicious
11                      orders prior to completing a sale to determine whether the
12                      controlled substances are likely to be diverted from
                        legitimate channels. Reporting an order as suspicious will
13
                        not absolve the registrant of responsibility if the registrant
14                      knew, or should have known, that the controlled
15                      substances were being diverted.
16
                        The regulation specifically states that suspicious orders
17                      include orders of unusual size, orders deviating
18                      substantially from a normal pattern, and orders of an
                        unusual frequency. These criteria are disjunctive and are
19                      not all inclusive. For example, if an order deviates
20                      substantially from a normal pattern, the size of the order
                        does not matter and the order should be reported as
21
                        suspicious. Likewise, a registrant need not wait for a
22                      "normal pattern" to develop over time before determining
23
                        whether a particular order is suspicious. The size of an
                        order alone, whether or not it deviates from a normal
24                      pattern, is enough to trigger the registrant's responsibility
25                      to report the order as suspicious. The determination of
                        whether an order is suspicious depends not only on the
26
       208
27       Letter from Joseph T. Rannazzisi, Deputy Assistant Adm'r, Office of Diversion Control, Drug. Enf't Admin, U.S.
       Dep’t of Justice, to Cardinal Health (Dec. 27, 2007), filed in Cardinal Health, Inc. v. Holder, No. 1:12-cv- 00185-
28     RBW (D.D.C. Feb. 10, 2012), ECF No. 14-8.



                                                          97
                                                       COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 98 of 159 Page ID #:98




 1                 ordering patterns of the particular customer, but also on
                   the patterns of the registrant's customer base and the
 2                 patterns throughout the segment of the regulated industry.
 3
 4                 Registrants that rely on rigid formulas to define whether
                   an order is suspicious may be failing to detect suspicious
 5                 orders. For example, a system that identifies orders as
 6                 suspicious only if the total amount of a controlled
                   substance ordered during one month exceeds the amount
 7
                   ordered the previous month by a certain percentage or
 8                 more is insufficient. This system fails to identify orders
 9                 placed by a pharmacy if the pharmacy placed unusually
                   large orders from the beginning of its relationship with the
10                 distributor. Also, this system would not identify orders
11                 as suspicious if the order were solely for one highly
                   abused controlled substance if the orders never grew
12
                   substantially. Nevertheless, ordering one highly abused
13                 controlled substance and little or nothing else deviates
14
                   from the normal pattern of what pharmacies generally
                   order.
15
16                 When reporting an order as suspicious, registrants must
                   be clear in their communication with DEA that the
17                 registrant is actually characterizing an order as suspicious.
18                 Daily, weekly, or monthly reports submitted by registrant
                   indicating "excessive purchases" do not comply with the
19
                   requirement to report suspicious orders, even if the
20                 registrant calls such reports "suspicious order reports."
21
                   Lastly, registrants that routinely report suspicious orders,
22
                   yet fill these orders without first determining that order is
23                 not being diverted into other than legitimate medical,
24                 scientific, and industrial channels, may be failing to
                   maintain effective controls against diversion. Failure to
25                 maintain effective controls against diversion is
26                 inconsistent with the public interest as that term is used in
                   21 USC 823 and 824 and may result in the revocation of
27
                   the registrant’s DEA Certificate of Registration.209
28
       209
             Id.


                                             98
                                          COMPLAINT
     Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 99 of 159 Page ID #:99




 1
 2     Finally, the DEA letter references the Revocation of Registration issued in
 3     Southwood Pharmaceuticals, Inc., 72 Fed. Reg. 36,487-01 (July 3, 2007), which
 4     discusses the obligation to report suspicious orders and “some criteria to use when
 5     determining whether an order is suspicious."210
 6              232. The Distributor Defendants admit that they "have not only statutory
 7     and regulatory responsibilities to detect and prevent diversion of controlled
 8     prescription drugs, but undertake such efforts as responsible members of
 9     society."211
10              233. The Distributor Defendants knew they were required to monitor,
11     detect, and halt suspicious orders. Industry compliance guidelines established by
12     the Healthcare Distribution Management Association, the trade association of
13     pharmaceutical distributors, explain that distributors are "[a]t the center of a
14     sophisticated supply chain" and therefore "are uniquely situated to perform due
15     diligence in order to help support the security of the controlled substances they
16     deliver to their customers." The guidelines set forth recommended steps in the
17     "due diligence" process, and note in particular: If an order meets or exceeds a
18     distributor's threshold, as defined in the distributor's monitoring system, or is
19     otherwise characterized by the distributor as an order of interest, the distributor
20     should not ship to the customer, in fulfillment of that order, any units of the
21     specific drug code product as to which the order met or exceeded a threshold or as
22     to which the order was otherwise characterized as an order of interest.212
23
24
       210
         Id.
25     211
         Amicus Curiae Brief of Healthcare Distribution Management Association in Support of Appellant Cardinal
       Health, Inc. Cardinal Health, Inc., Plaintiff-Appellant, v. U.S. Dept. Justice, et al., Defendants-Appellees., 2012
26     WL 1637016, at *2 (C.A.D.C.)(hereinafter referred to as “Brief for HDMA”)
27     212
          Healthcare Distribution Management Association (HDMA) Industry Compliance Guidelines: Reporting
       Suspicious Orders and Preventing Diversion of Controlled Substances, filed in Cardinal Health, Inc. v. Holder, No.
28     12-5061 (D.C. Cir. Mar. 7, 2012), Doc. No. 1362415 (App'x B).



                                                            99
                                                         COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 100 of 159 Page ID #:100




 1              234. Each of the Distributor Defendants sold prescription opioids,
 2   including hydrocodone and/or oxycodone, to retailers from which Defendants
 3   knew prescription opioids were likely to be diverted.
 4              235. Each Distributor Defendant owes a duty to monitor and detect
 5   suspicious orders of prescription opioids.
 6              236. Each Distributor Defendant owes a duty under federal law to
 7   investigate and refuse suspicious orders of prescription opioids.
 8              237. Each Distributor Defendant owes a duty under federal law to report
 9   suspicious orders of prescription opioids.
10              238. Each Distributor Defendant owes a duty under federal law to prevent
11   the diversion of prescription opioids into illicit markets throughout the United
12   States.
13              239. The foreseeable harm resulting from a breach of these duties is the
14   diversion of prescription opioids for nonmedical purposes and subsequent plague
15   of opioid addiction.
16              240. The foreseeable harm resulting from the diversion of prescription
17   opioids for nonmedical purposes is abuse, addiction, morbidity and mortality and
18   the damages caused thereby.
19         2. The Distributor Defendants Breached Their Duties
20               241. Because distributors handle such large volumes of controlled
21   substances and are the first major line of defense in the movement of legal
22   pharmaceutical controlled substances from legitimate channels into the illicit
23   market, it is incumbent on distributors to maintain effective controls to prevent
24   diversion of controlled substances. Should a distributor deviate from these checks
25   and balances, the closed system collapses.213
26              242. The sheer volume of prescription opioids distributed to pharmacies in
27   various areas, and/or to pharmacies from which the Distributor Defendants knew
28
     213
           See Rannazzisi Decl. ¶ 10, supra note 208.


                                                           100
                                                        COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 101 of 159 Page ID #:101




 1   the opioids were likely to be diverted, was excessive for the medical need of the
 2   community and facially suspicious. Some red flags are so obvious that no one who
 3   engages in the legitimate distribution of controlled substances can reasonably
 4   claim ignorance of them.214
 5           243. The Distributor Defendants failed to report "suspicious orders," or
 6   which the Distributor Defendants knew was likely to be diverted, to the federal
 7   authorities, including the DEA.
 8           244. The Distributor Defendants unlawfully filled suspicious orders of
 9   unusual size, orders deviating substantially from a normal pattern, and/or orders of
10   unusual frequency, and/or in areas from which the Distributor Defendants knew
11   opioids were likely to be diverted.
12           245. The Distributor Defendants breached their duty to monitor, detect,
13   investigate, refuse and report suspicious orders of prescription opiates, and/or in
14   areas from which the Distributor Defendants knew opioids were likely to be
15   diverted.
16           246. The Distributor Defendants breached their duty to maintain effective
17   controls against diversion of prescription opiates into other than legitimate
18   medical, scientific, and industrial channels.
19           247. The Distributor Defendants breached their duty to "design and operate
20   a system to disclose to the registrant suspicious orders of controlled substances"
21   and failed to inform the authorities including the DEA of suspicious orders when
22   discovered, in violation of their duties under federal law.
23           248. The Distributor Defendants breached their duty to exercise due
24   diligence to avoid filling suspicious orders that might be diverted into channels
25   other than legitimate medical, scientific and industrial channels.215
26
27   214
         Masters Pharmaceuticals, Inc., 80 Fed. Reg. 55,418-01, 55,482 (Sept. 15, 2015) (citing Holiday CVS, L.L.C.,
     d/b/a CVS/Pharmacy Nos. 219 and 5195, 77 Fed. Reg. 62,316, 62,322 (2012)).
28   215
         See Cardinal Health, Inc. v. Holder, 846 F. Supp. 2d 203, 206 (D.D.C. 2012).



                                                       101
                                                    COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 102 of 159 Page ID #:102




 1           249. The federal laws at issue here are public safety laws.
 2           250. The Distributor Defendants' violations of public safety statutes
 3   constitute prima facie evidence of negligence under State law.
 4           251. The unlawful conduct by the Distributor Defendants is purposeful and
 5   intentional. The Distributor Defendants refuse to abide by the duties imposed by
 6   federal law which are required to legally acquire and maintain a license to
 7   distribute prescription opiates.
 8           252. The Distributor Defendants acted with actual malice in breaching their
 9   duties, i.e., they have acted with a conscious disregard for the rights and safety of
10   other persons, and said actions have a great probability of causing substantial
11   harm.
12           253. The Distributor Defendants’ repeated shipments of suspicious orders,
13   over an extended period, in violation of public safety statutes, and without
14   reporting the suspicious orders to the relevant authorities demonstrates wanton,
15   willful, or reckless conduct or extreme indifference to civil obligations affecting
16   the rights of others and justifies an award of damages.
17           3.    The Distributor Defendants Have Sought to Avoid and Have
18                 Misrepresented their Compliance with their Legal Duties
19           254. The Distributor Defendants have repeatedly misrepresented their
20   compliance with their legal duties under federal law and have wrongfully and
21   repeatedly disavowed those duties in an effort to mislead regulators and the public
22   regarding the Distributor Defendants’ compliance with their legal duties.
23           255. Distributor Defendants have refused to recognize any duty beyond
24   reporting suspicious orders. In Masters Pharmaceuticals, the HDMA, a trade
25   association run by the Distributor Defendants, and the NACDS submitted amicus
26   briefs regarding the legal duty of wholesale distributors. Inaccurately denying the
27   legal duties that the wholesale drug industry has been tragically recalcitrant in
28   performing, they argued as follows:


                                            102
                                         COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 103 of 159 Page ID #:103




 1
 2              a. The Associations complained that the "DEA has required distributors
                   not only to report suspicious orders, but to investigate orders (e.g., by
 3                 interrogating pharmacies and physicians) and take action to halt
 4                 suspicious orders before they are filled."216
 5
                b. The Associations argued that, "DEA now appears to have changed its
 6                 position to require that distributors not only report suspicious orders,
 7                 but investigate and halt suspicious orders. Such a change in agency
                   position must be accompanied by an acknowledgment of the change
 8                 and a reasoned explanation for it. In other words, an agency must
 9                 display awareness that it is changing position and show that there are
                   good reasons for the new policy. This is especially important here,
10
                   because imposing intrusive obligation on distributors threatens to
11                 disrupt patient access to needed prescription medications."217
12
                c. The Associations alleged (inaccurately) that nothing "requires
13                 distributors to investigate the legitimacy of orders, or to halt shipment
14                 of any orders deemed to be suspicious."218
15
                d. The Association complained that the purported "practical infeasibility
16                 of requiring distributors to investigate and halt suspicious orders (as
17
                   well as report them) underscores the importance of ensuring that DEA
                   has complied with the APA before attempting to impose such
18                 duties."219
19
                e. The Associations alleged (inaccurately) that "DEA’s regulations
20                 []sensibly impose[] a duty on distributors simply to report suspicious
21                 orders, but left it to DEA and its agents to investigate and halt
                   suspicious orders."220
22
23              f. Also, inaccurately, the Associations argued that, "[i]mposing a duty
24                 on distributors – which lack the patient information and the necessary
                   medical expertise - to investigate and halt orders may force
25
26
     216
         Brief for HDMA and NACDS, supra note 202, 2016 WL 1321983, at *4-5.
27   217
         Id. at *8 (citations and quotation marks omitted)
     218
         Id. at *14
28   219
         Id. at *2
     220
         Id. at *24-25


                                                    103
                                                 COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 104 of 159 Page ID #:104




 1                    distributors to take a shot-in-the-dark approach to complying with
                      DEA's demands."221
 2
 3           256. The positions taken by the trade groups are emblematic of the position
 4   taken by the Distributor Defendants in a futile attempt to deny their legal
 5   obligations to prevent diversion of the dangerous drugs.222
 6           257. The Court of Appeals for the District of Columbia recently issued its
 7   opinion affirming that a wholesale drug distributor does, in fact, have duties
 8   beyond reporting. Masters Pharm., Inc. v. Drug Enf’t Admin., 861 F.3d 206 (D.C.
 9   Cir. 2017). The D.C. Circuit Court upheld the revocation of Master
10   Pharmaceutical's license and determined that DEA regulations require that in
11   addition to reporting suspicious orders, distributors must "decline to ship the order,
12   or conduct some 'due diligence' and-if it is able to determine that the order is not
13   likely to be diverted into illegal channels-ship the order." Id. at 212. Master
14   Pharmaceutical was in violation of legal requirements because it failed to conduct
15   necessary investigations and filled suspicious orders. Id. at 218-19, 226. A
16   distributor's investigation must dispel all the red flags giving rise to suspicious
17   circumstance prior to shipping a suspicious order. Id. at 226. The Circuit Court
18   also rejected the argument made by the HDMA and NACDS (quoted above), that,
19   allegedly, the DEA had created or imposed new duties. Id. at 220.
20           258. Wholesale Distributor McKesson has recently been forced to
21   specifically admit to breach of its duties to monitor, report, and prevent suspicious
22   orders. Pursuant to an Administrative Memorandum of Agreement ("2017
23   Agreement") entered into between McKesson and the DEA in January 2017,
24   McKesson admitted that, at various times during the period from January 1, 2009
25   through the effective date of the Agreement (January 17, 2017) it "did not identify
26
     221
        Id. at *26.
27   222
        See Brief for HDMA, supra note 211, 2012 WL 1637016, at *3 (arguing the wholesale distributor
     industry "does not know the rules of the road because” they claim (inaccurately) that the “DEA has not adequately
28   explained them”).



                                                        104
                                                     COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 105 of 159 Page ID #:105




 1   or report to [the] DEA certain orders placed by certain pharmacies which should
 2   have been detected by McKesson as suspicious based on the guidance contained in
 3   the DEA Letters."223 Further, the 2017 Agreement specifically finds that
 4   McKesson "distributed controlled substances to pharmacies even though those
 5   McKesson Distribution Centers should have known that the pharmacists practicing
 6   within those pharmacies had failed to fulfill their corresponding responsibility to
 7   ensure that controlled substances were dispensed pursuant to prescriptions issued
 8   for legitimate medical purposes by practitioners acting in the usual course of their
 9   professional practice, as required by 21 C.F.R § 1306.04(a)."224 McKesson
10   admitted that, during this time period, it "failed to maintain effective controls
11   against diversion of particular controlled substances into other than legitimate
12   medical, scientific and industrial channels by sales to certain of its customers in
13   violation of the CSA and the CSA's implementing regulations, 21 C.F.R. Part 1300
14   et seq., at the McKesson Distribution Centers."
15           259. The 2017 Memorandum of Agreement followed a 2008 Settlement
16   Agreement in which McKesson also admitted failure to report suspicious orders of
17   controlled substances to the DEA.225 In the 2008 Settlement Agreement,
18   McKesson "recognized that it had a duty to monitor its sales of all controlled
19   substances and report suspicious orders to DEA," but had failed to do so.226 The
20   2017 Memorandum of Agreement documents that McKesson continued to breach
21   its admitted duties by "fail[ing] to properly monitor its sales of controlled
22   substances and/or report suspicious orders to DEA, in accordance with
23
24
25
26
     223
           Administrative Memorandum of Agreement between the U.S. Dep't of Justice, the Drug Enf't Admin.,
27    and the McKesson Corp. (Jan. 17, 2017), https://www.justice.gov/opa/press-release/file/928476/download.
      224
           Id. at 4.
28   225
          Id.
     226
          Id.


                                                       105
                                                    COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 106 of 159 Page ID #:106




 1   McKesson's obligations."227 As a result of these violations, McKesson was fined
 2   and required to pay to the United States $150,000,000.228
 3           260. Even though McKesson had been sanctioned in 2008 for failure to
 4   comply with its legal obligations regarding controlling diversion and reporting
 5   suspicious orders, and even though McKesson had specifically agreed in 2008 that
 6   it would no longer violate those obligations, McKesson continued to violate the
 7   laws in contrast to its written agreement not to do so.
 8           261. Because of the Distributor Defendants’ refusal to abide by their legal
 9   obligations, the DEA has repeatedly taken administrative action to attempt to force
10   compliance. For instance, in May 2014, the United States Department of Justice,
11   Office of the Inspector General, Evaluation and Inspections Divisions, reported
12   that the DEA issued final decisions in 178 registrant actions between 2008 and
13   2012.229 The Office of Administrative Law Judges issued a recommended
14   decision in a total of 117 registrant actions before the DEA issued its final
15   decision, including 76 actions involving orders to show cause and 41 actions
16   involving immediate suspension orders.230 These actions include the following:
17
18               a. On April 24, 2007, the DEA issued an Order to Show Cause and
                    Immediate Suspension Order against the AmerisourceBergen Orlando,
19                  Florida distribution center ("Orlando Facility") alleging failure to
20                  maintain effective controls against diversion of controlled substances.
                    On June 22, 2007, AmerisourceBergen entered into a settlement that
21
                    resulted in the suspension of its DEA registration;
22
23
24
     227
         Id.; see also Settlement Agreement and Release between the U.S. and McKesson Corp., at 5 (Jan. 17, 2017)
25   [hereinafter 2017 Settlement Agreement and Release] ("McKesson acknowledges that, at various times during
     the Covered Time Period [2009-2017], it did not identify or report to DEA certain orders placed by certain
26   pharmacies, which should have been detected by McKesson as suspicious, in a manner fully consistent with the
     requirements set forth in the 2008 MOA."), https://www.justice.gov/opa/press-release/file/928471/download.
27   228
         See 2017 Settlement Agreement and Release, supra note 227, at 6.
     229
         Evaluation and Inspections Div., Office of the Inspector Gen., U.S. Dep't of Justice, The Drug Enforcement
28   Administration’s Adjudication of Registrant Actions (2014), https://oig.justice.gov/reports/2014/e1403.pdf.
     230
         Id.


                                                      106
                                                   COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 107 of 159 Page ID #:107




 1          b. On November 28, 2007, the DEA issued an Order to Show Cause
               and Immediate Suspension Order against the Cardinal Health
 2             Auburn, Washington Distribution Center ("Auburn Facility") for
 3             failure to maintain effective controls against diversion of hydrocodone;
 4
            c. On December 5, 2007, the DEA issued an Order to Show Cause
 5             and Immediate Suspension Order against the Cardinal Health
 6             Lakeland, Florida Distribution Center ("Lakeland Facility") for
               failure to maintain effective controls against diversion of
 7             hydrocodone;
 8
            d. On December 7, 2007, the DEA issued an Order to Show Cause
 9
               and Immediate Suspension Order against the Cardinal Health
10             Swedesboro, New Jersey Distribution Center ("Swedesboro
11             Facility") for failure to maintain effective controls against diversion of
               hydrocodone;
12
13          e. On January 30, 2008, the DEA issued an Order to Show
               Cause and Immediate Suspension Order against the
14
               Cardinal Health Stafford, Texas Distribution Center
15             ("Stafford Facility") for failure to maintain effective controls
16
               against diversion of hydrocodone;

17          f. On May 2, 2008, McKesson Corporation entered into an
18             Administrative Memorandum of Agreement ("2008 MOA") with the
               DEA which provided that McKesson would "maintain a compliance
19             program designed to detect and prevent the diversion of controlled
20             substances, inform DEA of suspicious orders required by 21 C.F.R.§
               1301.74(b), and follow the procedures established by its Controlled
21
               Substance Monitoring Program";
22
23          g. September 30, 2008, Cardinal Health entered into a Settlement and
               Release Agreement and Administrative Memorandum of Agreement
24             with the DEA related to its Auburn Facility, Lakeland Facility,
25             Swedesboro Facility and Stafford Facility. The document also
               referenced allegations by the DEA that Cardinal failed to maintain
26
               effective controls against the diversion of controlled substances at
27             its distribution facilities located in McDonough, Georgia
28
               ("McDonough Facility"), Valencia, California ("Valencia Facility")
               and Denver, Colorado ("Denver Facility");

                                         107
                                      COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 108 of 159 Page ID #:108




 1               h. On February 2, 2012, the DEA issued an Order to Show Cause and
                    Immediate Suspension Order against the Cardinal Health Lakeland,
 2                  Florida Distribution Center ("Lakeland Facility") for failure to
 3                  maintain effective controls against diversion of oxycodone;
 4
                 i. On December 23, 2016, Cardinal Health agreed to pay a $44 million
 5                  fine to the DEA to resolve the civil penalty portion of the
 6                  administrative action taken against its Lakeland, Florida Distribution
                    Center; and
 7
 8               j. On January 5, 2017, McKesson Corporation entered into an
                    Administrative Memorandum Agreement with the DEA wherein it
 9
                    agreed to pay a $150 million civil penalty for violation of the 2008
10                  MOA as well as failure to identify and report suspicious orders at its
11                  facilities in Aurora CO, Aurora IL, Delran NJ, LaCrosse WI, Lakeland
                    FL, Landover MD, La Vista NE, Livonia MI, Methuen MA, Sante Fe
12                  Springs CA, Washington Courthouse OH and West Sacramento CA.
13
14           262. Rather than abide by their non-delegable duties under public safety
15   laws, the Distributor Defendants, individually and collectively through trade
16   groups in the industry, pressured the U.S. Department of Justice to “halt”
17   prosecution and lobbied Congress to strip the DEA of its ability to immediately
18   suspend distributor registrations. The result was a “sharp drop in enforcement
19   actions" and the passage of the "Ensuring Patient Access and Effective Drug
20   Enforcement Act" which, ironically, raised the burden for the DEA to revoke
21   a distributor's license from "imminent harm" to "immediate harm" and provided
22   the industry the right to "cure" any violations of law before a suspension order can
23   be issued.231
24   231
        See Lenny Bernstein & Scott Higham, Investigation: The DEA Slowed Enforcement While the Opioid Epidemic
     Grew Out of Control, Wash. Post, Oct. 22, 2016,
25   https://www.washingtonpost.com/investigations/the-dea-slowed-enforcement-while-the-opioid-epidemic-grew-out-of-
     control/2016/10/22/aea2bf8e-7f71-11e6-8d13-d7c704ef9fd9_story.html?utm_term=.acdd82febb52.html; Lenny Bernstein
26   & Scott Higham, Investigation: U.S. Senator Calls for Investigation of DEA Enforcement Slowdown Amid Opioid
     Crisis, Wash. Post, Mar. 6, 2017, https://www.washingtonpost.com/investigations/us-senator-calls-for-
27   investigation-of-dea-enforcement-slowdown/2017/03/06/5846ee60-028b-11e7-b1e9-
     a05d3c21f7cf_story.html?utm_term=.1c257a985321; Eric Eyre, DEA Agent: “We Had No Leadership” in W
28   Amid Flood of Pain Pills, Charleston Gazette-Mail, Feb. 18, 2017,
     http://www.wvgazettemail.com/news/20170218/dea-agent-we-had-no-leadership-in-wv-amid-flood-of-pain-pills-.


                                                      108
                                                   COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 109 of 159 Page ID #:109




 1           263. In addition to taking actions to limit regulatory prosecutions and
 2   suspensions, the Distributor Defendants undertook to deceptively convince the
 3   public that they were complying with their legal obligations, including those
 4   imposed by licensing regulations. Through such statements, the Distributor
 5   Defendants attempted to assure the public they were working to curb the opioid
 6   epidemic.
 7           264. For example, a Cardinal Health executive claimed that it uses
 8   "advanced analytics" to monitor its supply chain, and represented that it was being
 9   "as effective and efficient as possible in constantly monitoring, identifying, and
10   eliminating any outside criminal activity."232 Given the sales volumes and the
11   company's history of violations, this executive was either not telling the truth, or,
12   if Cardinal Health had such a system, it ignored the results.
13           265. Similarly, Defendant McKesson publicly stated that it has a "best-in-
14   class controlled substance monitoring program to help identify suspicious orders,"
15   and claimed it is "deeply passionate about curbing the opioid epidemic in our
16   country."233 Again, given McKesson's historical conduct, this statement is either
17   false, or the company ignored outputs of the monitoring program.
18           266. By misleading the public about the effectiveness of their controlled
19   substance monitoring programs, the Distributor Defendants successfully concealed
20   the facts sufficient to arouse suspicion of the claims that the Plaintiffs now assert.
21           267. The wrongful actions and omissions of the Distributor Defendants
22   which have caused the diversion of opioids and which have been a substantial
23
24
25   232
         Lenny Bernstein et al., How Drugs Intended for Patients Ended Up in the Hands of Illegal Users: “No One Was
     Doing Their Job,” Wash. Post, Oct. 22, 2016, https://www.washingtonpost.com/investigations/how-drugs-intended-
26   for-patients-ended-up-in-the-hands-of-illegal-users-no-one-was-doing-their-job/2016/10/22/10e79396-30a7-11e6-
     8ff7-7b6c1998b7a0_story.html?utm_term=.ae3cff64bd5a
27   233
         Scott Higham et al., Drug Industry Hired Dozens of Officials from the DEA as the Agency Tried to Curb Opioid
     Abuse, Wash. Post, Dec. 22, 2016, https://www.washingtonpost.com/investigations/key-officials-switch-sides-from-
28   dea-to-pharmaceutical-industry/2016/12/22/55d2e938-c07b-11e6-b527-949c5893595e_story.html.



                                                      109
                                                   COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 110 of 159 Page ID #:110




 1   contributing factor to and/or proximate cause of the opioid crisis are alleged
 2   in greater detail in Plaintiffs’ racketeering allegations below.
 3         268. The Distributor Defendants have abandoned their duties imposed
 4   under federal law, taken advantage of a lack of DEA law enforcement, and
 5   abused the privilege of distributing controlled substances.
 6
           4.     The Manufacturer Defendants’ Unlawful Failure to Prevent
 7
                  Diversion and Monitor, Report, and Prevent Suspicious Orders
 8
           269. The same legal duties to prevent diversion, and to monitor, report, and
 9
     prevent suspicious orders of prescription opioids that were incumbent upon the
10
     Distributor Defendants were also legally required of the Manufacturer Defendants
11
     under federal law.
12
           270. Like the Distributor Defendants, the Manufacturer Defendants were
13
     required to register with the DEA to manufacture schedule II controlled
14
     substances, like prescription opioids. See 21 U.S.C. § 823(a). A requirement of
15
     such registration is the:
16
17                maintenance of effective controls against diversion of
                  particular controlled substances and any controlled
18
                  substance in schedule I or II compounded therefrom
19                into other than legitimate medical, scientific, research,
20
                  or industrial channels, by limiting the importation and
                  bulk manufacture of such controlled substances to a
21                number of establishments which can produce an
22                adequate and uninterrupted supply of these substances
                  under adequately competitive conditions for legitimate
23                medical, scientific, research, and industrial purposes . .
24
25
            21 USCA § 823(a)(1) (emphasis added).

26
27
28


                                           110
                                        COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 111 of 159 Page ID #:111




 1         271. Additionally, as "registrants" under Section 823, the Manufacturer
 2   Defendants were also required to monitor, report, and prevent suspicious orders
 3   of controlled substances:
 4                The registrant shall design and operate a system to
                  disclose to the registrant suspicious orders of controlled
 5
                  substances. The registrant shall inform the Field Division
 6                Office of the Administration in his area of suspicious
 7                orders when discovered by the registrant. Suspicious
                  orders include orders of unusual size, orders deviating
 8                substantially from a normal pattern, and orders of
 9                unusual frequency.
10   21 C.F.R. § 1301.74. See also 21 C.F.R. § 1301.02 ("Any term used in this part
11   shall have the definition set forth in section 102 of the Act (21 U.S.C. 802) or part
12   1300 of this chapter."); 21 C.F.R. § 1300.01 ("Registrant means any person who
13   is registered pursuant to either section 303 or section 1008 of the Act (21 U.S.C.
14
     823 or 958)." Like the Distributor Defendants, the Manufacturer Defendants
15
     breached these duties.
16
           272. The Manufacturer Defendants had access to and possession of the
17
     information necessary to monitor, report, and prevent suspicious orders and to
18
     prevent diversion. The Manufacturer Defendants engaged in the practice of
19
     paying "chargebacks" to opioid distributors. A chargeback is a payment made by
20
     a manufacturer to a distributor after the distributor sells the manufacturer's
21
     product at a price below a specified rate. After a distributor sells a manufacturer's
22
     product to a pharmacy, for example, the distributor requests a chargeback from
23
     the manufacturer and, in exchange for the payment, the distributor identifies to
24
     the manufacturer the product, volume and the pharmacy to which it sold the
25
     product. Thus, the Manufacturer Defendants knew - just as the Distributor
26
     Defendants knew - the volume, frequency, and pattern of opioid orders being
27
     placed and filled. The Manufacturer Defendants built receipt of this
28


                                            111
                                         COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 112 of 159 Page ID #:112




 1   information into the payment structure for the opioids provided to the opioid
 2   distributors.
 3            273. Federal statutes and regulations are clear: just like opioid distributors,
 4   opioid manufacturers are required to "design and operate a system to disclose . .
 5   . suspicious orders of controlled substances" and to maintain "effective controls
 6   against diversion." 21 C.F.R. § 1301.74; 21 USCA § 823(a)(1).
 7            274. The Department of Justice has recently confirmed the suspicious order
 8   obligations clearly imposed by federal law upon opioid manufacturers, fining
 9   Mallinckrodt $35 million for failure to report suspicious orders of controlled
10   substances, including opioids, and for violating recordkeeping requirements.234
11            275. In the press release accompanying the settlement, the Department
12   of Justice stated: Mallinckrodt did not meet its obligations to detect and notify DEA
13   of suspicious orders of controlled substances such as oxycodone, the abuse of
14   which is part of the current opioid epidemic. These suspicious order monitoring
15   requirements exist to prevent excessive sales of controlled substances, like
16   oxycodone . . . . Mallinckrodt's actions and omissions formed a link in the chain
17   of supply that resulted in millions of oxycodone pills being sold on the street. . .
18   . "Manufacturers and distributors have a crucial responsibility to ensure that
19   controlled substances do not get into the wrong hands. . . .”235
20            276. Among the allegations resolved by the settlement, the government
21   alleged "Mallinckrodt failed to design and implement an effective system to
22   detect and report 'suspicious orders' for controlled substances - orders that are
23   unusual in their frequency, size, or other patterns . . . [and] Mallinckrodt supplied
24   distributors, and the distributors then supplied various U.S. pharmacies and pain
25
26
27   234
         Press Release, U.S. Dep't of Justice, Mallinckrodt Agrees to Pay Record $35 Million Settlement for Failure to
     Report Suspicious Orders of Pharmaceutical Drugs and for Recordkeeping Violations
28   https://www.justice.gov/opa/pr/mallinckrodt-agrees-pay-record-35-million-settlement-failure-report-suspicious-orders.
     235
         Id.


                                                        112
                                                     COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 113 of 159 Page ID #:113




 1   clinics, an increasingly excessive quantity of oxycodone pills without notifying
 2   DEA of these suspicious orders.”236
 3          277. The Memorandum of Agreement entered into by Mallinckrodt
 4   ("2017 Mallinckrodt MOA") avers "[a]s a registrant under the CSA, Mallinckrodt
 5   had a responsibility to maintain effective controls against diversion, including a
 6   requirement that it review and monitor these sales and report suspicious orders to
 7   DEA.”237
 8          278. The 2017 Mallinckrodt MOA further details the DEA's allegations
 9   regarding Mallinckrodt's failures to fulfill its legal duties as an opioid
10   manufacturer:
11
12
                    With respect to its distribution of oxycodone and
                    hydrocodone products, Mallinckrodt's alleged failure to
13                  distribute these controlled substances in a manner
                    authorized by its registration and Mallinckrodt's alleged
14                  failure to operate an effective suspicious order monitoring
                    system and to report suspicious orders to the DEA when
15                  discovered as required by and in violation of 21 C,F.R. §
                    1301.74(b). The above includes, but is not limited to
16                  Mallinckrodt's alleged failure to:
17                        i.   conduct adequate due diligence of its
                    customers;
18                        ii.  detect and report to the DEA orders of
19
                               unusual size and frequency;
                          iii. detect and report to the DEA orders deviating
20                             substantially from normal patterns including,
                               but not limited to, those identified in letters
21                             from     the     DEA      Deputy     Assistant
                               Administrator, Office of Diversion Control,
22                             to registrants dated September 27, 2006 and
                               December 27, 2007:
23                             1.     orders     that    resulted     in     a
                                      disproportionate amount of substance
24                                    which is most often abused going to a
                                      particular geographic region where
25                                    there was known diversion;
26
     236
        Id.
27   237
         Administrative Memorandum of Agreement between the United States Department of Justice, the Drug
     Enforcement Agency, and Mallinckrodt, plc. and its subsidiary Mallinckrodt, LLC (July 10, 2017),
28   https://www.justice.gov/usao-edmi/press-release/file/986026/download ("2017 Mallinckrodt MOA").



                                                   113
                                                COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 114 of 159 Page ID #:114




 1
                                         2.     orders       that      purchased       a
                                                disproportionate amount of substance
 2                                              which is most often abused compared
                                                to other products; and
 3                                       3.     orders from downstream customers to
                                                distributors who were purchasing from
 4                                              multiple different distributors, of
                                                which Mallinckrodt was aware;
 5                               iv.     use “chargeback” information from its
                                         distributors to evaluate suspicious orders.
 6                                       Chargebacks include downstream purchasing
                                         information tied to certain discounts,
 7                                       providing Mallinckrodt with data on buying
 8
                                         patterns for Mallinckrodt products; and
                                 v.      take sufficient action to prevent recurrence of
 9                                       diversion by downstream customers after
                                         receiving concrete information of diversion
10                                       of Mallinckrodt product by those
                                         downstream customers.238
11
12              279. Mallinckrodt agreed that its “system to monitor and detect suspicious
13   orders did not meet the standards outlined in letters from the DEA Deputy
14   Administrator, Office of Diversion Control, to registrants dated September 27,
15   2006 and December 27, 2007." Mallinckrodt further agreed that it "recognizes the
16   importance of the prevention of diversion of the controlled substances they
17   manufacture" and would "design and operate a system that meets the requirements
18   of 21 CFR 1301.74(b) . . . [such that it would] utilize all available transaction
19   information to identify suspicious orders of any Mallinckrodt product. Further,
20   Mallinckrodt agrees to notify DEA of any diversion and/or suspicious
21   circumstances involving any Mallinckrodt controlled substances that Mallinckrodt
22   discovers."239
23              280. Mallinckrodt acknowledged that "[a]s part of their business model
24   Mallinckrodt collects transaction information, referred to as chargeback data,
25   from their direct customers (distributors). The transaction information contains
26   data relating to the direct customer sales of controlled substances to
27
28   238
           2017 Mallinckrodt MOA, supra note 237 at pp. 2-3.
     239
           Id. at 3-4.


                                                        114
                                                     COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 115 of 159 Page ID #:115




 1   "downstream" registrants." Mallinckrodt agreed that, from this data, it would
 2   "report to the DEA when Mallinckrodt concludes that the chargeback data or other
 3   information indicates that a downstream registrant poses a risk of diversion.”240
 4               281. The same duties imposed by federal law on Mallinckrodt were
 5   imposed upon all Distributor Defendants.
 6               282. The same business practices utilized by Mallinckrodt regarding
 7   "charge backs" and receipt and review of data from opioid distributors regarding
 8   orders of opioids were utilized industry-wide among opioid manufacturers and
 9   distributors, including, upon information and belief, the other Distributor
10   Defendants.
11               283. Through, inter alia, the charge back data, the Manufacturer
12   Defendants could monitor suspicious orders of opioids.
13               284. The Manufacturer Defendants failed to monitor, report, and halt
14   suspicious orders of opioids as required by federal law.
15               285. The Manufacturer Defendants’ failures to monitor, report, and halt
16   suspicious orders of opioids were intentional and unlawful.
17               286. The Manufacturer Defendants have misrepresented their compliance
18   with federal law.
19               287. The wrongful actions and omissions of the Manufacturer Defendants
20   which have caused the diversion of opioids and which have been a substantial
21   contributing factor to and/or proximate cause of the opioid crisis are alleged in
22   greater detail in Plaintiffs’ racketeering allegations below.
23               288. The Manufacturer Defendants' actions and omissions in failing to
24   effectively prevent diversion and failing to monitor, report, and prevent suspicious
25   orders have enabled the unlawful diversion of opioids throughout the United
26   States.
27
28
     240
           Id. at p. 5


                                               115
                                            COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 116 of 159 Page ID #:116




 1           5.       Defendants’ Unlawful Conduct and Breaches of Legal Duties
 2                    Caused the Harm Alleged Herein and Substantial Damages
 3           289. As the Manufacturer Defendants' efforts to expand the market for
 4   opioids has increased so have the rates of prescription and sale of their products,
 5   and the rates of opioid-related substance abuse, hospitalization, and death among
 6   the people of the United States. The Distributor Defendants have continued to
 7   unlawfully ship these massive quantities of opioids.
 8           290. There is a "parallel relationship between the availability of
 9   prescription opioid analgesics through legitimate pharmacy channels and the
10   diversion and abuse of these drugs and associated adverse outcomes.”241
11           291. Opioid analgesics are widely diverted and improperly used, and the
12   widespread use of the drugs has resulted in a national epidemic of opioid overdose
13   deaths and addictions.242
14           292. The epidemic is "directly related to the increasingly widespread
15   misuse of powerful opioid pain medications.”243
16           293. The increased abuse of prescription painkillers along with growing
17   sales has contributed to a large number of overdoses and deaths.244
18           294. As shown above, the opioid epidemic has escalated with devastating
19   effects: substantial opiate-related substance abuse, hospitalization and death that
20   mirrors Defendants' increased distribution of opioids.
21           295. Because of the well-established relationship between the use of
22   prescription opioids and the use of non-prescription opioids, like heroin, the
23   massive distribution of opioids by Defendants has caused the opioid epidemic to
24   include heroin addiction, abuse, and death.
25
26   241
         See Dart et al., supra note 20.
     242
         Nora D. Volkow & A. Thomas McLellan, Opioid Abuse in Chronic Pain-Misconceptions and Mitigation
27   Strategies, 374 N. Eng. J. Med. 1253 (2016).
     243
         See Califf et al., supra note 23.
28   244
         See Press Release, Ctrs. For Disease Control and Prevention, U,.S. Dep’t of Health and human Servs., supra
     note 22.


                                                       116
                                                    COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 117 of 159 Page ID #:117




 1          296. Defendants repeatedly and purposefully breached their duties under
 2   federal law, and such breaches are direct and proximate causes of, and/or
 3   substantial factors leading to, the widespread diversion of prescription opioids for
 4   nonmedical purposes.
 5          297. The unlawful diversion of prescription opioids is a direct and
 6   proximate cause of, and/or substantial factor leading to, the opioid epidemic,
 7   prescription opioid abuse, addiction, morbidity and mortality in the United States.
 8   This diversion and the epidemic are direct causes of foreseeable harms to the
 9   Plaintiffs.
10          298. Defendants' unlawful conduct resulted in direct and foreseeable, past
11   and continuing, economic damages for which Plaintiffs seek relief, as alleged
12   herein, on behalf of themselves.
13
14                                 CAUSES OF ACTION
15
                              COUNT I
16
       RACKETEER INLUENCED AND CORRUPT ORGANIZATIONS ACT
17
                        18 U.S.C. 1961, et seq.
18                         (All Defendants)
19
20          299. Plaintiffs reallege and incorporate by reference all preceding
21   paragraphs and allege as follows on behalf of itself.
22          300. Plaintiffs bring this Count against the following Defendants, as
23   defined above: Purdue, Cephalon, Janssen, Endo, Mallinckrodt, Actavis,
24   McKesson, Cardinal, and AmerisourceBergen (collectively, for purposes of this
25   Count, the “RICO Defendants”)
26          301. The RICO Defendants conducted and continue to conduct their
27   business through legitimate and illegitimate means in the form of an association-
28   in-fact enterprise and/or a legal entity enterprise. At all relevant times, the RICO


                                           117
                                        COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 118 of 159 Page ID #:118




 1   Defendants were "persons" under 18 U.S.C. § 1961(3) because they are entities
 2   capable of holding, and do hold, "a legal or beneficial interest in property."
 3         302. Section 1962(c) of RICO makes it unlawful "for any person employed
 4   by or associated with any enterprise engaged in, or the activities of which affect,
 5   interstate or foreign commerce, to conduct or participate, directly or indirectly, in
 6   the conduct of such enterprise's affairs through a pattern of racketeering activity or
 7   collection of unlawful debt." 18 U.S.C. § 1962(c); United States v. Turkette, 452
 8   U.S. 576, 580 (1981).
 9         303. The term "enterprise" is defined as including "any individual,
10   partnership, corporation, association, or other legal entity, and any union or group
11   of individuals associated in fact although not a legal entity." 18 U.S.C. § 1961(4);
12   Turkette, 452 U.S. at 580; Boyle v. U.S., 556 U.S. 938, 944 (2009). The definition
13   of "enterprise" in Section 1961(4) includes legitimate and illegitimate enterprises
14   within its scope. Specifically, the section "describes two separate categories of
15   associations that come within the purview of an 'enterprise' -- the first
16   encompassing organizations such as corporations, partnerships, and other 'legal
17   entities,' and the second covering 'any union or group of individuals associated in
18   fact although not a legal entity.'" Turkette, 452 U.S. at 577. The second category is
19   not a more generalized description of the first. Id.
20         304. For over a decade, the RICO Defendants aggressively sought to
21   bolster their revenue, increase profit, and grow their share of the prescription
22   painkiller market by unlawfully and surreptitiously increasing the volume of
23   opioids they sold. However, the RICO Defendants are not permitted to engage in a
24   limitless expansion of their market through the unlawful sales of regulated
25   painkillers. As "registrants," the RICO Defendants operated and continue to
26   operate within the "closed-system" created under the Controlled Substances Act,
27   21 U.S.C. § 821, et seq. (the "CSA"). The CSA restricts the RICO Defendants'
28   ability to manufacture or distribute Schedule II substances like opioids by


                                            118
                                         COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 119 of 159 Page ID #:119




 1   requiring them to: (1) register to manufacture or distribute opioids; (2) maintain
 2   effective controls against diversion of the controlled substances that they
 3   manufacturer or distribute; (3) design and operate a system to identify suspicious
 4   orders of controlled substances, halt such unlawful sales, and report them to the
 5   DEA; and (4) make sales within a limited quota set by the DEA for the overall
 6   production of Schedule II substances like opioids.
 7           305. The closed-system created by the CSA, including the establishment of
 8   quotas, was specifically intended to reduce or eliminate the diversion of Schedule
 9   II substances like opioids from "legitimate channels of trade" to the illicit market
10   by controlling the quantities of the basic ingredients needed for the manufacture of
11   [controlled substances].”245
12           306. Finding it impossible to legally achieve their ever increasing sales
13   ambitions, members of the Opioid Diversion Enterprise (as defined below)
14   systematically and fraudulently violated their statutory duty to maintain effective
15   controls against diversion of their drugs, to design and operate a system to identify
16   suspicious orders of their drugs, to halt unlawful sales of suspicious orders, and to
17   notify the DEA of suspicious orders.246 As discussed in detail below, through the
18   RICO Defendants' scheme, members of the Opioid Diversion Enterprise
19   repeatedly engaged in unlawful sales of painkillers which, in turn, artificially and
20   illegally increased the annual production quotas for opioids allowed by the
21   DEA.247 In doing so, the RICO Defendants allowed hundreds of millions of pills
22   to enter the illicit market which allowed them to generate significant profits.
23           307. Defendants' illegal scheme was hatched by an association-in-fact
24   enterprise between the Manufacturer Defendants and the Distributor Defendants,
25   and executed in perfect harmony by each of them. In particular, each of the RICO
26
     245
         1970 U.S.C.C.A.N. 4566 at 5490; see also Testimony of Joseph T. Rannazzisi before the Caucus on International
27   Narcotics Control, United States Senate, May 5, 2015 (available at
     https://www.drugcaucus.senate.gov/sites/default/files/Rannazzisi%20Testimony_0.pdf)
28   246
         21 U.S.C. § 823(a)(1), (b)(1); 21 C.F.R. § 1301.74(b)-(c).
     247
         21 C.F.R. § 1303.11(b); 21 C.F.R. § 1303.23.


                                                        119
                                                     COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 120 of 159 Page ID #:120




 1   Defendants were associated with, and conducted or participated in, the affairs of
 2   the RICO enterprise (defined below and referred to collectively as the "Opioid
 3   Diversion Enterprise"), whose purpose was to engage in the unlawful sales of
 4   opioids, and deceive the public and federal and state regulators into believing that
 5   the RICO Defendants were faithfully fulfilling their statutory obligations. The
 6   RICO Defendants' scheme allowed them to make billions in unlawful sales of
 7   opioids and, in turn, increase and/or maintain high production quotas with the
 8   purpose of ensuring unlawfully increasing revenues, profits, and market share. As
 9   a direct result of the RICO Defendants' fraudulent scheme, course of conduct, and
10   pattern of racketeering activity, they were able to extract billions of dollars of
11   revenue from the addicted American public, while entities like the Plaintiffs
12   experienced millions of dollars of injury caused by the reasonably foreseeable
13   consequences of the prescription opioid addiction epidemic. As explained in detail
14   below, the RICO Defendants' misconduct violated Section 1962(c) and Plaintiffs
15   are entitled to treble damages for their injuries under 18 U.S.C. § 1964(c).
16            308. Alternatively, the RICO Defendants were members of a legal entity
17   enterprise within the meaning of 18 U.S.C. § 1961(4), through which the RICO
18   Defendants conducted their pattern of racketeering activity in this jurisdiction and
19   throughout the United States. Specifically, the Healthcare Distribution Alliance
20   (the "HDA")248 is a distinct legal entity that satisfies the definition of a RICO
21   enterprise. The HDA is a non-profit corporation formed under the laws of the
22   District of Columbia and doing business in Virginia. As a non-profit corporation,
23   HDA qualifies as an "enterprise" within the definition set out in 18 U.S.C. §
24   1961(4) because it is a corporation and a legal entity.
25            309. On information and belief, each of the RICO Defendants is a
26   member, participant, and/or sponsor of the HDA and utilized the HDA to
27
28   248
        Health Distribution Alliance, History, Health Distribution Alliance, (last accessed on Sept. 24, 2018
     https://www.healthcaredistribution.org/about/hda-history.


                                                         120
                                                      COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 121 of 159 Page ID #:121




 1   conduct the Opioid Diversion Enterprise and to engage in the pattern of
 2   racketeering activity that gives rise to the Count.
 3           310. Each of the RICO Defendants is a legal entity separate and
 4   distinct from the HDA. And, the HDA serves the interests of distributors and
 5   manufacturers beyond the RICO Defendants. Therefore, the HDA exists
 6   separately from the Opioid Diversion Enterprise, and each of the RICO
 7   Defendants exists separately from the HDA. Therefore, the HDA may serve as a
 8   RICO enterprise.
 9           311. The legal and association-in-fact enterprises alleged in the previous
10   and subsequent paragraphs were each used by the RICO Defendants to conduct
11   the Opioid Diversion Enterprise by engaging in a pattern of racketeering activity.
12   Therefore, the legal and association- in-fact enterprises alleged in the previous
13   and subsequent paragraphs are pleaded in the alternative and are collectively
14   referred to as the "Opioid Diversion Enterprise."
15                                   The Opioid Diversion Enterprise
16           312. Recognizing that there is a need for greater scrutiny over controlled
17   substances due to their potential for abuse and danger to public health and safety,
18   the United States Congress enacted the Controlled Substances Act in 1970.249
19   The CSA and its implementing regulations created a closed-system of
20   distribution for all controlled substances and listed chemicals.250 Congress
21   specifically designed the closed chain of distribution to prevent the diversion of
22   legally produced controlled substances into the illicit market.251 As reflected in
23   comments from United States Senators during deliberation on the CSA, the
24   "[CSA] is designed to crack down hard on the narcotics pusher and the illegal
25
26
27   249
         H.R. Rep. No. 91-1444, 1970 U.S.C.C.A.N. at 4566.
     250
         Id.
28   251
         Gonzalez v. Raich, 545 U.S. 1, 12-14 (2005); 21 U.S.C. § 801(20; 21 U.S.C. §§ 821-824, 827, 880; U.S.C. §§
     821-824, 827, 880; H.R. Rep. No. 91-1444, 1970 U.S.C.C.A.N. 4566, 4572 (Sept. 10, 1970).


                                                      121
                                                   COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 122 of 159 Page ID #:122




 1   diverters of pep pills and goof balls.”252 Congress was concerned with the
 2   diversion of drugs out of legitimate channels of distribution when it enacted the
 3   CSA and acted to halt the "widespread diversion of [controlled substances] out of
 4   legitimate channels into the illegal market.”253 Moreover, the closed-system was
 5   specifically designed to ensure that there are multiple ways of identifying and
 6   preventing diversion through active participation by registrants within the drug
 7   delivery chain.254 All registrants, manufacturers and distributors alike, must adhere
 8   to the specific security, recordkeeping, monitoring and reporting requirements
 9   that are designed to identify or prevent diversion.255 When registrants at any
10   level fail to fulfill their obligations, the necessary checks and balances
11   collapse.256 The result is the scourge of addiction that has occurred.
12           313. In 2006 and 2007, the DEA issued multiple letters to the Distributor
13   Defendants reminding them of their obligation to maintain effective controls
14   against diversion of particular controlled substances, design and operate a system
15   to disclose suspicious orders, and to inform the DEA of any suspicious orders.257
16   The DEA also published suggested questions that a distributor should ask prior to
17   shipping controlled substances, in order to “know their customers.”258 Central to
18   the closed-system created by the CSA was the directive that the DEA
19   determine quotas of each basic class of Schedule I and II controlled substances
20
21   252
         See H.R. Rep. No. 91-1444, 1970 U.S.C.C.A.N. at 4566; 116 Cong. Rec. 977-78 (Comments of Sen. Dodd, Jan
     23, 1970).
22   253
         See Testimony of Joseph T. Rannazzisi before the Caucus on International Narcotics Control, United States
     Senate, May 5,             2015 (available          at
23   https://www.drugcaucus.senate.gov/sites/default/files/Rannazzisi%20Testimony_0.pdf).
     254
         See Statement of Joseph T. Rannazzisi before the Caucus on International Narcotics Control United States
24   Senate, July     18,      2012 (available
     athttps://www.justice.gov/sites/default/files/testimonies/witnesses/attachments/07/18/12/07-18-12-dea-
25   rannazzisi.pdf).
     255
         Id.
26   256
         Joseph T. Rannazzisi Decl. at 10, supra note 208.
     257
         Joseph T. Rannazzisi, In Reference to Registration # RC0183080 (September 27, 2006); Joseph T..Rannazzisi, In
27   Reference to Registration # RC0183080 (December 27, 2007).
     258
         Suggested Questions a Distributor should ask prior to shipping controlled substances, Drug
28   Enforcement Administration (available at
     https://www.deadiversion.usdoj.gov/mtgs/pharm_industry/14th_pharm/levinl_ques.pdf).


                                                       122
                                                    COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 123 of 159 Page ID #:123




 1   each year. The quota system was intended to reduce or eliminate diversion from
 2   "legitimate channels of trade" by controlling the "quantities of the basic
 3   ingredients needed for the manufacture of [controlled substances], and the
 4   requirement of order forms for all transfers of these drugs."259 When evaluating
 5   production quotas, the DEA was instructed to consider the following information:
 6
 7               a. Information provided by the Department of Health and Human
                     Services;
 8
 9               b. Total net disposal of the basic class by all manufacturers;
10
                 c. Trends in the national rate of disposal of the basic class;
11
12               d. An applicant’s production cycle and current inventory position;

13               e. Total actual or estimated inventories of the class and of all substances
14                   manufactured from the class and trends in inventory accumulation;
                     and
15
16               f. Other factors such as: changes in the currently accepted medical use
17                   of substances manufactured for a basic class; the economic and
                     physical availability of raw materials; yield and substantially issues;
18                   potential disruptions to production; and unforeseen emergencies.260
19
20           314. It is unlawful for a registrant to manufacture a controlled substance in
21   Schedule II, like prescription opioids, that is (1) not expressly authorized by its
22   registration and by a quota assigned to it by DEA, or (2) in excess of a quota
23   assigned to it by the DEA.261
24           315. At all relevant times, the RICO Defendants operated as an
25   association-in-fact enterprise formed for the purpose of unlawfully increasing
26
     259
27       1970 U.S.C.C.A.N. 4566 at 5490; see also Testimony of Joseph T. Rannazzisi, supra note 253.
     260
         See Testimony of Joseph T. Rannazzisi supra note 253.
28   261
         Id. (citing 21 U.S.C. 842(b)).



                                                       123
                                                    COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 124 of 159 Page ID #:124




 1   sales, revenues and profits by disregarding their statutory duty to identify,
 2   investigate, halt and report suspicious orders of opioids and diversion of their
 3   drugs into the illicit market, in order to unlawfully increase the quotas set by
 4   the DEA and allow them to collectively benefit from the unlawful formation of
 5   a greater pool of prescription opioids from which to profit. The RICO
 6   Defendants conducted their pattern of racketeering activity in this jurisdiction
 7   and throughout the United States through this enterprise.
 8           316. The opioid epidemic has its origins in the mid-1990s when,
 9   between 1997 and 2007, per capita purchase of methadone, hydrocodone, and
10   oxycodone increased 13-fold, 4-fold, and 9-fold, respectively. By 2010, enough
11   prescription opioids were sold in the United States to medicate every adult in the
12   county with a dose of 5 milligrams of hydrocodone every four hours for one
13   month.262 On information and belief, the Opioid Diversion Enterprise has been
14   ongoing for at least the last decade.263
15           317. The Opioid Diversion Enterprise was and is a shockingly successful
16   endeavor. The Opioid Diversion Enterprise has been conducting business
17   uninterrupted since its genesis, but, it was not until recently that the United
18   States and State regulators finally began to unravel the extent of the enterprise
19   and the toll that it exacted on the American public.
20           318. At all relevant times, the Opioid Diversion Enterprise: (a) had an
21   existence separate and distinct from each RICO Defendant; (b) was separate and
22   distinct from the pattern of racketeering in which the RICO Defendants
23   engaged; (c) was an ongoing and continuing organization consisting of legal
24   entities, including each of the RICO Defendants; (d) characterized by
25   interpersonal relationships among the RICO Defendants; (e) had sufficient
26
27   262
        Keyes KM, et al., supra note 21.
     263
        Matthew Perrone, Pro-Painkiller echo chamber shaped policy amid drug epidemic, The Center for Public
28   Integrity (last accessed March 9, 2018.), https://www.publicintegrity.org/2016/09/19/20201/pro-painkiller-echo-
     chamber-shaped-policy-amid-drug-epidemic


                                                       124
                                                    COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 125 of 159 Page ID #:125




 1   longevity for the enterprise to pursue its purpose; and (f) functioned as a
 2   continuing unit. Turkette, 452 U.S. at 580; Boyle, 556 U.S. at 944 (2009). Each
 3   member of the Opioid Diversion Enterprise participated in the conduct of the
 4   enterprise, including patterns of racketeering activity, and shared in the
 5   astounding growth of profits supplied by fraudulently inflating opioid sales
 6   generated as a result of the Opioid Diversion Enterprise's disregard for their
 7   duty to prevent diversion of their drugs into the illicit market and then
 8   requesting the DEA increase production quotas, all so that the RICO
 9   Defendants would have a larger pool of prescription opioids from which to
10   profit.
11             319. The Opioid Diversion Enterprise also engaged in efforts to lobby
12   against the DEA's authority to hold the RICO Defendants liable for
13   disregarding their duty to prevent diversion. Members of the Pain Care Forum
14   (described in greater detail below) and the Healthcare Distribution Alliance
15   lobbied for the passage of legislation to weaken the DEA's enforcement
16   authority. The Ensuring Patient Access and Effective Drug Enforcement Act
17   significantly reduced the DEA's ability to issue orders to show cause and to
18   suspend and/or revoke registrations264 The HDA and other members of the
19   Pain Care Forum contributed substantial amounts of money to political
20   campaigns for federal candidates, state candidates, political action committees
21   and political parties. Plaintiff is informed and believes that the Pain Care
22   Forum and their members poured at least $3.5 million into lobbying efforts in this
23   jurisdiction while the HDA devoted over a million dollars a year to its lobbying
24   efforts between 2011 and 2016.
25
26   264
        See HDMA is now the Healthcare Distribution Alliance, Pharmaceutical Commerce, (June 13, 2016, updated
27   July 6,         2016), http://pharmaceuticalcommerce.com/business-and-finance/hdma-now-healthcare-
     distribution-alliance/; Lenny Bernstein & Scott Higham, supra note 231; Lenny Bernstein& Scott Higham, supra
28   note 231; Eric Eyre, supra note 231.



                                                     125
                                                  COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 126 of 159 Page ID #:126




 1         320. The Opioid Diversion Enterprise functioned by selling prescription
 2   opioids. While there are some legitimate uses and/or needs for prescription
 3   opioids, the RICO Defendants, through their illegal enterprise, engaged in a
 4   pattern of racketeering activity that involves a fraudulent scheme to increase
 5   revenue by violating State and Federal laws requiring the maintenance of
 6   effective controls against diversion of prescription opioids, and the
 7   identification, investigation, and reporting of suspicious orders of prescription
 8   opioids destined for the illicit drug market. The goal of Defendants' scheme was
 9   to increase profits from opioid sales. But, Defendants' profits were limited by
10   the production quotas set by the DEA, so the Defendants refused to identify,
11   investigate and/or report suspicious orders of their prescription opioids being
12   diverted into the illicit drug market. The end result of this strategy was to increase
13   and maintain artificially high production quotas of opioids so that there was a
14   larger pool of opioids for Defendants to manufacture and distribute for public
15   consumption.
16         321. The Opioid Diversion Enterprise engaged in, and its activities
17   affected, interstate and foreign commerce because the enterprise involved
18   commercial activities across states lines, such as manufacture, sale, distribution,
19   and shipment of prescription opioids throughout the country and this
20   jurisdiction, and the corresponding payment and/or receipt of money from the
21   sale of the same.
22         322. Within the Opioid Diversion Enterprise, there were interpersonal
23   relationships and common communication by which the RICO Defendants
24   shared information on a regular basis. These interpersonal relationships also
25   formed the organization of the Opioid Diversion Enterprise. The Opioid
26   Diversion Enterprise used their interpersonal relationships and communication
27   network for the purpose of conducting the enterprise through a pattern of
28   racketeering activity.


                                            126
                                         COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 127 of 159 Page ID #:127




 1              323. Each of the RICO Defendants had a systematic link to each other
 2   through joint participation in lobbying groups, trade industry organizations,
 3   contractual relationships and continuing coordination of activities. The RICO
 4   Defendants participated in the operation and management of the Opioid
 5   Diversion Enterprise by directing its affairs, as described herein. While the
 6   RICO Defendants participated in, and are members of, the enterprise, they each
 7   have a separate existence from the enterprise, including distinct legal statuses,
 8   different offices and roles, bank accounts, officers, directors, employees,
 9   individual personhood, reporting requirements, and financial statements.
10              324. The RICO Defendants exerted substantial control over the Opioid
11   Diversion Enterprise by their membership in the Pain Care Forum, the HDA, and
12   through their contractual relationships.
13              325. The Pain Care Forum ("PCF") has been described as a coalition of
14   drug makers, trade groups and dozens of non-profit organizations supported by
15   industry funding. The PCF recently became a national news story when it was
16   discovered that lobbyists for members of the PCF quietly shaped federal and state
17   policies regarding the use of prescription opioids for more than a decade.
18              326. The Center for Public Integrity and The Associated Press obtained
19   "internal documents shed[ding] new light on how drug makers and their allies
20   shaped the national response to the ongoing wave of prescription opioid
21   abuse.”265 Specifically, PCF members spent over $740 million lobbying in the
22   nation's capital and in all 50 statehouses on an array of issues, including
23   opioid-related measures.266
24              327. Not surprisingly, each of the RICO Defendants who stood to profit
25   from lobbying in favor of prescription opioid use is a member of and/or
26
27
28   265
           Matthew Perrone, supra note 263.
     266
           Id.


                                                 127
                                              COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 128 of 159 Page ID #:128




 1   participant in the PCF.267 In 2012, membership and participating organizations
 2   included the HDA (of which all RICO Defendants are members), Endo,
 3   Purdue, Johnson & Johnson (the parent company for Janssen Pharmaceuticals),
 4   Actavis (i.e., Allergan), and Teva (the parent company of Cephalon)268. Each of
 5   the Manufacturer Defendants worked together through the PCF to advance the
 6   interests of the enterprise. But, the Manufacturer Defendants were not alone. The
 7   Distributor Defendants actively participated, and continue to participate in the
 8   PCF, at a minimum, through their trade organization, the HDA.269 Plaintiff is
 9   informed and believes that the Distributor Defendants participated directly in
10   the PCF as well.
11           328. The 2012 Meeting Schedule for the Pain Care Forum is particularly
12   revealing on the subject of the Defendants' interpersonal relationships. The
13   meeting schedule indicates that meetings were held in the D.C. office of
14   Powers Pyles Sutter & Verville on a monthly basis, unless otherwise noted.
15   Local members were "encouraged to attend in person" at the monthly
16   meetings. And, the meeting schedule indicates that the quarterly and year-end
17   meetings included a "Guest Speaker."
18           329. The 2012 Pain Care Forum Meeting Schedule demonstrates that each
19   of the Defendants participated in meetings on a monthly basis, either directly
20   or through their trade organization, in a coalition of drug makers and their allies
21   whose sole purpose was to shape the national response to the ongoing
22   prescription opioid epidemic, including the concerted lobbying efforts that the
23   PCF undertook on behalf of its members.
24
     267
          Pain Care Forum 2012 Meetings Schedule, (last updated December 2011),
25   h t t p s : / / assets.documentcloud.org/documents/3108982/PAIN-CARE-FORUM-Meetings-Schedule-amp.pdf
     268
          Id. Plaintiff are informed and believes that Mallinckrodt became an active member of the PCF
26   sometime after 2012.
     269
        Id. The Executive Committee of the HDA (formerly the HDMA) currently includes the Chief
27   Executive Officer, Pharmaceutical Segment for Cardinal Health, Inc., the Group President,
     Pharmaceutical Distribution and Strategic Global Source for AmerisourceBergen Corporation, and the
28   President, U.S. Pharmaceutical for McKesson Corporation. Executive Co mmittee , He alt h care (last
     accessed on Sept. 24, 2018), https://www.healthcaredistribution.org/about/executive-committee.


                                                     128
                                                  COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 129 of 159 Page ID #:129




 1           330. Second, the HDA - or Healthcare Distribution Alliance - led to the
 2   formation of interpersonal relationships and an organization between the RICO
 3   Defendants. Although the entire HDA membership directory is private, the HDA
 4   website confirms that each of the Distributor Defendants and the Manufacturer
 5   Defendants named in the Complaint, including Actavis (i.e., Allergan), Endo,
 6   Purdue, Mallinckrodt and Cephalon were members of the HDD.270 And, the HDA
 7   and each of the Distributor Defendants, eagerly sought the active membership and
 8   participation of the Manufacturer Defendants by advocating that one of the
 9   benefits of membership included the ability to develop direct relationships
10   between Manufacturers and Distributors at high executive levels.
11           331. In fact, the HDA touted the benefits of membership to the
12   Manufacturer Defendants, advocating that membership included the ability to,
13   among other things, "network one on one with manufacturer executives at
14   HDA's members-only Business and Leadership Conference," "networking with
15   HDA wholesale distributor members," "opportunities to host and sponsor HDA
16   Board of Directors events," "participate on HDA committees, task forces and
17   working groups with peers and trading partners," and "make connections.”271
18   Clearly, the HDD and the Distributor Defendants believed that membership in
19   the HDA was an opportunity to create interpersonal and ongoing
20   organizational relationships between the Manufacturers and Defendants.
21           332. The application for manufacturer membership in the HDA further
22   indicates the level of connection that existed between the RICO Defendants.272
23   The manufacturer membership application must be signed by a "senior company
24   executive," and it requests that the manufacturer applicant identify a key contact
25   and any additional contacts from within its company. The HDA application also
26
     270
         Manufacturer Membership, Healthcare Distribution Alliance, (accessed on Sept. 24, 2018),
27   https://www.healthcaredistribution.org/about/membership/manufacturer.
     271
         Manufacturer Membership Benefits, Healthcare Distribution Alliance, (accessed on Sept. 24, 2018)
28   https://www.hda.org/~/media/pdfs/membership/manufacturer-membership-benefits.ashx?la=en
     272
         Manufacturer Membership, supra note 270.


                                                      129
                                                   COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 130 of 159 Page ID #:130




 1   requests that the manufacturer identify its current distribution information and
 2   its most recent year end net sales through any HDA distributors, including but
 3   not limited to, Defendants AmerisourceBergen, Cardinal Health, and McKesson.273
 4            333. After becoming members, the Distributors and Manufacturers were
 5   eligible to participate on councils, committees, task forces and working groups,
 6   including:
 7
 8                g. Industry Relations Council: "This council, composed of
                       distributor and manufacturer members, provides
 9
                       leadership on pharmaceutical distribution and supply
10                     chain issues.”274
11
                  h. Business      Technology Committee: "This committee
12                     provides guidance to HDA and its members through the
13                     development of collaborative e-commerce business
                       solutions. The committee's major areas of focus within
14
                       pharmaceutical distribution include information systems,
15                     operational integration and the impact of e-commerce."
                       Participation in this committee includes distributors and
16
                       manufacturer members.275
17
18                i. Health,     Beauty and Wellness Committee: "This
                       committee conducts research, as well as creates and
19                     exchanges industry knowledge to help shape the future
20                     of the distribution for health, beauty and
                       wellness/consumer products in the healthcare supply
21
                       chain." Participation in this committee includes
22                     distributors and manufacturer members.276
23
                  j. Logistics      Operation Committee: "This committee
24                     initiates projects designed to help members enhance the
25                     productivity, efficiency and customer satisfaction within
26
     273
         Id.
27   274
         Councils and Committees, Healthcare Distribution Alliance, (accessed on S e p t . 2 4 , 2018),
     https://www.healthcaredistribution.org/about/councils-and-committees.
28   275
         Id.
     276
         Id.


                                                          130
                                                       COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 131 of 159 Page ID #:131




 1                  the healthcare supply chain. Its major areas of focus
                    include process automation, information systems,
 2                  operational integration, resource management and
 3                  quality improvement." Participation in this committee
                    includes distributors and manufacturer members.277
 4
 5               k. Manufacturer Government Affairs Advisory Committee:
 6                  "This committee provides a forum for briefing HDA's
                    manufacturer members on federal and state legislative
 7                  and regulatory activity affecting the pharmaceutical
 8                  distribution channel. Topics discussed include such
                    issues as prescription drug traceability, distributor
 9
                    licensing, FDA and DEA regulation of distribution,
10                  importation and Medicaid/Medicare reimbursement."
11                  Participation in this committee includes manufacturer
                    members.278
12
13               l. Bar Code Task Force: Participation includes Distributor,
                    Manufacturer and Service Provider Members.279
14
15               m. eCommerce      Task Force: Participation        includes
16                  Distributor,   Manufacturer and Service         Provider
                    Members.280
17
18               n. ASN Working Group: Participation includes Distributor,
                    Manufacturer and Service Provider Members.281
19
20             334. Contracts and Chargebacks Working Group: "This working group
21   explores how the contract administration process can be streamlined through
22   process improvements or technical efficiencies. It also creates and exchanges
23   industry knowledge of interest to contract and chargeback professionals.”
24   Participation includes Distributor and Manufacturer Members.282
25
26   277
         Id.
     278
         Id.
27   279
         Id.
     280
         Id.
28   281
         Id.
     282
         Id.


                                            131
                                         COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 132 of 159 Page ID #:132




 1           335. The councils, committees, task forces and working groups
 2   provided the Manufacturer and Distributor Defendants with the opportunity to
 3   work closely together in shaping their common goals and forming the enterprise's
 4   organization.
 5           336. The HDA also offers a multitude of conferences, including annual
 6   business and leadership conferences. The HDA, and the Distributor Defendants
 7   advertise these conferences to the Manufacturer Defendants as an opportunity to
 8   "bring together high-level executives, thought leaders and influential managers . .
 9   . to hold strategic business discussions on the most pressing industry issues.”283
10   The conferences also gave the Manufacturer and Distributor Defendants
11   "unmatched opportunities to network with [their] peers and trading partners at
12   all levels of the healthcare distribution industry.”284 The HDA and its
13   conferences were significant opportunities for the Manufacturer and Distributor
14   Defendants to interact at a high-level of leadership. And, it is clear that the
15   Manufacturer Defendants embraced this opportunity by attending and sponsoring
16   these events.285
17           337. Third, the RICO Defendants maintained their interpersonal
18   relationships by working together and exchanging information and driving the
19   unlawful sales of their opioids through their contractual relationships, including
20   chargebacks and vault security programs.
21           338. The Manufacturer Defendants engaged in an industry-wide
22   practice of paying rebates and/or chargebacks to the Distributor Defendants for
23   sales of prescription opioids.286 As reported in the Washington Post, identified
24
     283
         Business and Leadership Conference - Information for Manufacturers, Healthcare Distribution Alliance,
25   (accessed on Sept. 14, 2017), https://www.healthcaredistribution.org/events/2015-business-and-leadership-
     conference/blc-for-manufacturers.
26   284
         Id.
     285
         2015 Distribution Management Conference and Expo, Healthcare Distribution Alliance, (accessed on Sept. 14,
27   2017) https://healthcaredistribution.org/events/2015-distribution-management-conference.
     286
         Lenny Bernstein & Scott Higham, The government's struggle to hold opioid manufacturers accountable,
28   The Washington Post, (April 2, 2017), https://www.washingtonpost.com/graphics/investigations/dea-
     mallinckrodt/?utm_term=.b24cc81cc356; see also, Letter from Sen. Claire McCaskill, (July 27, 2017),


                                                       132
                                                    COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 133 of 159 Page ID #:133




 1   by Senator McCaskill, and acknowledged by the HDA, there is an industry-
 2   wide practice whereby the Manufacturers paid the Distributors rebates and/or
 3   chargebacks on their prescription opioid sales.287 On information and belief, these
 4   contracts were negotiated at the highest levels, demonstrating ongoing
 5   relationships between the Manufacturer and Distributor Defendants. In return
 6   for the rebates and chargebacks, the Distributor Defendants provided the
 7   Manufacturer Defendants with detailed information regarding their prescription
 8   opioid sales, including purchase orders, acknowledgements, ship notices, and
 9   invoices.288 The Manufacturer Defendants used this information to gather high-
10   level data regarding overall distribution and direct the Distributor Defendants on
11   how to most effectively sell the prescription opioids.
12           339. The contractual relationships among the RICO Defendants also
13   include vault security programs. The RICO Defendants are required to maintain
14   certain security protocols and storage facilities for the manufacture and
15   distribution of their opiates. Plaintiffs are informed and believe that
16   manufacturers negotiated agreements whereby the Manufacturers installed
17   security vaults for Distributors in exchange for agreements to maintain
18   minimum sales performance thresholds. Plaintiffs are informed and believe that
19   these agreements were used by the RICO Defendants as a tool to violate their
20   reporting and diversion duties in order to reach the required sales requirements.
21           340. Taken together, the interaction and length of the relationships
22   between and among the Manufacturer and Distributor Defendants reflects a deep
23   level of interaction and cooperation between two groups in a tightly knit
24
25   https://www.hsgac.senate.gov/imo/media/doc/2017-07-
     26%20CMC%20requests%20to%20Mallinckrodt,%20Teva,%20Endo,%20and%20Allergan.pdf; Letters From
26   Sen. Claire McCaskill, (March 28, 2017), https://www.mccaskill.senate.gov/opioid-investigation; Purdue
     Managed Markets, Purdue Pharma, (accessed on Sep t. 2 4 , 2018),
27   http://www.purduepharma.com/payers/managed-markets/.
     287
         Id.
28   288
         Webinars, Healthcare Distribution Alliance, (last accessed on Sept. 24, 2018),
     https://www.hda.org/resources/webinar-leveraging-edi-and-asn-for-dscsa


                                                    133
                                                 COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 134 of 159 Page ID #:134




 1   industry. The Manufacturer and Distributor Defendants were not two separate
 2   groups operating in isolation or two groups forced to work together in a closed
 3   system. The RICO Defendants operated together as a united entity, working
 4   together on multiple fronts, to engage in the unlawful sale of prescription
 5   opioids. The HDA and the Pain Care Forum are but two examples of the
 6   overlapping relationships and concerted joint efforts to accomplish common
 7   goals and demonstrates that the leaders of each of the RICO Defendants was in
 8   communication and cooperation.
 9           341. According to articles published by the Center for Public Integrity
10   and The Associated Press, the Pain Care Forum, whose members include the
11   Manufacturers and the Distributors' trade association, has been lobbying on
12   behalf of the Manufacturers and Distributors for "more than a decade.”289 And,
13   from 2006 to 2016 the Distributors and Manufacturers worked together through
14   the Pain Care Forum to spend over $740 million lobbying in the nation's capital
15   and in all 50 statehouses on issues including opioid-related measures.290 Similarly,
16   the HDA has continued its work on behalf of Distributors and Manufacturers,
17   without interruption, since at least 200, if not longer.291
18           342. As described above, the RICO Defendants began working together
19   as early as 2006 through the Pain Care Forum and/or the HDA to promote the
20   common purpose of their enterprise. Plaintiffs are informed and believe that the
21   RICO Defendants worked together as an ongoing and continuous organization
22   throughout the existence of their enterprise.
23                           Conduct of the Opioid Diversion Enterprise
24           343. During the time period alleged in this Complaint, the RICO
25   Defendants exerted control over, conducted and/or participated in the Opioid
26
27   289
         Matthew Perrone, supra note 263.
     290
         Id.
28   291
         HDA History, Healthcare Distribution Alliance, (accessed on Sept. 24, 2018)
     https://healthcaredistribution.org/about/hda-history.


                                                        134
                                                     COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 135 of 159 Page ID #:135




 1   Diversion Enterprise by failing to comply with their Federal and State
 2   obligations to identify, investigate and report suspicious orders of opioids in
 3   order to prevent diversion of those highly addictive substances into the illicit
 4   market, to halt such unlawful sales and, in doing so, to increase production
 5   quotas and generate unlawful profits, as follows:
 6         344. Defendants disseminated false and misleading statements to the
 7   public claiming that they were complying with their obligations to maintain
 8   effective controls against diversion of their prescription opioids.
 9         345. Defendants disseminated false and misleading statements to the
10   public claiming that they were complying with their obligations to design and
11   operate a system to disclose to the registrant suspicious orders of their prescription
12   opioids.
13         346. Defendants disseminated false and misleading statements to the
14   public claiming that they were complying with their obligation to notify the DEA
15   of any suspicious orders or diversion of their prescription opioids.
16         347. Defendants paid nearly $800 million dollars to influence local, state
17   and federal governments through joint lobbying efforts as part of the Pain Care
18   Forum. The RICO Defendants were all members of their Pain Care Forum
19   either directly or indirectly through the HDA. The lobbying efforts of the Pain
20   Care Forum and its members, included efforts to pass legislation making it
21   more difficult for the DEA to suspend and/or revoke the Manufacturers' and
22   Distributors' registrations for failure to report suspicious orders of opioids.
23         348. The RICO Defendants exercised control and influence over the
24   distribution industry by participating and maintaining membership in the HDA.
25         349. The RICO Defendants applied political and other pressure on the
26   DOJ and DEA to halt prosecutions for failure to report suspicious orders of
27   prescription opioids and lobbied Congress to strip the DEA of its ability to
28


                                             135
                                          COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 136 of 159 Page ID #:136




 1   immediately suspend registrations pending investigation by passing the
 2   "Ensuring Patient Access and Effective Drug Enforcement Act.”292
 3           350. The RICO Defendants engaged in an industry-wide practice of paying
 4   rebates and chargebacks to incentivize unlawful opioid prescription sales.
 5   Plaintiffs are informed and believe that the Manufacturer Defendants used the
 6   chargeback program to acquire detailed high-level data regarding sales of the
 7   opioids they manufactured. And, Plaintiffs are informed and believe that the
 8   Manufacturer Defendants used this high-level information to direct the
 9   Distributor Defendants' sales efforts to regions where prescription opioids were
10   selling in larger volumes.
11           351. The Manufacturer Defendants lobbied the DEA to increase
12   Aggregate Production Quotas, year after year by submitting net disposal
13   information that the Manufacturer Defendants knew included sales that were
14   suspicious and involved the diversion of opioids that had not been properly
15   investigated or reported by the RICO Defendants.
16           352. The Distributor Defendants developed "know your customer"
17   questionnaires and files. This information, compiled pursuant to comments
18   from the DEA in 2006 and 2007 was intended to help the RICO Defendants
19   identify suspicious orders or customers who were likely to divert prescription
20   opioids.293 On information and belief, the "know your customer" questionnaires
21   informed the RICO Defendants of the number of pills that the pharmacies sold,
22   how many non-controlled substances are sold compared to controlled
23
24
     292
         See HDMA is now the Healthcare Distribution Alliance, Pharmaceutical Commerce, supra note 264; Lenny
25   Bernstein & Scott Higham, supra note 231; Lenny Bernstein& Scott Higham, supra note 231; Eric Eyre, supra
     note 231.
26   293
         Suggested Questions a Distributor should ask prior to shipping controlled substances, Drug
     Enforcement Administration (available at
27   https://www.deadiversion.usdoj.gov/mtgs/pharm_industry/14th_pharm/levinl_ques.pdf).; Richard
     Widup,Jr., Kathleen H. Dooley, Esq. Pharmaceutical Production Diversion: Beyond the PDMA,
28   Purdue Pharma and McQuite Woods LLC, (available at https://www.mcguirewoods.com/news-
     resources/publications/lifesciences/product_diversion_beyond_pdma.pdf).


                                                     136
                                                  COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 137 of 159 Page ID #:137




 1   substances, whether the pharmacy buys from other distributors, the types of
 2   medical providers in the area, including pain clinics, general practitioners,
 3   hospice facilities, cancer treatment facilities, among others, and these
 4   questionnaires put the recipients on notice of suspicious orders.
 5           353. The RICO Defendants refused to identify, investigate and report
 6   suspicious orders to the DEA when they became aware of the same despite
 7   their actual knowledge of drug diversion rings. The RICO Defendants refused
 8   to identify suspicious orders and diverted drugs despite the DEA issuing final
 9   decisions against the Distributor Defendants in 178 registrant actions between
10   2008 and 2012294 and 117 recommended decisions in registrant actions from The
11   Office of Administrative Law Judges. These numbers include 76 actions
12   involving orders to show cause and 41 actions involving immediate suspension
13   orders - all for failure to report suspicious orders.295
14           354. Defendants' scheme had decision-making structure that was driven
15   by the Manufacturer Defendants and corroborated by the Distributor
16   Defendants. The Manufacturer Defendants worked together to control the
17   State and Federal Government's response to the manufacture and distribution of
18   prescription opioids by increasing production quotas through a systematic
19   refusal to maintain effective controls against diversion and identify suspicious
20   orders and report them to the DEA.
21           355. The RICO Defendants worked together to control the flow of
22   information and influence state and federal governments and political candidates
23   to pass legislation that was pro-opioid. The Manufacturer and Distributor
24   Defendants did this through their participation in the Pain Care Forum and
25   Healthcare Distributors Alliance.
26
27   294
         Evaluation and Inspections Div., Office of the Inspector Gen., U.S. Dep't of Justice, The Drug
     Enforcement Administration’s Adjudication of Registrant Actions 6 (2014),
28   https://oig.justice.gov/reports/2014/e1403.pdf.
     295
         Id.


                                                       137
                                                    COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 138 of 159 Page ID #:138




 1           356. The RICO Defendants also worked together to ensure that the
 2   Aggregate Production Quotas, Individual Quotas and Procurement Quotas
 3   allowed by the DEA stayed high and ensured that suspicious orders were not
 4   reported to the DEA. By not reporting suspicious orders or diversion of
 5   prescription opioids, the RICO Defendants ensured that the DEA had no basis
 6   for refusing to increase or decrease the production quotas for prescription opioids
 7   due to diversion of suspicious orders. The RICO Defendants influenced the DEA
 8   production quotas in the following ways:
 9
10               o. The    Distributor Defendants assisted the enterprise and the
                     Manufacturer Defendants in their lobbying efforts through the Pain
11
                     Care Forum;
12
                 p. The Distributor Defendants invited the participation, oversight and
13
                     control of the Manufacturer Defendants by including them in the
14                   HDA, including on the councils, committees, task forces, and working
15                   groups;
16
                 q. The Distributor Defendants provided sales information to
17                   the Manufacturer Defendants regarding their prescription
                     opioids, including reports of all opioids prescriptions filled
18
                     by the Distributor Defendants;
19
20               r. The Manufacturer Defendants used a chargeback
                     program to ensure delivery of the Distributor Defendants'
21                   sales information;
22
23               s. The Manufacturer Defendants obtained sales information
                     from QuintilesIMS (formerly IMS Health) that gave them a
24                   "stream of data showing how individual doctors across the
25                   nation were prescribing opioids”;296
26
27
     296
       Harriet Ryan, et al., More than 1 million OxyContin pills ended up in the hands of criminals and addicts.
28   What the drugmaker knew, Los Angeles Times, http://www.latimes.com/projects/la-me-oxycontin-part2/



                                                       138
                                                    COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 139 of 159 Page ID #:139




 1            t. The Distributor Defendants accepted rebates and
                 chargebacks for orders of prescription opioids;
 2
 3            u. The   Manufacturer Defendants used the Distributor
                 Defendants' sales information and the data from
 4
                 QuintilesIMS to instruct the Distributor Defendants to
 5               focus their distribution efforts to specific areas where the
 6               purchase of prescription opioids was most frequent;
 7            v. The RICO Defendants identified suspicious orders of
 8               prescription opioids and then continued filling those
                 unlawful orders, without reporting them, knowing that they
 9
                 were suspicious and/or being diverted into the illicit drug
10               market;
11
              w. The RICO Defendants refused to report suspicious orders of
12               prescription opioids despite repeated investigation and punishment of
13               the Distributor Defendants by the DEA for failure to report
                 suspicious orders; and
14
15            x. The RICO Defendants withheld information regarding
16               suspicious orders and illicit diversion from the DEA
                 because it would have revealed that the "medical need"
17               for and the net disposal of their drugs did not justify the
18               production quotas set by the DEA.
19
20          357. The scheme devised and implemented by the RICO Defendants
21   amounted to a common course of conduct characterized by a refusal to
22   maintain effective controls against diversion, and all designed and operated to
23   ensure the continued unlawful sale of controlled substances.
24                           Pattern of Racketeering Activity
25         358. The Rico Defendants conducted and participated in the conduct of
26   the Opioid Diversion Enterprise through a pattern of racketeering activity as
27   defined in 18 U.S.C. § 1961(B), including mail fraud (18 U.S.C. § 1341) and
28   wire fraud (18 U.S.C. § 1343); and 18 § 1961(D) by the manufacture,


                                           139
                                        COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 140 of 159 Page ID #:140




 1   importation, receiving, concealment, buying, selling, or otherwise dealing in a
 2   controlled substance or listed chemical (as defined in section 102 of the
 3   Controlled Substance Act), punishable under any law of the United States.
 4          359. The RICO Defendants carried out, or attempted to carry out, a
 5   scheme to defraud federal and state regulators, and the American public by
 6   knowingly conducting or participating in the conduct of the Opioid Diversion
 7   Enterprise through a pattern of racketeering activity within the meaning of 18
 8   U.S.C. § 1961(1) that employed the use of mail and wire facilities, in violation of
 9   18 U.S.C. § 1341 (mail fraud) and § 1343 (wire fraud).
10          360. The RICO Defendants committed, conspired to commit, and/or or
11   aided and abetted in the commission of at least two predicate acts of racketeering
12   activity (i.e. violations of 18 U.S.C. §§ 1341 and 1343) within the past ten
13   years. The multiple acts of racketeering activity that the RICO Defendants
14   committed, or aided and abetted in the commission of, were related to each other,
15   posed a threat of continued racketeering activity, and therefore constitute a
16   "pattern of racketeering activity." The racketeering activity was made possible
17   by the RICO Defendants' regular use of the facilities, services, distribution
18   channels, and employees of the Opioid Diversion Enterprise. The RICO
19   Defendants participated in the scheme to defraud by using mail, telephone and the
20   Internet to transmit mailings and wires in interstate or foreign commerce.
21          361. The RICO Defendants used, directed the use of, and/or caused to
22   be used, thousands of interstate mail and wire communications in service of their
23   scheme through virtually uniform misrepresentations, concealments and material
24   omissions regarding their compliance with their mandatory reporting
25   requirements and the actions necessary to carry out their unlawful goal of selling
26   prescription opioids without reporting suspicious orders or the diversion of
27   opioids into the illicit market.
28


                                           140
                                        COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 141 of 159 Page ID #:141




 1         362. In devising and executing the illegal scheme, the RICO Defendants
 2   devised and knowingly carried out a material scheme and/or artifice to defraud
 3   by means of materially false or fraudulent pretenses, representations, promises,
 4   or omissions of material facts. For the purpose of executing the illegal scheme,
 5   the RICO Defendants committed these racketeering acts, which number in the
 6   thousands, intentionally and knowingly with the specific intent to advance the
 7   illegal scheme.
 8         363. The RICO Defendants' predicate acts of racketeering (18 U.S.C. §
 9   1961(1)) include, but are not limited to:
10
11            y. Mail Fraud: The RICO Defendants violated 18 U.S.C. § 1341 by
                  sending or receiving, or by causing to be sent and/or received,
12                materials via U.S. Mail or commercial interstate carriers for the
13                purpose of executing the unlawful scheme to design, manufacture,
                  market, and sell the prescription opioids by means of false
14
                  pretenses, misrepresentations, promises, and omissions.
15
16            z. Wire Fraud: The RICO Defendants violated 18 U.S.C. § 1343 by
                  transmitting and/or receiving, or by causing to be transmitted and/or
17                received, materials by wire for the purpose of executing the
18                unlawful scheme to design, manufacture, market, and sell the
                  prescription opioids by means of false pretenses, and
19
                  misrepresentations, promises, and omissions.
20
21         364. The RICO Defendants' use of the mail and wires includes, but is
22   not limited to, the transmission, delivery, or shipment of the following by the
23   Manufacturers, Distributors, or third parties that were foreseeably caused to be
24   sent as a result of the RICO Defendants' illegal scheme, including but not limited
25   to:
26            aa. The prescription opioids themselves;

27            bb. Documents and communications that facilitated the manufacture,
28                purchase and unlawful sale of prescription opioids;


                                            141
                                         COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 142 of 159 Page ID #:142




 1          cc. Defendants’ DEA registrations;

 2          dd. Documents and communications that supported and/or facilitated
 3             Defendants’ DEA registrations;
 4
            ee. Documents and communications that supported and/or facilitated the
 5             Defendants' request for higher aggregate production           quotas,
 6             individual production quotas, and procurement quotas;
 7          ff. Defendants' records and reports that were required to be submitted
 8             to the DEA pursuant to 21 U.S.C. § 827;
 9
            gg. Documents and communications related to the Defendants'
10             DEA reports pursuant to 21 U.S.C. § 823 and 21 C.F.R. §
11             1301.74

12          hh. Documents intended to facilitate the manufacture and distribution of
13             Defendants’ prescription opioids, including bills of lading, invoices,
               shipping records, reports and correspondence;
14
15          ii. Documents for processing and receiving payment for prescription
16
               opioids;

17          jj. Payments from the Distributors to the Manufacturers;
18
            kk. Rebates and chargebacks from the Manufacturers to the Distributors;
19
20          ll. Payments to Defendants’ lobbyists through the Pain Care Forum;

21
            mm.    Payments to Defendants’ trade organizations, like the HAD, for
22             memberships and/or sponsorships;
23
            nn. Deposits of proceeds from Defendants’ manufacturer and distribution
24             of prescription opioids; and
25
            oo. Other documents and things, including electronic communications.
26
27
28


                                        142
                                     COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 143 of 159 Page ID #:143




 1         365. On information and belief, the RICO Defendants (and/or their
 2   agents), for the purpose of executing the illegal scheme, sent and/or received
 3   (or caused to be sent and/or received) by mail or by private or interstate carrier,
 4   shipments of prescription opioids and related documents by mail or by private
 5   carrier affecting interstate commerce, including the following:
 6         366. Purdue manufactures multiple forms of prescription opioids,
 7   including but not limited to: OxyContin, MS Contin, Dilaudid/Dilaudid HP,
 8   Butrans, Hysingla ER, and Targiniq ER. Purdue manufactured and shipped
 9   these prescription opioids to the Distributor Defendants.
10         367. The Distributor Defendants shipped Purdue’s prescription opioids
11   throughout the United States.
12         368. Cephalon manufacturers multiple forms of prescription opioids,
13   including but not limited to: Actiq and Fentora. Cephalon manufactured and
14   shipped these prescription opioids to the Distributor Defendants.
15         369. The Distributor Defendants shipped Teva's prescription opioids
16   throughout the United States.
17         370. Janssen manufactures prescription opioids known as Duragesic.
18   Janssen manufactured and shipped its prescription opioids to the Distributor
19   Defendants.
20         371. The Distributor Defendants shipped Janssen's prescription opioids
21   throughout the United States.
22         372. Endo manufactures multiple forms of prescription opioids, including
23   but not limited to: Opana/Opana ER, Percodan, Percocet, and Zydone. Endo
24   manufactured and shipped its prescription opioids to the Distributor Defendants.
25
           373. The Distributor Defendants shipped Endo's prescription opioids
26
     throughout the United States.
27
           374. Actavis manufactures multiple forms of prescription opioids,
28
     including but not limited to: Kadin and Norco, as well as generic versions of

                                           143
                                        COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 144 of 159 Page ID #:144




 1   the drugs known as Kadian, Duragesic and Opana. Actavis manufactured and
 2   shipped its prescription opioids to the Distributor Defendants.
 3          375. The Distributor Defendants shipped Actavis’ prescription opioids
 4   throughout the United States.
 5          376. Mallinckrodt manufactures multiple forms of prescription opioids,
 6   including but not limited to Exalgo and Roxicodone.
 7          377. The Distributor Defendants shipped Mallinckrodt’s prescription
 8   opioids throughout the United States.
 9          378. The RICO Defendants also used the internet and other electronic
10   facilities to carry out their scheme and conceal the ongoing fraudulent activities.
11   Specifically, the RICO Defendants made misrepresentations about their
12   compliance with Federal and State laws requiring them to identify, investigate and
13   report suspicious orders of prescription opioids and/or diversion of the same into
14   the illicit market.
15          379. At the same time, the RICO Defendants misrepresented the
16   superior safety features of their order monitoring programs, ability to detect
17   suspicious orders, commitment to preventing diversion of prescription opioids
18   and that they complied with all state and federal regulations regarding the
19   identification and reporting of suspicious orders of prescription opioids.
20          380. Plaintiffs are also informed and believe that the RICO Defendants
21   utilized the internet and other electronic resources to exchange communications,
22   to exchange information regarding prescription opioid sales, and to transmit
23   payments and rebates/chargebacks.
24          381. The RICO Defendants also communicated by U.S. Mail, by
25   interstate facsimile, and by interstate electronic mail and with various other
26   affiliates, regional offices, regulators, distributors, and other third-party entities
27   in furtherance of the scheme.
28


                                             144
                                          COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 145 of 159 Page ID #:145




 1         382. The mail and wire transmissions described herein were made in
 2   furtherance of Defendants' scheme and common course of conduct to deceive
 3   regulators and the public that Defendants were complying with their state and
 4   federal obligations to identify and report suspicious orders of prescription
 5   opioids all while Defendants were knowingly allowing millions of doses of
 6   prescription opioids to divert into the illicit drug market. The RICO
 7   Defendants' scheme and common course of conduct was intended to increase
 8   or maintain high production quotas for their prescription opioids from which they
 9   could profit.
10         383. Many of the precise dates of the fraudulent uses of the U.S. mail and
11   interstate wire facilities have been deliberately hidden and cannot be alleged
12   without access to Defendants' books and records. But, Plaintiffs have described
13   the types of, and in some instances, occasions on which the predicate acts of
14   mail and/or wire fraud occurred. They include thousands of communications to
15   perpetuate and maintain the scheme, including the things and documents
16   described in the preceding paragraphs.
17         384. The RICO Defendants did not undertake the practices described
18   herein in isolation, but as part of a common scheme. These actions violate 18
19   U.S.C. § 1962(c). Various other persons, firms, and corporations, including
20   third-party entities and individuals not named as defendants in this Complaint,
21   may have contributed to and/or participated in the scheme with the RICO
22   Defendants in these offenses and have performed acts in furtherance of the
23   scheme to increase revenues, increase market share, and /or minimize the losses
24   for the RICO Defendants.
25         385. The RICO Defendants aided and abetted others in the violations of
26   the above laws, thereby rendering them indictable as principals in the 18 U.S.C.
27   §§ 1341 and 1343 offenses.
28


                                           145
                                        COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 146 of 159 Page ID #:146




 1         386. The RICO Defendants hid from the general public, and
 2   suppressed and/or ignored warnings from third parties, whistleblowers and
 3   governmental entities, about the reality of the suspicious orders that the RICO
 4   Defendants were filling on a daily basis, leading to the diversion of a tens of
 5   millions of doses of prescription opioids into the illicit market.
 6         387. The RICO Defendants, with knowledge and intent, agreed to the
 7   overall objective of their fraudulent scheme and participated in the common
 8   course of conduct to commit acts of fraud and indecency in manufacturing and
 9   distributing prescription opioids.
10         388. Indeed, for the Defendants’ fraudulent scheme to work, each of the
11   Defendants had to agree to implement similar tactics regarding marketing
12   prescription opioids and refusing to report suspicious orders.
13         389. As described herein, the RICO Defendants engaged in a pattern of
14   related and continuous predicate acts for years. The predicate acts constituted a
15   variety of unlawful activities, each conducted with the common purpose of
16   obtaining significant monies and revenues from the sale of their highly addictive
17   and dangerous drugs. The predicate acts also had the same or similar results,
18   participants, victims, and methods of commission. The predicate acts were related
19   and not isolated events.
20         390. The predicate acts all had the purpose of generating significant
21   revenue and profits for the RICO Defendants while Plaintiff was left with
22   substantial monetary losses through the damage that the prescription opioid
23   epidemic caused. The predicate acts were committed or caused to be committed
24   by the RICO Defendants through their participation in the Opioid Diversion
25   Enterprise and in furtherance of its fraudulent scheme.
26         391. The pattern of racketeering activity alleged herein and the Opioid
27   Diversion Enterprise are separate and distinct from each other. Likewise,
28   Defendants are distinct from the enterprise.


                                             146
                                          COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 147 of 159 Page ID #:147




 1         392. The pattern of racketeering activity alleged herein is continuing as of
 2   the date of this Complaint and, upon information and belief, will continue into the
 3   future.
 4         393. Many of the precise dates of the RICO Defendants' improper actions
 5   at issue here have been hidden and cannot be alleged without access to
 6   Defendants' books and records. Indeed, an essential part of the successful
 7   operation of the Opioids Addiction and Opioid Diversion Enterprise alleged herein
 8   depended upon secrecy.
 9         394. Each instance of racketeering activity alleged herein was related, had
10   similar purposes, involved the same or similar participants and methods of
11   commission, and had similar results affecting similar victims, including the
12   Plaintiffs. Defendants calculated and intentionally crafted the Opioid Diversion
13   Enterprise and their scheme to increase and maintain their increased profits,
14   without regard to the effect such behavior would have on consumers and the
15   Plaintiffs. In designing and implementing the scheme, at all times Defendants
16   were cognizant of the fact that those in the manufacturing and distribution
17   chain rely on the integrity of the pharmaceutical companies and ostensibly
18   neutral third parties to provide objective and reliable information regarding
19   Defendants' products and their manufacture and distribution of those products.
20         395. By intentionally refusing to report and halt suspicious orders of
21   their prescription opioids, Defendants engaged in a fraudulent scheme and
22   unlawful course of conduct constituting a pattern of racketeering activity.
23         396. It was foreseeable to Defendants that refusing to report and halt
24   suspicious orders, as required by the CSA and Code of Federal Regulations,
25   would harm Plaintiff as set out herein, by allowing the flow of prescription
26   opioids from appropriate medical channels into the illicit drug market.
27         397. The last racketeering incident occurred within five years of the
28   commission of a prior incident of racketeering.


                                            147
                                         COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 148 of 159 Page ID #:148




 1       The RICO Defendants Manufactured, Sold and/or Dealt in Controlled
 2                                        Substances
 3         398. The RICO Defendants conducted and participated in the conduct of
 4   the affairs of the Opioid Diversion Enterprise through a pattern of racketeering
 5   activity as defined in 18 U.S.C. § 1961(D) by the manufacture, importation,
 6   receiving, concealment, buying, selling, or otherwise dealing in a controlled
 7   substance or listed chemical (as defined in section 102 of the Controlled
 8   Substance Act), punishable under any law of the United States.
 9         399. The RICO Defendants improper actions are punishable under the laws
10   of the United States. Specifically, 21 U.S.C. § 483(a)(4) makes it unlawful for any
11   person to knowingly or intentionally furnish false or fraudulent information in,
12   or omit any material information from, any application, report, record or other
13   document required to be made, kept or filed under this subchapter.
14         400. Each of the RICO Defendants qualify as registrants under the
15   CSA. Their status as registrants under the CSA requires that they maintain
16   effective controls against diversion of controlled substances in schedule I or II,
17   design and operate a system to disclose to the registrant suspicious orders of
18   controlled substances and inform the DEA of suspicious orders when
19   discovered by the registrant. 21 U.S.C. § 823; 21 C.F.R. § 1301.74(b).
20         401. Pursuant to the CSA and the Code of Federal Regulations, the
21   RICO Defendants were required to make reports to the DEA of any suspicious
22   orders identified through the design and operation of their system to disclose
23   suspicious orders.
24         402. The RICO Defendants knowingly and intentionally furnished false
25   or fraudulent information in their reports to the DEA about suspicious orders,
26   and/or omitted material information from reports, records and other document
27   required to be filed with the DEA including the Manufacturer Defendants'
28   applications for production quotas. Specifically, the RICO Defendants were


                                            148
                                         COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 149 of 159 Page ID #:149




 1   aware of suspicious orders of prescription opioids and the diversion of their
 2   prescription opioids into the illicit market and failed to report this information to
 3   the DEA in their mandatory reports and their applications for production quotas.
 4           403. For example, The DEA and DOJ began investigating McKesson in
 5   2013 regarding its monitoring and reporting of suspicious controlled substances
 6   orders. On April 23, 2015, McKesson filed a Form-8-K announcing a settlement
 7   with the DEA and DOJ wherein it admitted to violating the CSA and agreed to
 8   pay $150 million and have some of its DEA registrations suspended on a
 9   staggered basis. The settlement was finalized on January 17, 2017.297
10           404. Purdue's experience in Los Angeles is another striking example of
11   Defendants' willful violation of the CSA and Code of Federal Regulations as it
12   relates to reporting suspicious orders of prescription opioids. In 2016, the Los
13   Angeles Times reported that Purdue was aware of a pill mill operating out of
14   Los Angeles yet failed to alert the DEA.298 The LA Times uncovered that
15   Purdue began tracking a surge in prescriptions in Los Angeles, including one
16   prescriber in particular. A Purdue sales manager spoke with company officials in
17   2009 about the prescriber, asking "Shouldn't the DEA be contacted about this?"
18   and adding that she felt "very certain this is an organized drug ring.”299 Despite
19   knowledge of the staggering amount of pills being issued in Los Angeles, and
20   internal discussion of the problem, "Purdue did not shut off the supply of highly
21   addictive OxyContin and did not tell authorities what it knew about Lake
22   Medical until several years later when the clinic was out of business and its
23   leaders indicted. By that time, 1.1 million pills had spilled into the hands of
24   Armenian mobsters, the Crips gang and other criminals.”300
25
26   297
           McKesson, McKesson Finalizes Settlement with U.S. Department of Justice and U.S. Drug Enforcement
      Administration to Resolve Past Claims, (January 17, 2017), http://www.mckesson.com/about-
27    mckesson/newsroom/press- releases/2017/mckesson-finalizes-settlement-with-doj- and-dea-to-resolve-past-claims/.
      298
           Harriet Ryan, et al., spura note 296.
28   299
          Id.
     300
          Id.


                                                       149
                                                    COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 150 of 159 Page ID #:150




 1           405. Finally, Mallinckrodt was recently the subject of a DEA and Senate
 2   investigation for its opioid practices. Specifically, in 2011, the DEA targeted
 3   Mallinckrodt arguing that it ignored its responsibility to report suspicious orders
 4   as 500 million of its pills ended up in Florida between 2008 and 2012.301 After
 5   six years of DEA investigation, Mallinckrodt agreed to a settlement involving a
 6   $35 million fine. Federal prosecutors summarized the case by saying that
 7   Mallinckrodt's response was that everyone knew what was going on in Florida but
 8   they had no duty to report it.302
 9           406. Plaintiff is informed and believes that the foregoing examples
10   reflect the RICO Defendants' pattern and practice of willfully and intentionally
11   omitting information from their mandatory reports to the DEA as required by
12   21 C.F.R. § 1301.74. This conclusion is supported by the sheer volume of
13   enforcement actions available in the public record against the Distributor
14   Defendants.303 For instance:
15
16               pp. On April 24, 2007, the DEA issued an Order to Show Cause and
                     Immediate Suspension Order against the AmerisourceBergen Orlando,
17                   Florida distribution center ("Orlando Facility") alleging failure to
18                   maintain effective controls against diversion of controlled
                     substances. On June 22, 2007, AmerisourceBergen entered into a
19
                     settlement that resulted in the suspension of its DEA registration;
20
21               qq. On November 28, 2007, the DEA issued an Order to Show Cause and
                     Immediate Suspension Order against the Cardinal Health Auburn,
22                   Washington Distribution Center ("Auburn Facility") for failure to
23                   maintain effective controls against diversion of hydrocodone;
24               rr. On December 5, 2007, the DEA issued an Order to Show Cause and
                     Immediate Suspension Order against the Cardinal Health Lakeland,
25
26
     301
         Lenny Bernstein & Scott Higham, The government's struggle to hold opioid manufacturers accountable, supra
27   note 231.
     302
         Id.
28   303
         Evaluation and Inspections Div., supra note 294.



                                                     150
                                                  COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 151 of 159 Page ID #:151




 1             Florida Distribution Center ("Lakeland Facility") for failure to
               maintain effective controls against diversion of hydrocodone;
 2
 3          ss. On December 7, 2007, the DEA issued an Order to Show Cause and
 4             Immediate Suspension Order against the Cardinal Health
               Swedesboro, New Jersey Distribution Center ("Swedesboro
 5
               Facility") for failure to maintain effective controls against diversion
 6             of hydrocodone;
 7
            tt. On January 30, 2008, the DEA issued an Order to Show Cause and
 8             Immediate Suspension Order against the Cardinal Health Stafford,
 9             Texas Distribution Center ("Stafford Facility") for failure to maintain
               effective controls against diversion of hydrocodone;
10
11          uu. On  May 2, 2008, McKesson Corporation entered into an
12             Administrative Memorandum of Agreement ("2008 MOA") with the
               DEA which provided that McKesson would "maintain a compliance
13             program designed to detect and prevent the diversion of controlled
14             substances, inform DEA of suspicious orders required by 21 C.F.R. §
               1301.74(b), and follow the procedures established by its Controlled
15
               Substance Monitoring Program";
16
17          vv. On September 30, 2008, Cardinal Health entered into a Settlement
               and Release Agreement and Administrative Memorandum of
18             Agreement with the DEA related to its Auburn Facility, Lakeland
19             Facility, Swedesboro Facility and Stafford Facility. The document also
               referenced allegations by the DEA that Cardinal failed to maintain
20
               effective controls against the diversion of controlled substances at its
21             distribution facilities located in McDonough, Georgia ("McDonough
22             Facility"), Valencia, California ("Valencia Facility") and Denver,
               Colorado ("Denver Facility");
23
24          ww.    On February 2, 2012, the DEA issued an Order to Show Cause
               and Immediate Suspension Order against the Cardinal Health
25
               Lakeland, Florida Distribution Center ("Lakeland Facility") for failure
26             to maintain effective controls against diversion of oxycodone;
27
28


                                        151
                                     COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 152 of 159 Page ID #:152




 1             xx. On December 23, 2016, Cardinal Health agreed to pay a $44 million
                   fine to the DEA to resolve the civil penalty portion of the administrative
 2                 action taken against its Lakeland, Florida Distribution Center; and
 3
               yy. On January 5, 2017, McKesson Corporation entered into an
 4
                   Administrative Memorandum Agreement with the DEA wherein it
 5                 agreed to pay a $150,000,000 civil penalty for violation of the 2008
 6                 MOA as well as failure to identify and report suspicious orders at
                   its facilities in Aurora CO, Aurora IL, Delran NJ, LaCrosse WI,
 7                 Lakeland FL, Landover MD, La Vista NE, Livonia MI, Methuen
 8                 MA, Santa Fe Springs CA, Washington Courthouse OH and West
                   Sacramento CA.
 9
10         407. These actions against the Distributor Defendants confirm that the
11   Distributors knew they had a duty to maintain effective controls against
12   diversion, design and operate a system to disclose suspicious orders, and to
13   report suspicious orders to the DEA. These actions also demonstrate, on
14   information and belief, that the Manufacturer Defendants were aware of the
15   enforcement against their Distributors and the diversion of the prescription
16   opioids and a corresponding duty to report suspicious orders.
17         408. The pattern of racketeering activity alleged herein is continuing as of
18   the date of this Complaint and, upon information and belief, will continue into the
19   future.
20         409. Many of the precise dates of Defendants’ improper actions at issue
21   herein were hidden and cannot be alleged without access to Defendants' books
22   and records. Indeed, an essential part of the successful operation of the Opioid
23   Diversion Enterprise depended upon the secrecy of the participants in that
24   enterprise.
25         410. Each instance of racketeering activity alleged herein was related,
26   had similar purposes, involved the same or similar participants and methods of
27   commission, and had similar results affecting similar victims, including
28   consumers and Plaintiffs. Defendants calculated and intentionally crafted the


                                             152
                                          COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 153 of 159 Page ID #:153




 1   diversion scheme to increase and maintain profits from unlawful sales of opioids,
 2   without regard to the effect such behavior would have on consumers and
 3   Plaintiffs.
 4          411. By intentionally refusing to report and halt suspicious orders of
 5   their prescription opioids, Defendants engaged in a fraudulent scheme and
 6   unlawful course of conduct constituting a pattern of racketeering activity.
 7          412. It was foreseeable to Defendants that refusing to report and halt
 8   suspicious orders, as required by the CSA and Code of Federal Regulations
 9   would harm Plaintiffs as set out herein by allowing the flow of prescription
10   opioids from appropriate medical channels into the illicit drug market.
11          413. The last racketeering incident occurred within five years of the
12   commission of a prior incident of racketeering.
13                                       Damages
14          414. The RICO Defendants' violations of law and their pattern of
15   racketeering activity directly and proximately caused Plaintiffs’ injuries in its
16   businesses, as described above in language expressly incorporated herein by
17   reference.
18          415. Plaintiffs’ injuries were proximately caused by Defendants’
19   racketeering activity. But for the RICO Defendants’ conduct, Plaintiffs would not
20   have incurred the monetary losses described above and expressly incorporated
21   herein by reference.
22          416. Plaintiffs’ injuries were directly caused by the RICO Defendants’
23   racketeering activities.
24         417.    Plaintiffs seek actual damages, treble damages, attorney’s fees and all
25   costs and expenses of suit and pre- and post-judgment interest.
26
27
28


                                            153
                                         COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 154 of 159 Page ID #:154




 1                                        COUNT II
 2
       RACKETEER INLUENCED AND CORRUPT ORGANIZATIONS ACT
 3
                       18 U.S.C. 1962(d), et seq.
 4                         (All Defendants)
 5
           418. Plaintiffs reallege and incorporate by reference all preceding
 6
     paragraphs, and allege as follows on behalf of themselves.
 7
           419. Plaintiffs’ injuries were       proximately    caused    by Defendants'
 8
     racketeering activities. But for the RICO Defendants' conduct, Plaintiffs would not
 9
     have incurred the monetary losses described above and expressly incorporated
10
     herein by reference.
11
           420. Defendants conspired to violate Section 1962(c), as alleged more fully
12
     above, by conducting the affairs of the Opioid Diversion Enterprise through a
13
     pattern of racketeering activity, as incorporated by reference below.
14
                             The Opioid Diversion Enterprise
15
            421. For efficiency and avoiding repetition, for purposes of this claim,
16
     Plaintiffs incorporate by reference Paragraphs 311 through 341 concerning the
17
     Opioid Diversion Enterprise.
18
                       Conduct of the Opioid Diversion Enterprise
19
           422. For efficiency and avoiding repetition, for purposes of this claim,
20
     Plaintiffs incorporate by reference Paragraphs 342 through 356 concerning the
21
     Opioid Diversion Enterprise.
22
                             Pattern of Racketeering Activity
23
          423.    For efficiency and avoiding repetition, for purposes of this claim,
24
     Plaintiffs incorporate by reference Paragraphs 357 through 396 concerning the
25
     Opioid Diversion Enterprise.
26
                                          Damages
27
          424.    The RICO Defendants' violations of law and their pattern of
28
     racketeering activity directly and proximately caused Plaintiffs’ injury in its

                                            154
                                         COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 155 of 159 Page ID #:155




 1   businesses, as described above in language expressly incorporated herein by
 2   reference.
 3         425.    Plaintiffs bring this claim against all RICO Defendants. At all
 4   relevant times, the RICO Defendants were associated with the Opioid Diversion
 5   Enterprise and agreed and conspired to violate 18 U.S.C. § 1962(c), that is, they
 6   agreed to conduct and participate, directly and indirectly, in the conduct of the
 7   affairs of the Opioid Diversion Enterprise through a pattern of racketeering
 8   activity in violation of 18 U.S.C. § 1962(d). Under Section 1962(d) it is unlawful
 9   for "any person to conspire to violate" Section 1962(c), among other provisions.
10   18 U.S.C. § 1962(d).
11         426. Plaintiffs’ injuries were directly caused by the RICO Defendants’
12   racketeering activities.
13         427. Plaintiffs seek actual damages, treble damages, attorney’s fees and all
14   costs and expenses of suit and pre- and post-judgment interest.
15
                                          COUNT III
16
17                UNJUST ENRICHMENT /RECISSION /RESTITUTION
18                              (All Defendants)
19         428. Plaintiffs incorporate paragraphs 1 through 297 within this Count of
20   the Complaint as if they were fully set forth herein.
21         429. Defendants are the manufacturer, marketer, seller, distributor, and/or
22   supplier of Defendants’ Opioids. Through the wrongful and deceptive conduct
23   described at length above, Defendants have reaped substantial profits from the
24   sale of its Opioids. Yet, Defendants' profits would have been significantly and
25   substantially reduced but for their wrongful, deceptive and unlawful conduct.
26         430. Accordingly and as described in this Complaint, Defendants
27   have been unjustly enriched by its unlawful, deceptive and wrongful conduct.
28   Defendants should not be permitted to retain the proceeds from the benefits


                                            155
                                         COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 156 of 159 Page ID #:156




 1   conferred upon them by Plaintiffs (i.e., the purchase and/or reimbursement
 2   for purchase of Defendants’ opioids). Defendants knew that Plaintiffs paid
 3   for, or reimbursed the purchases of, Defendants’ opioids that were not
 4   medically necessary, generally ineffective, and fundamentally unsafe.
 5   Moreover, the use of Defendants’ opioids in the treatment of chronic pain
 6   and/or other long-term medical conditions offered no greater benefits than
 7   those offered by less expensive medications and treatment options.
 8            431. It is unjust and inequitable to permit Defendants to enrich
 9   themselves at the expense of Plaintiffs by retaining the benefit of the various
10   expenditures for opioid prescriptions that were not medically necessary,
11   effective, or, alternatively, no more efficacious than less expensive, substantially
12   safer medical alternatives, or that were simply the result of Defendants' own self-
13   created demand due to its own deceptive marketing strategies. Accordingly,
14   Defendants must disgorge their unjustly acquired profits and other monetary
15   benefits resulting from their unlawful conduct and provide restitution and/or
16   recession to Plaintiffs.
17
                                           COUNT IV
18
                                      NEGLIGENCE
19
                                  (Manufacturer Defendants)
20
21            432. Plaintiffs incorporate paragraphs 1 through 297 within this Count of
22   the Complaint as if they were fully set forth herein.
23            433. Under State law, to establish actionable negligence, one must show in
24   addition to the existence of a duty, a breach of that duty, and injury resulting
25   proximately therefrom. All such essential elements exist here.
26            434. Each Manufacturer Defendant had duties to exercise reasonable, or
27   due, care in manufacturing, marketing, a n d selling, highly dangerous opioid
28   drugs.


                                             156
                                          COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 157 of 159 Page ID #:157




 1         435. Each Manufacturer Defendant breached its aforesaid duties by its
 2   conduct previously specified herein.
 3         436. Each Manufacturer Defendant owed its aforesaid duties to the
 4   Plaintiffs because the injuries alleged herein were foreseeable by the Defendants.
 5         437. Plaintiffs seek compensatory damages for their monetary losses
 6   previously specified herein, plus interest and the costs of this action.
 7
                                             COUNT V
 8
                                       NEGLIGENCE
 9
                                   (Distributor Defendants)
10
11         438. Plaintiffs incorporate paragraphs 1 through 297 within this Count of
12   the Complaint as if they were fully set forth herein.
13         439. Distributor Defendants have a duty to exercise reasonable care in the
14   distribution of opioids.
15         440. Distributor Defendants breached their duty of care by failing to
16   monitor and reduce the distribution of opioids.
17         441.    Distributor Defendants placed their profit motives above their
18   legal duty and enabled, encouraged and caused the over-prescribing and
19   distribution of opioids.
20         442.    Distributor Defendants intentionally and/or negligently failed to
21   perform their duty to help to prevent the over-prescription of opioids.
22         443.    The Plaintiffs are without fault and they would not have paid
23   millions of dollars in inappropriate prescriptions but for the wrongful conduct of
24   the Distributor Defendants.
25         444. The Distributor Defendants were a proximate cause of the over-
26   prescription of the opioids and, hence, the millions of dollars in inappropriate
27   prescriptions paid for by Plaintiffs.
28


                                                157
                                             COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 158 of 159 Page ID #:158




 1
                                         COUNT VI

 2         WANTONNESS, RECKLESSNESS, AND GROSS NEGLIGENCE
 3                       (Distributor Defendants)
 4
           445. Plaintiffs incorporate paragraphs 1 through 297 within this Count of
 5
     the Complaint as if they were fully set forth herein.
 6
           446. Defendants' aforesaid acts and omissions were done and omitted
 7
     knowing that injury to Plaintiffs would likely or probably result; were done or
 8
     omitted with a reckless or conscious disregard of the rights of Plaintiffs; were done
 9
     or omitted without the exercise of even a slight degree of care; were done or omitted
10   with conscious indifference to the consequences; and/or constituted a substantial
11   deviation from the standard of care applicable.
12         447. As a direct and proximate result of Defendants' wantonness,
13   recklessness, or gross negligence, Plaintiffs were monetarily damaged as
14   aforesaid. Plaintiffs seek compensatory damages, plus the costs of this action.
15
16
17                                PRAYER FOR RELIEF
18         WHEREFORE, Plaintiffs ZENITH INSURANCE COMPANY and ZNAT
19   Insurance Company demand Judgment for the following relief:
20            1. Plaintiffs be awarded compensatory damages in an amount
21                sufficient to fairly and completely compensate Plaintiffs for all
22                damages; all damages as provided by law; treble damages provided
23                by law; civil penalties provided by law; pre-judgment and post-
24                judgment interest as provided by law, and that such interest be
25                awarded at the highest legal rate;
26            2. Plaintiffs recover their costs of suit, including reasonable attorneys’
27                fees, as provided by law; and
28


                                            158
                                         COMPLAINT
 Case 2:18-cv-08479-JFW-JPR Document 1 Filed 10/02/18 Page 159 of 159 Page ID #:159




 1            3. Plaintiffs have such other and further relief as the case may require
 2               and the Court may deem just and proper.
 3
 4   October 2nd , 2018                          Respectfully submitted,
 5
 6                                                ZENITH INSURANCE COMPANY
                                                  and ZNAT INSURANCE
 7                                                COMPANY,
 8
                                                  By:   /s/Maura Walsh Ochoa
 9
                                                        Maura Walsh Ochoa, Esq.
10                                                      Marc Polansky, Esq.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           159
                                        COMPLAINT
